Exhibit 10.1

AMENDED AND RESTATED

CO-BRAND AND PRIVATE LABEL CREDIT CARD

CONSUMER PROGRAM AGREEMENT

by and between

STEIN MART, INC.

and

SYNCHRONY BANK

DATED AS OF

February 24, 2016

 

In this document, “[***]” indicates that confidential materials have been
redacted from this document and filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 1 — CONTINUATION OF CO-BRAND PROGRAM AND PLCC PROGRAM; SCOPE AND
OBJECTIVES OF THE PROGRAM      1      1.1    Continuation of Co-Brand Program
and PLCC Program      1      1.2    Scope of the Program      2    ARTICLE 2 —
RESPONSIBILITIES UNDER THE PROGRAM      2      2.1    Bank’s Responsibilities   
  2      2.2    Retailer’s Responsibilities      4      2.3    Association Rules
     7      2.4    Credit Approval      8      2.5    Allocation of Program
Expenses      8    ARTICLE 3 — SETTLEMENT      8      3.1    Settlement
Procedures      8      3.2    Settlement via Association Network; Direct
Settlement Process      9      3.3    Bank Payment Terms      9      3.4   
Retailer Payment Terms      9    ARTICLE 4 — COMPENSATION      9      4.1   
Compensation      9    ARTICLE 5 — OPERATING COMMITTEE AND RELATIONSHIP
MANAGEMENT      10      5.1    Establishment of an Operating Committee      10
     5.2    Functions of the Operating Committee      10      5.3    Operating
Committee Meetings; Dispute Resolution      11      5.4    Relationship
Managers; Other Designated Bank Employees      12      5.5    Expedited Review
     12      5.6    Formal Proceedings Prior to Dispute Resolution Procedures   
  12    ARTICLE 6 — MARKETING OF THE PROGRAM      13      6.1    Semi-Annual
Marketing Plans      13      6.2    Marketing Fund      13      6.3   
Additional Bank Marketing Support      13      6.4    Responsibility of Retailer
to Promote the Program      13      6.5    Cardholder Rewards Program      13   
  6.6    Cross-Selling      13    ARTICLE 7 — OTHER AGREEMENTS      13      7.1
   Ownership of Accounts; Credit Losses      13      7.2    Ownership and Use of
Cardholder Information      14      7.3    Cardholder Terms      14      7.4   
Credit Criteria      14      7.5    Operating Procedures      15      7.6   
Credit Review Point      15      7.7    Retailer Financial Reports      16     
7.8    Inserts and Billing Messages      17      7.9    Third Party
Participation      18      7.10    Use of Names and Marks      18   

 

i



--------------------------------------------------------------------------------

  7.11    Intellectual Property      19      7.12    Securitization      19     
7.13    Grant of Security Interest/Precautionary Filing      19      7.14   
In-Store Payments      20      7.15    Periodic Program Reports; Access to
Cardholder Data      21      7.16    Service Level Standards      21      7.17
   Maintenance of Bank Webpage and Retailer Website; Fraud Prevention      22   
  7.18    Interchange Regulation      23      7.19    Store Closure      23     
7.20    GOB; Bankruptcy      23      7.21    Sales Taxes and Related Record
Retention      25      7.22    Additional [***]      26    ARTICLE 8 —
CHARGEBACKS      26      8.1    Chargeback Rights      26      8.2    Co-Brand
Account Chargebacks      27      8.3    Settlement of Claims      27      8.4   
Delivery of Materials Regarding Chargebacks      27      8.5    Chargeback
Process      27    ARTICLE 9 — EXCLUSIVITY      27      9.1    Exclusivity     
27    ARTICLE 10 — TERM AND TERMINATION      28      10.1    Program Term     
28      10.2    Termination of Agreement      28    ARTICLE 11 — EFFECTS OF
TERMINATION      31      11.1    General Effects      31      11.2    Purchase
of Accounts by Retailer upon Termination      31      11.3    Determination of
Fair Market Value      32      11.4    Bank’s Rights If Retailer Does Not
Purchase Accounts      32      11.5    Limitation on Retailer’s Right to
Purchase Accounts      32    ARTICLE 12 — REPRESENTATIONS AND WARRANTIES      33
     12.1    Representations and Warranties      33      12.2    Continuity of
Retailer Business      33      12.3    Operation of Store Locations      34   
ARTICLE 13 — INDEMNIFICATION      34      13.1    Indemnification by Retailer   
  34      13.2    Indemnification by Bank      35      13.3    Indemnification
Procedures      36    ARTICLE 14 — AUDIT / ACCESS      38      14.1    Audit   
  38      14.2    Access      39    ARTICLE 15 — MISCELLANEOUS      39   

 

ii



--------------------------------------------------------------------------------

  15.1    Confidentiality      39      15.2    Binding Effect      41      15.3
   Assignment      41      15.4    Outsourcing; Subcontracting      41      15.5
   Governing Law; Venue; Waiver of Jury Trial      41      15.6    Data Security
and Privacy      41      15.7    No Third Party Beneficiaries      43      15.8
   Amendments      43      15.9    No Partnership      43      15.10    Notices
     43      15.11    Incorporation of Appendices      44      15.12   
Nonwaiver; Remedies Cumulative; Severability      44      15.13    Damages
Waiver      44      15.14    Entire Agreement      44      15.15    Further
Assurances      45      15.16    Survival      45      15.17    Obligations
Subject to Law      45      15.18    Multiple Counterparts      45      15.19   
Internet Gambling      45   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(d)    Bank Program Resources Schedule 2.2(h)    Submission of
Charge Transaction Data Schedule 2.5    Program Expenses Schedule 4.1   
Compensation Schedule 4.1(6)    Gain Sharing Terms and Conditions Schedule 5.1
   Members of Operating Committee Schedule 5.3(d)    Retailer Matters and Bank
Matters Schedule 5.4    Relationship Managers; Other Designated Bank Employees
Schedule 6.2    Marketing Fund Schedule 6.2(e)    Permissible Marketing Fund
Expenditures Schedule 6.3    Additional Bank Marketing Support Schedule 6.4   
Promotion of Program by Retailer Schedule 6.5    Cardholder Rewards Program
Schedule 6.6    Cross-Selling Schedule 7.2    Ownership and Use of Cardholder
Information Schedule 7.2(b)    Privacy Policy Schedule 7.3    Initial Cardholder
Terms Schedule 7.4(c)    Approval Rates and Credit Lines Schedule 7.4(c)(1)   
Minimum Approval Rate and Minimum Initial Credit Lines Schedule 7.10    Bank
Marks and Retailer Marks Schedule 7.15    Periodic Program Reports Schedule 7.16
   Service Level Standards Schedule 7.18    Interchange Regulation Schedule 7.19
   Store Closure Schedule 7.22    Additional [***] Schedule 8.1(e)   
Presentment Warranties Schedule 9.1    Exclusivity Schedule 10.2(g)    Change in
Law Schedule 10.2(o)    Minimum ROI Schedule 10.2(p)    Financial Covenants
Schedule 11.2    Purchase of Accounts by Retailer Upon Termination
Schedule 11.2(a)(1)    [***] Schedule 11.2(a)(2)    [***] Schedule 11.3    Fair
Market Value Schedule 11.3(1)    Fair Market Value Appraisal Guidelines Schedule
11.4    Bank’s Rights Upon Retailer’s Failure to Purchase Accounts Schedule
11.4(1)    Competitor Stores Schedule 15.3    Assignment Schedule 15.4   
Outsourcing; Subcontracting Schedule 15.4(1)    Geographical Location of
Services Schedule A-1    Credit Review Point Schedule A-2    Unamortized Signing
Bonus

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CO-BRAND AND PRIVATE LABEL CREDIT CARD CONSUMER
PROGRAM AGREEMENT (the “Agreement”) is made as of February 24, 2016 by and
between Stein Mart, Inc. (“Retailer”), with its principal place of business at
1200 Riverplace Boulevard, Jacksonville, FL, 32207, and Synchrony Bank with its
principal place of business at 170 West Election Drive, Suite 125, Draper, Utah
84020 (“Bank”). Certain capitalized terms used in this Agreement are defined in
the attached Appendix A.

WHEREAS, Retailer is in the business of selling consumer goods at retail through
the Retailer Sales Channels and the Retailer Website;

WHEREAS, among other things, Bank establishes programs to extend and service
bank card and private label credit programs to qualified consumer customers for
the purchase of products from various merchants;

WHEREAS, Bank and Retailer have entered into that certain Amended and Restated
Co-Brand and Private Label Credit Card Consumer Program Agreement dated as of
October 3, 2011 (as amended, the “Prior Agreement”), the purpose of which is to
provide a co-branded and private label consumer credit card program in the
United States for retail customers of Retailer (the “Prior Program”);

WHEREAS, the Prior Agreement will expire by its terms on September 30, 2018;

WHEREAS, Retailer and Bank wish to provide for the continuation of the Prior
Program on the terms and conditions set forth below; and

WHEREAS, in connection with their mutual desire to continue the Prior Program,
and as a material condition to the continuation thereof, Bank and Retailer wish
to amend and restate the Prior Agreement as set forth herein pursuant to which
Bank will provide a co-brand credit card revolving consumer credit program and a
private label revolving consumer credit program to qualified consumer customers
of Retailer;

NOW, THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Retailer and Bank agree as follows:

ARTICLE 1 — CONTINUATION OF CO-BRAND PROGRAM AND PLCC PROGRAM;

SCOPE AND OBJECTIVES OF THE PROGRAM

1.1 Continuation of Co-Brand Program and PLCC Program.

(a) Bank and Retailer are entering into this Agreement to continue the Prior
Program established under the Prior Agreement to provide a co-branded revolving
consumer credit card program (the “Co-Brand Program”) and a private label
revolving consumer credit card program (the “PLCC Program”), each of which is
made available to qualified consumers for the financing of purchases of products
and services through Retailer Sales Channels and, in the case of the Co-Brand
Program, from other retailers at Non-Retailer Locations, all in accordance with
the terms of this Agreement. The PLCC Program and Co-Brand Program are
collectively referred to as the “Program.” Each of

 

1



--------------------------------------------------------------------------------

Bank and Retailer acknowledges and agrees that the Prior Agreement shall
continue through the close of business on the day immediately preceding
February 1, 2016 (the “Effective Date”) and, as of the Effective Date, the terms
of this agreement shall amend and restate the Prior Agreement in its entirety as
provided herein (except as expressly set forth herein).

(b) [Intentionally Omitted].

1.2 Scope of the Program.

(a) During the Term of the Agreement, Retailer shall make the Program available
to its customers, including accepting and transmitting Account applications and
accepting Credit Cards in accordance with the Operating Procedures through all
Retailer Sales Channels. Bank will extend credit directly to Cardholders under
the Program to finance Co-Brand Purchases and PLCC Purchases, as well as
Non-Retailer Purchases.

(b) The Program is intended to be used by Cardholders for purchases made
primarily for personal, family or household use and Bank does not intend to
extend credit under the Program primarily for purchases made for commercial and
business purposes.

(c) The parties agree that with respect to the management and administration of
the Program, the parties shall be guided by the following objectives (“Program
Objectives”), which shall in no event override or limit any of the express
rights or obligations of the parties hereunder: (i) to increase Retailer’s sales
and profitability; (ii) to provide high-quality customer service in order to
preserve and enhance good will associated with Retailer’s brand, and build
customer loyalty to Retailer; (iii) to provide services tailored to the unique
characteristics of the Retailer’s customer base including through innovative
customer relationship management programs; (iv) to generate new Accounts and
develop long-term relationships with Cardholders; (v) to successfully develop a
competitive rewards program that complements Retailer’s strategy; (vi) to
integrate seamlessly with Retailer’s marketing and provide additional customer
insights and analytics; (vii) to operate the Program in a competitive manner;
and (viii) to operate the Program in a manner that is profitable for Bank.

ARTICLE 2 — RESPONSIBILITIES UNDER THE PROGRAM

2.1 Bank’s Responsibilities. During the Term of this Agreement, Bank’s
responsibilities in conducting the Program include the following:

(a) Extend consumer credit to qualified customers of Retailer in accordance with
this Agreement and the Cardholder Agreements.

(b) Provide all servicing for the Accounts, including customer service and
collections.

(c) Bear all credit and fraud losses as provided in Section 7.1.

 

2



--------------------------------------------------------------------------------

(d) Provide the dedicated/designated Program team described on Schedule 2.1(d)
to support the Program, with the functions and qualifications identified on
Schedule 2.1(d).

(e) Establish in accordance with the terms of this Agreement the Cardholder
Terms as set forth in Section 7.3 hereto.

(f) Develop, produce and deliver to Retailer at a central location, Bank’s
Credit Card Applications and Cardholder Agreements and other standard Program
Materials.

(g) Produce and distribute Credit Cards and Credit Card carriers in accordance
with a design provided by Retailer that meets Bank’s specifications.

(h) Establish (and modify from time to time subject to Section 5.3) the credit
criteria used to evaluate Credit Card Applications subject to the Minimum Credit
Targets outlined on Schedule 7.4(c) hereto.

(i) Establish (and modify from time to time subject to Section 5.3) the risk
management policies for the Program subject to the Minimum Credit Targets
outlined on Schedule 7.4(c) hereto.

(j) Continue to make available to Retailer instant credit facilities for the
real time, immediate decisioning and extension of credit to qualifying persons
for real-time purchases by such persons.

(k) Receive and process Credit Card Applications electronically, and to the
extent agreed by the parties, by mail, by telephone and through the internet.

(l) Implement and maintain a system whereby Retailer’s customers may submit
electronic Credit Card Applications at the point-of-sale, at the customer
service desk, and through Retailer’s website in connection with internet based
sales , and receive instant credit decisions subject to the Service Level
Standards outlined on Schedule 7.16 hereto.

(m) Assign (and modify from time to time subject to Section 5.3) credit lines
(subject to the Minimum Credit Targets outlined on Schedule 7.4(c) hereto),
authorize charges, and service Accounts in accordance with the terms of this
Agreement.

(n) Prepare and deliver Bank inserts and periodic billing statements, and
facilitate the placement of Retailer inserts included with such statements,
Privacy Policy notices, and change in terms notices to Cardholders with Active
Accounts.

(o) Provide separate, dedicated toll-free numbers for inquiries from customers
and Retailer personnel.

(p) Receive and post payments, collect Accounts, and take all further actions
Bank deems necessary or appropriate in connection with Account administration.

 

3



--------------------------------------------------------------------------------

(q) Ensure that all Cardholder Agreements, billing statements and solicitations
conducted by Bank, and all of Bank’s activities in originating and administering
Accounts, comply with all Applicable Law.

(r) Administer the Cardholder Rewards Program in accordance with this Agreement.

(s) Maintain and operate the Bank Webpage in connection with the Program.

(t) Maintain a log of all Account Documentation used in the Program as well as
record of all changes to such Account Documentation.

(u) Resolve Cardholder disputes pursuant to the dispute resolution policy
required by the Association chargeback rules, the Operating Procedures and/or
Article 8, as applicable.

(v) Provide to Retailer Cardholder transaction data, as set forth in
Section 7.15, to the extent not prohibited by Applicable Law or Reasonable
Financial Services Practices.

(w) Participate in the testing of Retailer’s disaster recovery plan; provided,
that each party shall pay its own costs in connection with such testing.

(x) Safeguard, protect and treat as Confidential Information the Cardholder
Information and all customer lists provided to Bank by Retailer.

(y) Promptly forward any complaints regarding Retailer to Retailer.

(z) Comply with Applicable Law related to Bank’s participation in the Program,
including preparing Account Documentation, setting of Cardholder Terms, the
Credit Card Application evaluation process, and billing and collection of
charges on the Accounts.

(aa) Conduct and perform all other responsibilities of Bank as set forth in this
Agreement.

2.2 Retailer’s Responsibilities. Retailer’s responsibilities in conducting the
Program include the following:

(a) In consultation with Bank, provide to Bank a design meeting Bank’s
specifications for use in producing Credit Cards (as well as reviewing other
Retailer-branded customer communications); provided, however, that Bank shall
have the right after consultation with Retailer to make reasonable changes to
the design of such Credit Cards and Retailer-branded customer communications, to
the extent necessary to comply with Applicable Law or due to Reasonable
Financial Services Practices, or to the extent Bank has made such changes with
respect to the Majority of Comparable Programs.

 

4



--------------------------------------------------------------------------------

(b) Solicit new Accounts through in-store instant credit procedures including
procedures at point of sale (in accordance with this Agreement) and display of
customized store signage, Credit Card Application holders, and other promotional
materials provided by Bank and paid for from the Marketing Fund as contemplated
in Schedule 6.2(e) in the Retailer Sales Channels pursuant to the Marketing
Plan.

(c) Accept Credit Cards and obtain authorizations from Bank for customer
purchases through each Retailer Sales Channel in accordance with and otherwise
conduct its activities relating to the Program in compliance with the Operating
Procedures.

(d) Actively promote the Program in its stores and, as appropriate at Retailer’s
sole discretion, through media advertising developed by Retailer as part of its
marketing strategy, and actively promote the use of Credit Cards to its
customers as the preferred payment vehicle.

(e) Train relevant personnel sufficiently so as to be able to properly fulfill
Retailer’s responsibilities under the Program, it being understood that Bank
shall develop and bear the cost associated with the production of training
materials for the Program and that Bank shall administer programs to instruct
the trainers responsible for administering the training contemplated hereunder.

(f) Except for Credit Card Applications sent directly to Bank by applicants,
transmit Credit Card Applications to Bank electronically through the
establishment of direct connectivity to Bank’s systems and, on a periodic basis,
forward to Bank paper Credit Card Applications in accordance with the Operating
Procedures.

(g) Subject to Schedule 5.3(d), at Retailer’s expense, maintain Retailer’s POS
technology and related systems to the extent necessary for the continued
integration of such POS technology and related systems with Bank’s instant
credit systems.

(h) Only submit Charge Transaction Data in accordance with the terms and
conditions set forth on Schedule 2.2(h) hereto.

(i) Perform its responsibilities under this Agreement and the Program, and
conduct its activities as a Retailer, including its policies, products,
business, point-of-sale and sales practices (including in connection with
internet, catalogue and telephone sales), and advertising, in compliance with
Applicable Law.

(j) Only use documents and forms in connection with the Program (other than such
documents and forms as are non-public and internal to Retailer) that were
provided to Retailer, or approved in writing, by Bank (and only the latest
version of such documents); and refrain from modifying any such approved
documents or forms without Bank’s prior consent (which consent shall not be
unreasonably withheld or delayed with respect to the look and feel of
customer-facing materials or the use of Retailer Marks in such documents or
forms).

(k) Cooperate in the resolution of any Cardholder disputes, respond within
twenty (20) days to any dispute forwarded to Retailer from Bank, and forward to
Bank promptly after receipt by Retailer copies of any communication relating to
an Account received from any person.

 

5



--------------------------------------------------------------------------------

(l) Not seek or obtain any special agreement or condition from, nor discriminate
in any way against, Cardholders or any person with respect to the terms of any
Account transaction; and not charge any credit surcharge, application,
processing or other Program-related fee to Cardholders; provided, however,
Retailer may impose a surcharge if (i) such surcharge is charged in connection
with the acceptance of the Co-Brand Card, (ii) Retailer imposes such surcharge
on cardholders of substantially all other similar credit card products of the
same Association, (iii) the parties mutually agree on the manner in which the
surcharge will be disclosed on billing statements to comply with Applicable Law
and the allocation of costs for any necessary systems changes, (iv) Retailer
complies with all Applicable Law and (v) Retailer provides Bank with at least
three (3) months’ advance notice of imposing such surcharge.

(m) Comply with Bank’s written instructions regarding actions to be taken, or
not taken, pursuant to the Program with respect to compliance with Applicable
Law.

(n) Maintain a policy for the exchange, return, and adjustment of products and
services which is adequately communicated to customers and is in accordance with
all Applicable Laws (in connection therewith Retailer represents and warrants
that, as of the Effective Date, the return policy in effect is the same as that
delivered by Retailer to Bank prior thereto); notify Bank in advance of (if
practicable), but in any event within fifteen (15) days after, any change in
such return policy following the Effective Date; provide a credit to the
applicable Account upon the return of a good or service financed on such Account
(but do not credit an Account in any case where the purchased good or service
was not originally financed on an Account); and include the resulting credit in
the next transmission of Charge Transaction Data to Bank (but in no event more
than one (1) Business Day after the credit was issued).

(o) Retain copies, in electronic or other retrievable format that complies with
Applicable Law, all credit and transaction documents (including all charge slips
and credit slips) for at least twenty-five (25) months (or such longer period as
may be required by law); except as otherwise provided for herein in connection
with disputes or chargebacks, provide copies of any of the foregoing to Bank
within twenty (20) days after Bank’s request; and, in consultation with Bank,
produce and use charge slips and credit slips which are able to be captured and
reproduced electronically via signature capture technology or other methods.

(p) Except as otherwise agreed to in writing by Retailer and Bank, Retailer will
submit to Bank for approval any credit-related advertising, disclosures, or
other documents, forms, terms and conditions, and other content in connection
with the Program that have been prepared by Retailer (or its vendors or
contractors) prior to disseminating or otherwise using such materials (such
materials are collectively referred to herein as “Retailer-Generated
Materials”), and Bank shall notify Retailer of its decision within five
(5) Business Days of Retailer’s submission of such Retailer-Generated Materials;
provided, however, Retailer may use Retailer-Generated Materials

 

6



--------------------------------------------------------------------------------

without seeking additional approval from Bank to the extent such
Retailer-Generated Materials conform to templates that were previously approved
by Bank for Retailer’s use, and Bank has not notified Retailer that it has
revoked approval of such templates.

(q) Comply with Applicable Law related to the operation of Retailer’s business,
including the offering, sale and return of goods and services, and Retailer’s
participation in the Program.

2.3 Association Rules.

(a) Retailer and Bank agree that, as of the Effective Date, the initial
Association for all Co-Brand Credit Cards shall be MasterCard (the “Initial
Association”). Retailer further acknowledges that Bank has entered into an
arrangement with the Initial Association through which Bank is obligated to
maintain the MasterCard brand on the Co-Brand Credit Cards issued under the
Program through September 30, 2018 (which date, or such earlier date at which
Bank is no longer obligated to maintain the MasterCard brand on the Co-Brand
Credit Cards issued under the Program is called the “Branding Expiration Date”),
and Retailer agrees that (i) prior to the Branding Expiration Date it shall not
rebrand the Co-Brand Credit Cards with the brand of any payment network (e.g.,
[***]) other than MasterCard, and (ii) it shall include a requirement in any
credit card program agreement or other arrangement with any Nominated Purchaser
which acquires the Program Assets prior to the Branding Expiration Date (which
Retailer shall use commercially reasonable efforts to enforce) that such
Nominated Purchaser shall maintain the MasterCard brand on the Co-Brand Credit
Cards through the Branding Expiration Date.

(b) Retailer shall have the right to enter into an independent relationship with
and change the Association once during the Term at any time during the [***]
following the Branding Expiration Date (i) [***], to [***] or (ii) as mutually
agreed by the parties, to any other Association; provided, however, that
(x) such change in Association will not occur in the [***] of the Term or during
any holiday IT freeze period; (y) Retailer must provide Bank with notice of its
election to change the Association at least [***] the effective date of such a
change; and (z) if such new Association is [***]. Upon Retailer’s request, Bank
shall provide to Retailer a [***] of Retailer’s request thereof. Retailer will
bear (or cause the new Association to bear) the expense for Bank’s [***]. Any
financial, marketing or other support that Retailer receives from the new
Association as a result of the agreement to use such new Association for payment
network services for the Program shall belong entirely to Retailer, and Bank
shall have no right in or to such financial, marketing or other support;
provided, however, that [***].

(c) Each of Bank and Retailer acknowledges and agrees that the Co-Brand Program
shall be operated in accordance with the Association Rules. If either party
becomes aware of any material inconsistency between the Association Rules and
any provision of this Agreement that applies to the Co-Brand Program, such party
shall timely advise the other party of any such inconsistency. Bank shall have
sixty (60) days to negotiate with the Association to resolve such conflict with
such Association Rules after a party gives notice to the other party of such
conflict. If after the sixty (60)-day

 

7



--------------------------------------------------------------------------------

negotiation period, Bank cannot resolve such conflict, the parties shall use
commercially reasonable efforts to modify this Agreement to the extent necessary
to address such conflicting Association Rules. The parties further acknowledge
and agree that, in the event of any such modification, the modified provision(s)
of this Agreement shall preserve, to the extent practicable, the rights and
obligations of the parties as contemplated by this Agreement.

2.4 Credit Approval. Subject to Retailer’s obligations below, as of the
Effective Date, Bank shall maintain the capability to permit in-store credit
decisions based on Credit Card Applications submitted through Retailer Sales
Channels at POS and customer service locations, including the capability to
allow Cardholders to immediately utilize their Accounts for Co-Brand Purchases
and PLCC Purchases, as the case may be. Unless otherwise prohibited by
Applicable Law or to the extent Applicable Law is unsettled and Retailer obtains
reasoned written legal advice from counsel that there is significant potential
liability, Retailer shall maintain and implement its privacy policies and
practices in a manner that permits it to provide Bank with the information
necessary to permit the legal and effective use of instant credit at POS
locations.

2.5 Allocation of Program Expenses. Unless otherwise specifically provided in
this Agreement, each party will be responsible for all costs and expenses
incurred by such party in connection with the negotiation of this Agreement,
exercising its rights and complying with its obligations under this Agreement.
The general allocation of expenses between the parties is set forth in Schedule
2.5 hereto; provided, however that such schedule will not limit any provision
hereof otherwise expressly providing for the specific allocation or
reimbursement of expenses between the parties.

ARTICLE 3 — SETTLEMENT

3.1 Settlement Procedures.

(a) Retailer will transmit Charge Transaction Data in respect of PLCC Purchases
and Co-Brand Purchases to Bank each Business Day and otherwise in accordance
with the Operating Procedures. If Charge Transaction Data is received by Bank’s
processing center before 4:00 a.m. (Eastern Time) on any Business Day, Bank will
process the Charge Transaction Data and initiate payment on the same Business
Day. If the Charge Transaction Data is received after 4:00 a.m. (Eastern Time)
on any Business Day, or at any time on a day other than a Business Day, Bank
will process the Charge Transaction Data and initiate payment on the next
Business Day.

(b) Bank will, upon receipt, verification and processing of Charge Transaction
Data during the Term, remit to Retailer in respect of such Charge Transaction
Data, an amount equal to (i) the sum of (A) the Retailer Royalty and (B) the
total charges identified in such Charge Transaction Data less (ii) the sum of
(A) the total amount of any credits included in such Charge Transaction Data
(and the Retailer Royalty corresponding to each such credit); (B) any amounts
charged back to Retailer pursuant to Article 8 (and the Retailer Royalty
corresponding to each such charged back amount); (C) the total amount of any
In-Store Payments included in such Charge Transaction Data, and (D) at Bank’s
option, any other amounts then due and owing from Retailer to Bank

 

8



--------------------------------------------------------------------------------

(including such amounts as may be due under Schedule 10.2(p)). Bank shall not be
obligated to fund any Charge Transaction Data submitted by Retailer more than
fifteen (15) days after the date of the applicable purchase transaction.

3.2 Settlement via Association Network; Direct Settlement Process.

(a) All Non-Retailer Purchases under the Program shall be processed through the
Association pursuant to the terms and conditions of the Association system and
the terms and conditions of any applicable agreement between the merchant
accepting the card and its merchant/acquiring bank.

(b) As of the Effective Date, all Co-Brand Purchases at Store Locations shall be
settled through Bank without the imposition of any interchange fees by any
Association (“Direct Settlement Process”). If after the Effective Date, the
applicable Association Rules impose any such interchange fees, Bank will rebate
to Retailer the amount of such interchange fees actually received by Bank
pursuant to Schedule 4.1.

3.3 Bank Payment Terms.

(a) Bank will transfer funds payable to Retailer under this Agreement via wire
transfer to an account maintained in the name of Retailer, pursuant to written
instructions delivered to Bank by Retailer.

(b) Notwithstanding any other provision of this Agreement, Bank shall have all
of the rights and remedies to which it is entitled hereunder and under
Applicable Law to exercise the rights of set-off and/or recoupment with respect
to Retailer’s obligation to pay Bank any amounts due to it under this Agreement,
including chargebacks. Retailer expressly acknowledges that all payment rights
between the parties under this Agreement, including Bank’s duty to settle with
Retailer for Charge Transaction Data pursuant to Section 3.1, and Bank’s right
to chargeback to Retailer under Section 8.1, shall be deemed to be a “single
integrated transaction” for purposes of determining Bank’s right of recoupment.
Retailer expressly agrees that in the event Bank seeks relief from the automatic
stay under 11 U.S.C. § 362 to exercise any such right of set-off, that Retailer
will consent to the entry of an order granting relief from the stay. Nothing in
this Section is intended to limit either Bank’s or Retailer’s common law right
of set-off and/or recoupment.

3.4 Retailer Payment Terms. Unless otherwise provided for elsewhere in this
Agreement, any amounts payable by Retailer to Bank under this Agreement will be
due when invoiced by Bank and shall be paid in immediately available funds
within fifteen (15) days after the date of such invoice. Unless the parties
otherwise agree, Retailer will transfer funds payable to Bank under this
Section 3.4 via wire transfer to a deposit account maintained in Bank’s name
pursuant to written instructions delivered to Retailer by Bank.

ARTICLE 4 — COMPENSATION

4.1 Compensation. The compensation payable by Bank to Retailer shall be as set
forth in Schedule 4.1 hereto.

 

9



--------------------------------------------------------------------------------

ARTICLE 5 — OPERATING COMMITTEE AND RELATIONSHIP MANAGEMENT

5.1 Establishment of an Operating Committee. Retailer and Bank shall establish a
committee of at least five (5) members from each party consisting of at least
two (2) senior managers from each party (the “Operating Committee”). One of the
two managers from Bank shall be a senior executive in its credit card business.
One of the two managers from Retailer shall be a senior officer responsible for
credit functions. The names of the appointees as of the Effective Date are set
out in Schedule 5.1 hereto. The parties may mutually agree in writing on such
other number of Operating Committee members so long as Retailer on one hand and
Bank on the other hand are equally represented. Representatives on the Operating
Committee shall have overall responsibilities for the Program for their
respective organizations. The parties shall endeavor to maintain continuity in
the composition of the Operating Committee. Notwithstanding the preceding
sentence, the parties may substitute Operating Committee members provided that
each party shall provide the other party with as much prior notice of any such
substitution as is reasonably practicable under the circumstances.

5.2 Functions of the Operating Committee. The Operating Committee shall be
responsible for the overall strategic direction of the Program. Additionally,
the Operating Committee shall:

(a) Designate representatives from each party to jointly construct the Marketing
Plan for each Program Year, which representatives shall include the Bank
Relationship Manager and Retailer Relationship Manager.

(b) Review and approve the Marketing Plan within thirty (30) days following the
Effective Date for the first Program Half-Year and thirty (30) days before the
beginning of each Program Half-Year for all subsequent Program Half-Years;

(c) Review and approve amendments to the Marketing Plan made during the course
of any Program Half-Year;

(d) Review the marketing activities and marketing performance of the Program;

(e) Subject to Section 7.3, approve changes to the Cardholder Terms as initially
set forth in Schedule 7.3 hereto;

(f) Approve all material modifications to the terms and conditions with respect
to the Cardholder Rewards Program set forth on Schedule 6.5;

(g) Review major trends and projections related to the Program in areas such as
Credit Card Applications volume, approval rates, activation rates and credit
penetration;

(h) Monitor the terms, conditions and performance of competing co-branded and
private label card programs;

(i) Review the performance of the Service Level Standards set forth in
Section 7.16 herein;

 

10



--------------------------------------------------------------------------------

(j) Monitor compliance of the Program with Applicable Law;

(k) Resolve disputes that may arise between the parties;

(l) Approve the use of any third-party (e.g., subcontractors or outsourced
service providers), other than any affiliate of the parties, to perform any of
the obligations of the parties under the Program after the Effective Date,
unless such third party is used by Bank to perform Bank’s obligation in
connection with the Majority of Comparable Programs.

(m) Evaluate and approve changes to any of the following:

(i) offering of new Credit Cards, form factors or approved ancillary products;

(ii) material changes to the Operating Procedures;

(iii) changes to the privacy provisions set forth in Section 15.6 herein and to
the Privacy Policy set forth in Schedule 7.2(b) hereto; and changes or additions
to the Service Level Standards applicable to the Program;

(n) If Retailer so requests, review issues raised by Retailer (but excluding the
chargeback of individual transactions) with respect to the process through which
chargebacks are decisioned by Bank;

(o) Determine whether (i) Bank should suspend the extension of credit under the
Program [***] or (ii) Bank’s extension of credit under the Program should be
reinstated if such a suspension has occurred; and

(p) Carry out such other tasks as are assigned to it by this Agreement or
jointly by the parties.

5.3 Operating Committee Meetings; Dispute Resolution.

(a) The Operating Committee shall meet no less than once each calendar quarter.
Either party may convene special meetings other than those regularly scheduled
by the Operating Committee. Meetings may be in person or by telephone with each
party bearing its own expenses.

(b) All decisions of the Operating Committee are to be unanimous decisions with
each party having one (1) vote. At least one (1) representative of each party
must be present for a quorum of the Operating Committee.

(c) If a majority of the Operating Committee members constituting a quorum at
any meeting fail to agree on any matter (a “Disputed Matter”) presented before
the Operating Committee within ten (10) Business Days after the relevant initial
vote, then initially a Senior Vice President of the Retail Card Group of
Synchrony Bank and the

 

11



--------------------------------------------------------------------------------

Chief Financial Officer of Retailer, whether or not on the Operating Committee
(or any other similarly ranking officer of Bank or Retailer, as the case may be,
who is not an Operating Committee Member and shall have been designated in
writing by Bank or Retailer, as applicable) (collectively, “Senior Officers”)
shall in good faith attempt to resolve the Disputed Matter. Any resolution by
such Senior Officers shall be deemed to be the action and approval of the
Operating Committee for purposes of this Agreement. If after ten (10) Business
Days, the Disputed Matter remains unresolved by such Senior Officers of Bank and
Retailer, the failure to agree shall constitute a deadlock. In the event of a
deadlock, the final decision shall rest with Retailer in the case of Retailer
Matters and with Bank in the case of Bank Matters, each of which shall, except
as otherwise provided herein, exercise its discretion reasonably and in good
faith. If a deadlock should occur with respect to an issue not expressly
specified as a Retailer Matter or a Bank Matter, the status quo of the Program
shall remain and the Disputed Matter under consideration shall be deemed not
adopted by the Operating Committee.

(d) In accordance with and subject to this Section 5.3 and Schedule 5.3(d),
Retailer shall have the ultimate decision making authority with respect to
Retailer Matters and Bank shall have the ultimate decision making authority with
respect to Bank Matters.

5.4 Relationship Managers; Other Designated Bank Employees. Bank and Retailer
shall designate individuals with responsibility for the day-to-day management
and administration of the Bank/Retailer relationship and the Program as set
forth in Schedule 5.4 hereto.

5.5 Expedited Review. In the event a Disputed Matter concerns any matter that
has material economic, risk or compliance implications to Bank, Retailer or the
Program, including the Cardholder Terms or the risk management policies (a
“Material Issue”), either Bank or Retailer may request an expedited review of
such Material Issue (an “Expedited Review”). Expedited Review shall consist of
the following procedures:

(a) A notice to request Expedited Review (an “Expedited Review Notice”) shall be
provided by either party to the other party.

(b) The Senior Officers shall meet in person or by telephone within five
(5) Business Days after the receipt of the Expedited Review Notice and will
attempt in good faith to resolve any Material Issue. In the event the Senior
Officers do not resolve any Material Issue within five (5) Business Days after
the receipt of the Expedited Review Notice, if such Disputed Matter is a
Retailer Matter, it will be decided within the sole discretion of Retailer, and
if such Disputed Matter is a Bank Matter, it will be decided within the sole
discretion of Bank.

5.6 Formal Proceedings Prior to Dispute Resolution Procedures. Notwithstanding
Sections 5.3 and 5.5, (a) in the event of exigent circumstances (including a
material breach of this Agreement by Retailer) that would require Bank to take
action before the end of the dispute resolution process in Section 5.3 or the
Expedited Review process in Section 5.5 in order to avoid material loss
(including to prevent material fraud) or a violation of Applicable Law, Bank may
exercise its rights with respect to Bank Matters (including the

 

12



--------------------------------------------------------------------------------

suspension of Bank’s extension of credit under the Program) upon notice to
Retailer without undertaking the dispute resolution procedures in Section 5.3 or
the Expedited Review procedures in Section 5.5, and (b) a party may institute
formal proceedings without undertaking the dispute resolution procedures to
(i) avoid the expiration of any applicable limitations period, (ii) to preserve
a party’s superior position with respect to another creditor of the other party
and (iii) seek any provisional or other remedy including specific performance,
injunctive relief or a temporary restraining order from any court of competent
jurisdiction, as may be necessary, in the aggrieved party’s sole discretion, to
protect its rights under this Agreement.

ARTICLE 6 — MARKETING OF THE PROGRAM

6.1 Semi-Annual Marketing Plans. During the Term, Bank and Retailer will work
together in good faith to formulate and agree upon a Marketing Plan as provided
in Section 5.2(b) herein. Bank shall prepare an initial draft of each Marketing
Plan and submit it to the Operating Committee for consideration. Each
semi-annual Marketing Plan shall fully support the Retailer’s retail marketing
plan and set forth the manner in which amounts in the Marketing Fund (as defined
below) will be expended, and which party shall be responsible for any
expenditure(s) in excess of the Marketing Fund. The Operating Committee may from
time to time agree on additional specific marketing activities for the Program.

6.2 Marketing Fund. Bank will establish and administer the Marketing Fund in
accordance with the provisions set forth on Schedule 6.2 hereto.

6.3 Additional Bank Marketing Support. Upon the reasonable request of Retailer
from time to time, consistent with the Marketing Plan, Bank shall perform the
marketing functions set forth on Schedule 6.3 hereto.

6.4 Responsibility of Retailer to Promote the Program. Without limiting
Retailer’s obligations under the Marketing Plan, Retailer will actively support
and promote the Program in accordance with Schedule 6.4 hereto.

6.5 Cardholder Rewards Program. Retailer shall establish the Cardholder Rewards
Program and fund rewards redeemed by Cardholders in accordance with the terms
set forth in Schedule 6.5 hereto.

6.6 Cross-Selling. Bank or its designees may solicit Cardholders for certain
products in accordance with the terms set forth in Schedule 6.6 hereto.

ARTICLE 7 — OTHER AGREEMENTS

7.1 Ownership of Accounts; Credit Losses.

(a) Bank is and will be the sole and exclusive owner of all Accounts and Account
Documentation, except for any interest in Retailer-licensed marks and
co-interest in sales slips and other evidence of charges, and will be entitled
to receive all payments made by Cardholders on Accounts except when Retailer has
exercised its right to purchase, or to arrange for the purchase of, the Accounts
and the purchase transaction has been closed. Bank shall be identified as the
creditor and owner of the Accounts for

 

13



--------------------------------------------------------------------------------

all purposes, and Retailer shall not represent or imply otherwise. Retailer
acknowledges that it has no right, title or interest in any Accounts or Account
Documentation and will not, at any time, have any right to any proceeds or
payments made under the Accounts unless Retailer subsequently purchases or
otherwise acquires such Accounts from Bank. Retailer authorizes and empowers
Bank to sign and endorse Retailer’s name upon any checks, drafts, money orders
or other forms of payment in respect of any Account that may have been issued by
the Cardholder in Retailer’s name. This limited power of attorney conferred in
this Section 7.1 is deemed a power coupled with an interest and will be
irrevocable prior to the Final Liquidation Date. Nevertheless, Bank shall have
full liability to Retailer for any misuse of such power of attorney.

(b) Bank will bear all credit losses and fraud losses on Accounts (other than as
permitted by Bank’s chargeback rights in Article 8 and other than credit losses
and fraud losses incurred after the Accounts are purchased or otherwise acquired
by Retailer or a third party).

(c) Consistent with Applicable Law, Reasonable Financial Services Practices and
Association Rules, Bank shall maintain a fair dispute resolution policy with
respect to Accounts and will operate such policy so as to maintain, within
reason, the goodwill of Bank and Retailer with their customers; provided that
Retailer shall cooperate with Bank in the resolution of disputes pursuant to
such policy.

7.2 Ownership and Use of Cardholder Information. The ownership and use of
Cardholder Information by the parties shall be governed by the terms of Schedule
7.2 hereto. Bank shall undertake to assure that its disclosure and privacy
policies are in full compliance with all Applicable Law.

7.3 Cardholder Terms. As of the Effective Date, the purchase annual percentage
rate, fees and charges and all other key Cardholder credit terms applicable to
the Accounts (the “Cardholder Terms”) are set forth on Schedule 7.3. Retailer
acknowledges that Co-Brand Credit Cards and Private Label Credit Cards may be
subject to different financial and/or other Cardholder Agreement terms. The
Cardholder Terms shall only be modified upon approval of the Operating Committee
and any modifications shall [***]; provided, however, that Bank may modify such
Cardholder Terms without the prior approval of the Operating Committee as
required by Applicable Law or Reasonable Financial Services Practices subject to
prior notice to Retailer and Retailer’s right to Expedited Review prior to the
implementation of such change.

7.4 Credit Criteria.

(a) Retailer acknowledges and agrees that Bank may: (i) subject to
Section 7.4(e), issue either a Private Label Credit Card or a Co-Brand Credit
Card to any new applicant for an Account; and (ii) issue at any time and from
time to time a Co-Brand Credit Card to any existing Cardholder or group of
Cardholders as a replacement for an existing Private Label Credit Card;
provided, however, that (x) if a Cardholder requests to keep the Private Label
Credit Card, Bank will honor such request and (y) Retailer and Bank agree that
decisions to issue Co-Brand Credit Cards as replacements for existing Private
Label Credit Cards on a Program-wide basis (either to individual Cardholders

 

14



--------------------------------------------------------------------------------

based on the use of systemic thresholds or simultaneously to a group of
Cardholders) shall be mutually agreed upon in advance by Bank and Retailer. For
the avoidance of doubt, nothing contained in this Section 7.4(a) shall limit
Bank’s ability to establish or modify the credit criteria used in evaluating
applicants and Cardholders under the Program pursuant to Section 7.4(b).

(b) Bank shall establish in its discretion and may modify from time to time any
or all of the credit criteria used in evaluating applicants under the Program
(including the creditworthiness of individual applicants, the range of credit
limits to be made available to individual Cardholders and whether to suspend or
terminate the credit privileges of any Cardholder); provided that Bank shall
provide the Operating Committee with prior notice of, and consult with the
Operating Committee with respect to, any proposed material modification to the
credit criteria or risk management policies, and shall seek input from Retailer
on any communications to Cardholders required in connection with such change
prior to implementation. If Retailer has an issue regarding any change to the
credit criteria or risk management policies, Bank and Retailer shall discuss
such issue and escalate in accordance with Sections 5.5 and 5.6(a). Bank shall
ensure that the credit criteria and risk management policies that Bank utilizes
to manage Program risk will be [***].

(c) The provisions of Schedule 7.4(c) hereto shall apply with respect to the
Minimum Credit Targets for the Program.

(d) Within sixty (60) days following the Effective Date, Bank and Retailer shall
meet and prepare a joint plan to address ways to materially improve online
approval rates, which such plan may include offering the Private Label Credit
Card only online.

(e) Bank agrees to work together with Retailer to develop a post-[***] strategy
and plan (“[***]”), subject to the parties agreeing on a feasibility and
implementation plan that will allow implementation within [***] of finalizing
such implementation plan, unless otherwise agreed by the parties. This
implementation plan will include estimated expenses which will be approved by
Retailer and mutually agreed upon milestones and timelines. Extraordinary costs
of implementing a [***] will be treated as a Program expense; provided that
costs incurred in adoption of an existing [***] will not be included as a
Program expense, except for direct costs specific to Retailer implementation.
Ongoing operational costs for this functionality will be treated as Program
expenses. As part of the implementation plan, the parties will agree [***]. For
clarity, Retailer’s desired form of [***] would be based on the existing [***].

7.5 Operating Procedures. The Operating Procedures in existence immediately
prior to the Effective Date shall remain in effect under this Agreement as Bank
may amend them from time to time upon prior notice to and consultation with
Retailer.

7.6 Credit Review Point. Bank shall provide a credit allocation for the Program
in the amount of the Credit Review Point. Bank will not be obligated to make any
extension of credit under the Program if, after such extension, the aggregate
Indebtedness for all Accounts would exceed the credit line for the Program then
in effect. For the avoidance of doubt, all

 

15



--------------------------------------------------------------------------------

Indebtedness attributable to both Private Label Accounts and Co-Brand Accounts
(including Indebtedness relating to Non-Retailer Purchases) shall be included in
the calculations in respect of Indebtedness and the Credit Review Point under
this Section 7.6. If at any time the aggregate Indebtedness with respect to all
Accounts equals or exceeds [***] of the Credit Review Point then in effect, then
within ninety (90) days thereafter, Bank will select one of the following
options and give Retailer notice of its selection:

(a) Bank may increase the Credit Review Point to an amount that will accommodate
the then outstanding Indebtedness, and anticipated growth in such Indebtedness
(as applicable) through the remainder of the Term, based on Bank’s good faith
projections. If Bank selects this option, then Bank’s notice to Retailer will
include the amount of the increased Credit Review Point. Retailer shall have the
option to terminate the Agreement in accordance with the provisions of
Section 10.2(h) of the Agreement if the Bank’s increase does not satisfy
Retailer’s good faith projections of Program growth.

(b) Bank may elect not to increase the Credit Review Point, in which case,
Retailer will be entitled to terminate this Agreement in accordance with the
provisions of Section 10.2(g) of the Agreement.

7.7 Retailer Financial Reports.

(a) If at any time during the Term, Retailer ceases to be obligated to file
periodic financial reports with the Securities and Exchange Commission pursuant
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or ceases to timely
satisfy such obligations, Retailer will:

(i) As soon as practicable but in any event not more than ninety (90) days after
the end of each fiscal year, deliver to Bank its audited annual financial
statements, including its audited consolidated balance sheet, income statement
and statement of cash flows and financial position and accompanying notes to
such financial statements.

(ii) As soon as practicable but in any event not more than sixty (60) days after
the end of each fiscal quarter, deliver to Bank its unaudited quarterly
financial statements, including its unaudited consolidated balance sheet, income
statement and statement of cash flows, and accompanying notes to such financial
statements.

(b) During the Term, Retailer shall notify Bank upon the public disclosure of
the occurrence of the following subject to restrictions under Applicable Law
including securities law, if the obligations of Retailer under an existing
credit facility shall have been accelerated and declared due and payable in full
prior to the stated maturity date as a result of an uncured material default
under such credit facility, and Retailer shall not have satisfied such
obligations after notice of demand for payment in accordance with such credit
facility.

 

16



--------------------------------------------------------------------------------

(c) Within sixty (60) days after the end of each fiscal quarter, Bank shall
provide to Retailer Bank’s quarterly call report.

7.8 Inserts and Billing Messages.

(a) For each billing statement sent to Cardholders during a billing cycle during
the Term, Bank will make available to Retailer a space for two (2) customized
statement messages on the billing statement and Bank will include up to two
(2) Retailer inserts or other advertisements and communications, including
onserts printed on the billing statement (collectively, “Inserts”) into or with
each billing statement to the extent possible without causing an increase in
postage costs; provided that Bank shall have the right with respect to the
billing statements for any month to utilize one (1) Insert or statement message
in order to (i) send a notice required by Applicable Law in such month (or if
Bank reasonably believes a notice is necessary or desirable to protect Bank’s
interest in the Accounts), or (ii) promote Enhancement Products or other
cross-sell products and services permitted to be offered under Schedule 6.6.
Retailer statement messages and Inserts shall take precedence over all Bank
communications with the exception of Bank notices required by Applicable Law or
notices that Bank believes to be necessary or desirable to protect Bank’s
interest in the Accounts. For any statement messages or Inserts to be included
on or in the billing statements for any given month, Retailer must provide such
statement messages or Inserts to Bank at least thirty (30) days prior to such
calendar month. Bank shall promptly notify Retailer if the inclusion of such
statement messages or Inserts will cause an increase in postage costs on such
billing statements. If Retailer nonetheless wishes Bank to include Retailer’s
statement messages or Inserts on or in such monthly billing statements, then
Retailer will provide at least fifteen (15) days prior notice to Bank to enable
Bank to adjust its process and Retailer will pay the incremental postage charges
resulting therefrom, reduced by the weight of any non-legally required notices.
Retailer will provide copies of all statement messages and Inserts to Bank at
its own cost. Retailer shall retain all revenues it receives from all statement
messages and Inserts (other than any statement messages or Inserts promoting the
Credit Cards or approved ancillary products that Retailer may permit to be
produced and distributed in accordance with the Marketing Plan). Subject to
Applicable Law, Reasonable Financial Services Practices and Bank’s right to
protect Bank’s interest in the Accounts, each party shall have the right to
reject any statement message or Insert that the other party may wish to include
in or on a billing statement if the rejecting party, in good faith, believes
that such message is detrimental to the image of the rejecting party or does not
comply with Applicable Law.

(b) The form of all statement messages and Inserts will comply with Bank’s
specifications as provided to Retailer from time to time, and Bank shall have
the right to reject any statement message or Insert that Bank reasonably
believes is detrimental to the image of Bank or the Program. For the avoidance
of doubt, for purposes of Retailer’s rights under this Section 7.8(b), only
Inserts and statement messages regarding the Program, goods and services
available for purchase from Retailer under the Program, or such other goods and
services (other than financial products or services) as Retailer may reasonably
suggest (with respect to which Bank shall not unreasonably withhold its consent)
shall qualify for inclusion in Cardholder billing statements.

 

17



--------------------------------------------------------------------------------

7.9 Third Party Participation. As of the date of this Agreement, Retailer
represents and warrants that no affiliate of Retailer is engaged in the business
of selling goods or services to retail consumers other than those affiliates, if
any, whose existence and retail consumer sales activities have been disclosed to
Bank prior to the date hereof. After the Effective Date, Retailer shall require
any newly acquired affiliate, to the extent such affiliate does not already
operate a credit card business or have a credit card through Bank or another
issuer, to enter into a written agreement with Bank to be a “Retailer” hereunder
(on such modified terms and conditions as mutually agreed by the parties),
provided, however, that nothing in this Section shall require any newly acquired
affiliate to participate in the Program should it decide not to participate in
any Retailer-branded credit or charge card program and the provisions of
Schedule 9.1 shall govern with respect to any new affiliate which, as of the
date of Retailer’s acquisition thereof, is participating in a credit or charge
card program branded with such affiliate’s name or marks. Notwithstanding the
prior sentence, Retailer shall require any newly acquired affiliate which
intends to participate in the Program to execute or authorize the filing of such
additional documents (including UCC financing statements) as Bank may reasonably
require in accordance with Section 7.13.

7.10 Use of Names and Marks.

(a) Retailer hereby grants Bank during the Term, except as extended in
accordance with Schedule 11.4, a nonexclusive, non-transferable, royalty-free
license to use the Retailer Marks in connection with the establishment,
administration and operation of the Program and the ownership and liquidation of
the Accounts (including the exercise by Bank of all of its rights under this
Agreement and under Applicable Law, and the fulfillment of all of Bank’s
obligations under this Agreement and under Applicable Law). Bank’s use of the
Retailer Marks shall be limited to the materials necessary to Bank’s
administration of the Program (including applications, Cardholder Agreements,
Credit Cards, billing statements, privacy disclosures and Cardholder
correspondence), as well as to printed, electronic and broadcast matter
advertising and promotion of the Program (collectively, “Program Materials”) and
as otherwise provided for in this Agreement. Use of the Retailer Marks in
connection with any Program Materials shall be subject to Retailer’s prior
approval, which approval shall not be unreasonably withheld or delayed, and such
Program Materials shall be used by Bank in all material respects as approved by
Retailer; provided, that once such approval is received, and in the absence of a
material alteration thereto or to the context in which such Retailer Marks are
being used by Bank, no further review or approval shall be required for the
continued use (including re-printing and re-distribution) of such Program
Materials by Bank. Bank acknowledges that the Retailer Marks, all rights
therein, and the goodwill associated therewith, are, and shall remain, the
property of Retailer. Nothing herein shall give Bank any proprietary interest in
or to the Retailer Marks, except the right to use the Retailer Marks in
accordance with this Agreement, and Bank shall not contest Retailer’s title in
and to the Retailer Marks as the same exist as of the date of this Agreement.
Bank agrees to include Retailer Marks on all billing statements sent to
Cardholders.

(b) Without the prior consent of Bank (which consent shall not be unreasonably
withheld or delayed), Retailer may not use Bank’s name (or the name of any
affiliate thereof) or any related marks, logos or similar proprietary
designations;

 

18



--------------------------------------------------------------------------------

provided, that Retailer may use Bank’s business name, in the nominative sense,
in connection with any credit disclosure verbiage included in any advertising of
the Program (or any credit-based promotion offered thereunder) by Retailer.

7.11 Intellectual Property. All technology, software, or other material
developed, invented, created or authored by either party in connection with the
Program shall belong solely and exclusively to the developing party, including
all intellectual property rights relating thereto.

7.12 Securitization. Bank and its affiliates may securitize, participate or
otherwise convey or transfer an interest in, or pledge or create a lien in
respect of, any or all of the Accounts and/or Indebtedness at any time during
the Term; provided, however, that (a) Bank shall not purport to grant any rights
under this Agreement to a third party in connection with any such securitization
or other financing transaction (including the right to use Retailer Marks), nor
shall any third party have any recourse against Retailer or its affiliates with
respect to any such securitization or other financing transaction, (b) Bank
shall securitize and enter into other financing transactions only on terms and
conditions that permit such arrangements to be unwound in the event that a
Nominated Purchaser purchases the Program Assets pursuant to the terms hereof,
and (c) neither Bank nor any person who is a party to such securitization,
participation, or other financing transaction involving Indebtedness or any
legal or beneficial interest therein shall have the right to use the Retailer
Marks or otherwise refer to Retailer or its affiliates in connection with any
securitization, participation, or financing in any disclosure material other
than in accordance with traditional and customary standards, or as required
under Applicable Law. If a Nominated Purchaser elects to purchase the Program
Assets at the end of the Term, Bank shall transfer the Program Assets to such
Nominated Purchaser free and clear of all encumbrances; provided, however, that
Bank shall have one hundred twenty (120) days from the delivery of the Exercise
Notice by Retailer to obtain a release of the Program Assets from the
securitization or other financing transaction.

7.13 Grant of Security Interest/Precautionary Filing.

(a) Both (i) to guard against the possibility that it is determined that Article
9 of the UCC applies or may apply to the transactions contemplated hereby, and
(ii) to secure payment of and performance by Retailer of any and all
indebtedness, liabilities or obligations, now existing or hereafter arising
pursuant to this Agreement, including indebtedness, liabilities and obligations
that may be deemed to exist in the event of the applicability of Article 9 of
the UCC to, and any recharacterization of, any transactions contemplated hereby,
Retailer grants to Bank a security interest in all of Retailer’s right, title
and interest, if any, now existing or hereafter arising in all (i) Accounts,
Account Documentation and Indebtedness; (ii) all deposits, credit balances and
reserves on Bank’s books relating to any such Accounts; and (iii) all proceeds
of any of the foregoing (the “Collateral”). For the avoidance of doubt, Bank’s
security interest does not include amounts paid by Bank to Retailer pursuant to
this Agreement.

(b) Retailer represents and warrants that it has not and will not grant any
security interest to or authorize the filing of any financing statement in favor
of any person that attaches to or covers any of the Collateral or that would
attach to or cover such Collateral, if contrary to the intent of the parties to
this Agreement, Retailer was

 

19



--------------------------------------------------------------------------------

determined to have any rights therein, other than any security interests or
financing statements that have lapsed or been terminated. Bank acknowledges that
Retailer has entered into, and will hereafter modify and enter into new credit
facilities which are secured by some or all of Retailer’s assets other than the
Collateral and that the documents evidencing such credit facilities grant, among
other things, the lenders thereunder the right to set-off against various bank
accounts of Retailer.

(c) Retailer agrees to cooperate fully with Bank, as Bank may reasonably
request, in order to give effect to the security interests granted by this
Section 7.13. Retailer hereby authorizes Bank to file such UCC-l or comparable
statements as Bank reasonably deems necessary or appropriate to perfect such
security interests. Retailer represents and warrants that as of the date hereof
the following is the true and correct corporate name and state of organization
of Retailer: Stein Mart, Inc., a Florida corporation. Retailer agrees to provide
Bank with thirty (30) days’ prior notice of any change in any of the foregoing
corporate name, or any state of incorporation. Bank agrees to provide a written
explanation of the prophylactic nature of its security interest to any third
party promptly upon Retailer’s request.

(d) Unless Bank shall have otherwise consented, Retailer shall not create,
assume or suffer to exist any lien on any of its right, title or interest under
this Agreement or in the proceeds thereof.

7.14 In-Store Payments. During the Term, Retailer shall have the ability to
accept in-store payments at Store Locations (“In-Store Payments”) from
Cardholders on their Accounts on behalf of Bank. Retailer and Bank have jointly
developed additional procedures in the Operating Procedures with respect to the
manner in which such In-Store Payments shall be processed. The following terms
and conditions shall apply to In-Store Payments:

(a) Retailer will receive and hold all In-Store Payments in trust for Bank.

(b) Retailer will accept and process all In-Store Payments in accordance with
the Operating Procedures.

(c) Retailer shall, as necessary, provide proper endorsements on such items.

(d) Bank shall grant to Retailer a limited power of attorney (coupled with an
interest) to sign and endorse Bank’s name upon any form of In-Store Payment that
may have been issued in Bank’s name in respect of any Account.

(e) Retailer shall notify Bank upon receipt of any In-Store Payment, indicate
the tender types for In-Store Payments and shall include the Charge Transaction
Data related to such In-Store Payment in the net settlement in respect of the
day immediately following such receipt on the same basis as other Charge
Transaction Data.

(f) Retailer shall issue a receipt for each In-Store Payment in compliance with
Applicable Law.

 

20



--------------------------------------------------------------------------------

If at any time, based upon either party’s (the “Determining Party”) good faith
interpretation of Applicable Law, the Determining Party determines that, as a
result of such Applicable Law, Retailer’s acceptance of In-Store Payments is
detrimental to the interests of the Determining Party, then, at the Determining
Party’s request, Retailers shall cease accepting In-Store Payments and shall
direct Cardholders to make all payments in respect of Accounts directly to Bank.

7.15 Periodic Program Reports; Access to Cardholder Data.

(a) Bank will provide Retailer with the reports set forth on Schedule 7.15
hereto and any other reports as mutually agreed upon by the parties.

(b) Bank will provide Retailer on a monthly basis with an updated copy of
Cardholder data as set forth on Schedule 7.15, including Cardholder contact
information, financial information at the Cardholder level and such other
information as set forth on Schedule 7.15, to the fullest extent allowed by
Applicable Law.

(c) The specific form and content of any reports required to be made pursuant to
this Section 7.15 shall be determined by Bank and Retailer, subject to
Applicable Law and Bank’s available internal customer reporting capabilities as
in effect on the Effective Date (as the same may be amended from time to time).

(d) Bank shall make such disclosures as are required or permitted by Applicable
Law or Reasonable Financial Services Practices to enable Bank to provide the
information described above to Retailer.

7.16 Service Level Standards.

(a) Bank shall comply with the individual service level standards (“Service
Level Standards”) set forth in Schedule 7.16. For the avoidance of doubt, the
Service Level Standards shall apply to both the Co-Brand Program and the PLCC
Program.

(b) During the Term, and subject to the provisions of Section 7.16(a) and
Schedule 7.16 hereto, if Bank fails to meet any of the Service Level Standards
for any calendar month, Bank shall take the actions described in Schedule 7.16.

(c) If, at any time during the Term, Retailer desires to implement a promotional
or other marketing event or program which is reasonably likely to result in a
[***] increase in volume of calls to Bank from Cardholders and/or Retailer
personnel during a given period of time (each, a “Planned Promotion”), Retailer
shall provide Bank with [***] prior notice of such Planned Promotion (each, a
“Planned Promotion Notice”) specifying the type and term of the Planned
Promotion, together with the proposed starting date and time period during which
such Planned Promotion will be in effect (as extended or shortened by Retailer
following the date of the applicable Planned Promotion Notice, the “Planned
Promotion Period”). Following Bank’s receipt of any Planned Promotion Notice, if
Retailer desires to alter (i) the Planned Promotion in a way which is reasonably
likely to increase or decrease by [***] the volume of calls to Bank from
Cardholders and/or Retailer personnel during the Planned Promotion Period or
(ii) the Planned Promotion Period for the applicable Planned Promotion as
specified in the

 

21



--------------------------------------------------------------------------------

Planned Promotion Notice, Retailer shall notify Bank of such alteration not less
than [***] to the commencement of the Planned Promotion Period. The failure of
Retailer to comply with any notice obligation set forth in this Section 7.16(c)
in respect of a Planned Promotion shall result, at the option of Bank, in all
Cardholder and Retailer personnel calls during the applicable Planned Promotion
Period being deemed “Excluded Calls” for purposes of the Service Level Standards
set forth on Schedule 7.16 hereto.

(d) Notwithstanding anything to the contrary in this Agreement or Schedule 7.16
hereto, in the event Bank does not comply with any Service Level Standard due to
the failure or fault of Retailer or a Retailer’s third party service provider or
a third party that is not a Bank Subcontractor under this Agreement (e.g., a
telecommunications carrier), such lack of compliance shall not be deemed a
failure to meet a Service Level Standard for purposes of this Section 7.16 and
Schedule 7.16 hereto.

(e) Bank shall designate an experienced, senior level client operations manager
who shall be responsible for overseeing Bank’s compliance with the Service Level
Standards and who shall serve as the sole point of contact between Retailer and
Bank to answer any questions or address concerns regarding Bank’s compliance
with the Service Level Standards.

7.17 Maintenance of Bank Webpage and Retailer Website; Fraud Prevention.

(a) The parties acknowledge that the infrastructure required for internet
applications and purchases (each, an “Internet Transaction”) is dynamic and
agree to cooperate in implementing enhancements and developments with respect to
the operation and security of Internet Transaction processing under the Program.
During the Term, Retailer shall use reasonable efforts to conform the Retailer
Website to be reasonably compatible with the Bank Webpage and any payment
authorization technology selected by Bank, and Bank shall provide to Retailer
prior notification of planned changes in the Bank Webpage or such payment
authorization technology to permit Retailer to make any required changes in the
Retailer Website; provided, however, that Bank shall cooperate with Retailer in
an effort to minimize the costs and difficulty of any such changes to the
Retailer Website.

(b) Retailer shall not permit any link to the Bank Webpage to exist (i) on the
Retailer Website at any time other than during the Term, or (ii) on any internet
website (other than the Retailer Website) maintained, operated or controlled by
Retailer or under any Retailer Mark.

(c) Retailer shall maintain and operate the Retailer Website so that all
Internet Transactions processed through the Retailer Website, if any, will be
transmitted on a secure basis which ensures, among other things, that such
information cannot be altered, viewed, or captured by an unauthorized party.
Bank agrees that the direct access medium or method used to store, present or
transmit Internet applications, terms and conditions, and/or Account information
will be secured in a manner which ensures that such information cannot be
altered, viewed or captured by an unauthorized party. Retailer and

 

22



--------------------------------------------------------------------------------

Bank agree to cooperate in a commercially reasonable manner by committing
systems and other resources, and by providing information with respect to the
development, establishment and implementation of fraud mitigation strategies in
connection with Internet Transactions. Retailer and Bank further agree to use
commercially reasonable efforts to implement such mitigation strategies as are
developed from time to time.

(d) Retailer shall have the sole right to determine the design and content of
the Retailer Website; provided, however that Bank shall have the right to
approve: (i) the usage of Bank Marks on the Retailer Website, (ii) any terms and
conditions and legal disclosures regarding the Program on the Retailer Website,
and (iii) subject to Schedule 5.3(d), the look and feel of any advertising,
marketing, or information regarding the Program on the Retailer Website.

(e) Sales through the Retailer Website using the Credit Cards will be settled
through the Direct Settlement Process and the Retailer Website will be deemed a
Retailer Sales Channel for all purposes of this Agreement.

7.18 Interchange Regulation. If at any time there occurs a decline in the
interchange rate received by Bank from the Association, the parties shall have
the rights and obligations set forth on Schedule 7.18 hereto.

7.19 Store Closure. If at any time Retailer sells or closes a Store Location,
the parties shall have the rights and obligations set forth on Schedule 7.19
hereto.

7.20 GOB; Bankruptcy.

(a) Retailer shall provide Bank with thirty (30) days prior notice of any of the
following (each a “Significant Event”) (it being agreed that (x) any such notice
shall constitute Confidential Information of Retailer and be subject to the
provisions of Section 15.1 and (y) such requirement shall be subject to any
conflicting requirement of a duly entered bankruptcy court order): (i) the
public announcement of any closure of Store Locations that will cause the number
of existing Retailer Store Locations to fall below [***] Store Locations;
(ii) public announcement of any GOB Sale in connection with Retailer’s
operations, which, following the completion thereof, will result in the number
of existing Stores falling below [***] Store Locations, or (iii) other than a
reorganization of Retailer, the filing in any bankruptcy case in which Retailer
is a debtor of any notice or motion relating to any matter described in clause
(i) or (ii) (including a notice or motion under Bankruptcy Code sections 363 or
365).

(b) Bank shall have the right, but not the obligation, to take any or all of the
following actions (in each case in a manner not in violation of Applicable Law)
if a Significant Event occurs under Section 7.20(a): (i) cease accepting new
credit applications for Accounts; (ii) cease authorizing transactions on
Accounts, (iii) cease accepting Charge Transaction Data for charges or credits
(or both) on Accounts; (iv) request Retailer to cease performing Account
look-ups; (v) subject to the limitations and conditions set forth in Schedule
11.4, liquidate or sell any or all Accounts other than to those competitor
stores listed in Group 2 of Schedule 11.4(1); or (vi) subject to the

 

23



--------------------------------------------------------------------------------

limitations and conditions set forth in Schedule 11.4, convert any or all
Accounts to another credit or charge program maintained by Bank or any of its
affiliates other than to those competitor stores listed in Group 2 of Schedule
11.4(1). Without limiting the foregoing, if Retailer conducts a GOB Sale which
is not an Authorized Liquidation Sale at any Store Location, as of the
initiation of such GOB Sale, Bank shall have the rights set forth in clauses
(i), (ii), (iii) and (iv) above with respect to such Store Location, or if such
GOB Sale is an Authorized Liquidation Sale, the rights set forth in clause
(i) above.

(c) Subject to Section 12.3, Retailer, or any licensee, subtenant, Liquidator,
or other third party operating in, from or through any Retailer Sales Channel,
shall not seek an authorization from Bank for a transaction on an Account in
connection with a Prohibited Transaction or any GOB Sale which is not an
Authorized Liquidation Sale, and shall not submit to Bank any Charge Transaction
Data on an Account arising from any Prohibited Transaction or any such GOB Sale
which is not an Authorized Liquidation Sale. Any GOB Sale by Retailer, including
any Authorized Liquidation Sale, whether or not approved by any court, shall
comply with all federal, state and local laws and regulations concerning such
sales.

(d) Retailer shall not enter into any agreement with a Liquidator (or solicit
bids from a Liquidator for any agreement) that would permit the Liquidator to
seek an authorization from Bank for a transaction on an Account in connection
with a Prohibited Transaction, or to submit to Bank any Charge Transaction Data
on an Account arising from any Prohibited Transaction. Any agreement between
Retailer and a Liquidator shall expressly prohibit the Liquidator from seeking
such authorizations from Bank and submitting such Charge Transaction Data to
Bank. For the avoidance of doubt, actions by a Liquidator in consulting with, or
overseeing a GOB Sale which is an Authorized Liquidation Sale, and actions by a
Liquidator in fulfilling such role shall not violate this provision.

(e) The parties acknowledge and agree that the rights of Bank under this
Section 7.20, including the rights to receive notice under Section 7.20(a), are
a material inducement to Bank to provide the Program and are necessary for Bank
to manage its credit and other risks in operating the Program. In addition to
any other rights Bank may have under this Agreement or Applicable Law, Bank
shall be entitled to terminate this Agreement immediately upon notice to
Retailer if there occurs a Significant Event or Retailer breaches any obligation
under this Section 7.20.

(f) The parties conclusively agree that, in the event of a filing under the
Bankruptcy Code with respect to Retailer, this Agreement is an executory
contract under 11 U.S.C. § 365 and is not a financial accommodation or an
agreement to provide credit to Retailer. If requested by Bank, Retailer shall
file a motion to assume this Agreement within thirty (30) days following the
filing of any voluntary petition for bankruptcy. Retailer agrees that any
failure to do so shall be “cause” for Bank to seek immediate relief from the
automatic stay to seek any remedies, including immediate termination of this
Agreement. Retailer agrees to consent to such relief from the stay.

 

24



--------------------------------------------------------------------------------

(g) Bank and Retailer further agree that in order to assume this Agreement,
Retailer shall provide adequate assurance of future performance, and that the
parties stipulate that the standard to be used to establish such assurance shall
include reasonable cash reserves, letter of credit, collateral or other similar
credit arrangements for reasonably foreseeable chargebacks, costs, and expenses
which may arise from the assumption and continued use of the Accounts, including
any termination fees or repayment of any incentive bonus or similar obligation
that may be required upon termination of the assumed Agreement.

(h) Retailer further agrees that, within fifteen (15) days of any bankruptcy
filing, to file an appropriate “first day motion” or other motion seeking court
approval that will permit the settlement procedures for payment hereunder to
continue in accordance with their terms. Retailer further agrees, at the request
of the Bank, that it shall immediately seek any necessary court approval, as
part of its first day motions, or otherwise, to ensure that all gift cards, to
the extent offered by Retailer, are honored, returns are accepted in accordance
with the standard return policy, warranties are honored, and any “reward”
program certificates or coupons previously issued and not yet expired are
honored, in the same manner as before any bankruptcy filing. The failure to seek
such approval, and any failure to so honor gift cards, if applicable,
warranties, unexpired reward program certificates or coupons issued or to accept
returns, shall be deemed a material breach and an event of default and will
entitle Bank to terminate this Agreement immediately and/or will constitute
sufficient grounds for Bank to obtain an order compelling rejection of this
Agreement.

(i) In the event that any bankruptcy court determines that this Agreement is a
financial accommodation or agreement to make a loan, then in such event the
parties agree that any further performance hereunder by Bank shall be deemed to
be the providing of credit post petition under 11 U .S.C. §364 and Retailer may
not require further performance unless and until Retailer files an appropriate
motion under 11 U.S.C. § 364 and agrees to provide adequate protection for any
losses arising hereunder, including the granting of an administrative expense
claim having, allowable under 11 U.S.C. § 503(b)(1), with priority over any and
all administrative expenses of the kind specified in section 503(b) or 507 of
the Code; a lien on collateral not otherwise encumbered; and inclusion of a
reserve or budget item in any applicable debtor in possession financing, the
posting of a letter of credit to protect against losses from continuing to make
post petition advances, including losses from chargebacks or failure to pay any
termination fees or repay any incentive bonus or similar obligation.

7.21 Sales Taxes and Related Record Retention. Retailer will pay when due any
sales taxes relating to the sale of goods or services financed on Accounts.
Retailer agrees that Bank shall be [***]. Retailer shall cooperate with Bank in
making reasonable efforts to recover any and all such taxes in connection with
actual charge offs, including executing any and all forms or other documentation
reasonably necessary or required by any taxing authority, and timely producing
all supporting documentation and data relative to such Accounts then in
Retailer’s possession; provided that the content and format of any data
requested by Bank from Retailer shall be mutually acceptable to both parties.
Retailer and Bank shall jointly gather the documentation and information
necessary for them to pursue, analyze, file, defend and/or litigate

 

25



--------------------------------------------------------------------------------

sales tax refunds, deductions, credits and/or audit offsets arising from the
charged-off Accounts; provided that (i) Retailer shall not be obligated to file
any document in any state where it believes there is an unreasonable risk that
such filing is not in conformance with requirements of Applicable Law,
(ii) Retailer shall not be obligated to commingle any filing for sales tax
recapture with any other tax filings, and (iii) Bank shall provide Retailer with
sufficient information to enable Retailer to respond, if needed, to any state
tax audit (including information allowing Retailer to identify the transactions
that are the subject of the tax filing). Each party shall bear its own costs in
complying with this Section 7.21. Retailer shall [***].

7.22 Additional [***]. Bank commits to evaluating solutions and developing
implementation plans for certain processes as set forth on Schedule 7.22. These
plans will include estimated expenses which will be approved by Retailer and
mutually agreed upon milestones and timelines. The costs for Bank’s development
of general functionality of these processes will not be included as a Program
expense. Ongoing operational costs for these functionalities will be treated as
Program expenses. Bank will provide Retailer regularly scheduled updates on the
progress of completing the requirements and implementation plans.

ARTICLE 8 — CHARGEBACKS

8.1 Chargeback Rights. Subject to the remaining Sections of this Article 8, Bank
will have the right to chargeback to Retailer any Indebtedness pertaining to a
PLCC Purchase or a Co-Brand Purchase if Bank is entitled under the Association
Rules to affect such chargeback as a bankcard issuer or, if with respect to the
corresponding charge or credit or the related Charge Transaction Data or the
underlying transaction:

(a) The Cardholder disputes a charge and (i) Retailer cannot provide Bank with
evidence of the terms of the charge that resolves the dispute (including the
date of the charge, a masked or truncated Account number, products purchased and
purchased amount) within twenty (20) days after Bank’s request, or (ii) Bank
determines that the merchandise was shipped to an address other than the
then-current billing address for the Cardholder as reflected in Bank’s records;
provided, however, that any such dispute constitutes a bona fide claim presented
by the Cardholder in good faith in the reasonable opinion of Bank; provided,
further, that Bank shall have no obligation to re-charge the Cardholder for a
charge where Retailer could not provide Bank with evidence of the terms of the
charge that resolves the dispute within the above-referenced twenty (20) day
period, but Retailer subsequently locates or otherwise finds evidence of such
terms;

(b) The Cardholder disputes the amount of an Account and/or refuses to pay such
amount alleging dissatisfaction with products or services received or failure to
receive products or services, a breach of any warranty or representation by
Retailer in connection with the transaction, or an offset or counterclaim based
on an act or omission of Retailer, the product manufacturer or any third-party
service provider; provided, however, that any such dispute constitutes a bona
fide claim presented by a Cardholder in good faith in the reasonable opinion of
Bank;

(c) Retailer failed to comply with any Operating Procedure(s) with respect to
any charge, credit, or Account, or Bank determines in good faith that any
charge, credit or Account was subject to any acts of fraud performed by or in
collusion with Retailer’s and/or its affiliates’ employees, contractors or
agents;

 

26



--------------------------------------------------------------------------------

(d) (i) The Cardholder asserts that the Cardholder or an authorized user did not
make or authorize the purchase in dispute; (ii) the Cardholder or any other
person asserts that such person’s name, social security number or other
identifying information was used to make any purchase (or to open an Account on
which such purchase was made) and that such person did not make or authorize the
purchase or open the Account in dispute; or (iii) Bank determines in good faith
that a purchase was transacted or an Account was opened in a fraudulent manner;
or

(e) Bank determines in good faith that any presentment warranty set forth on
Schedule 8.1(e) hereof was false or inaccurate in any respect when made.

8.2 Co-Brand Account Chargebacks. Bank shall have the right to charge back to
Retailer any Indebtedness on any Co-Brand Account (i) involving Retailer’s
employee fraud with respect to such Co-Brand Account, or (ii) with respect to
which Retailer did not comply with the Operating Procedures in opening an
Account. Except as provided in the preceding sentence, Bank shall have no
chargeback rights against Retailer for any Non-Retailer Purchases.

8.3 Settlement of Claims. In its reasonable discretion, after consultation with
Retailer, Bank may compromise and settle any claim made by any Cardholder
(including claims made on behalf of an authorized user) relating to such
Cardholder’s Account. No such compromise or settlement will impair Bank’s right
to chargeback under Article 8 any portion of such Account not paid pursuant to
any such settlement or compromise. If the full amount or any portion of any
charge is charged back, Bank will assign, without recourse, all rights to
payment for the amount charged back to Retailer upon the request of Retailer.

8.4 Delivery of Materials Regarding Chargebacks. Retailer shall deliver to Bank
any correspondence or other materials reasonably requested by Bank, or otherwise
required in connection with the processing of any chargeback, via such
electronic transmission mode as Bank shall designate.

8.5 Chargeback Process. Without limiting Bank’s chargeback rights under the
provisions of Section 8.1, prior to effecting a chargeback pursuant to such
Section, Bank shall employ its ordinary course dispute resolution procedures
applicable to chargebacks (which procedures will be no less favorable in any
material respect to Retailer than the dispute resolution procedures generally
used by Bank with respect to its other private label and co-brand program
partners) to assess the claims of the Cardholder and Retailer’s response
thereto. Bank shall designate a representative of Bank to facilitate such
process, including working with Retailer in any case in which Retailer
reasonably believes the basis for a particular chargeback is invalid or has been
corrected (in either case, based on new or additional information not previously
requested by Bank).

ARTICLE 9 — EXCLUSIVITY

9.1 Exclusivity. The parties shall be bound by the exclusivity provisions set
forth in Schedule 9.1 hereto.

 

27



--------------------------------------------------------------------------------

ARTICLE 10 — TERM AND TERMINATION

10.1 Program Term. This Agreement shall commence upon the Effective Date and
continue until the close of business on January 31, 2026 (the “Initial Renewal
Term”). The Agreement shall renew automatically without further action of the
parties for successive one (1) year terms (each a “Renewal Term”) unless either
party provides notice of termination at least one hundred eighty (180) days
prior to the expiration of the Initial Renewal Term or current Renewal Term, as
the case may be. The Initial Renewal Term and any subsequent Renewal Term are
collectively referred to herein as the “Term”.

10.2 Termination of Agreement. Notwithstanding anything in Section 10.1 to the
contrary, this Agreement may be terminated prior to the end of any Term as
provided below:

(a) If either party breaches any covenant or agreement contained in this
Agreement (other than for a failure to meet (i) Service Level Standards, which
shall be governed by Section 10.2(k), (ii) the Minimum Credit Targets, which
shall be governed by Section 10.2(l), or (iii) the Financial Covenants, which
shall be governed by Schedule 10.2(p) and Section 10.2(p)), (x) which does not
involve the payment of money to the other party hereto and such breach continues
for a period of thirty (30) days after the non-breaching party has given notice
of the breach, or (y) which involves the payment of money (not reasonably in
dispute) to the other party hereto and such breach continues for a period of
five (5) days after the non-breaching party has given notice of the breach,
then, in either case, the non-breaching party shall have the right to terminate
this Agreement. The foregoing clause (y) notwithstanding, the failure of a party
to make a payment due hereunder shall not give rise to a termination right in
the other party if the amount which such party has failed to pay is less than
fifty thousand dollars ($50,000) and such party, acting in good faith, has
delivered a notice to the other party contesting its obligation to make such
payment. In any case, to be effective, a termination notice must be delivered
within [***] after the expiration of the applicable notice periods. This
Agreement will terminate [***] after delivery of such notice of termination.

(b) If any representation or warranty made by a party proves knowingly not to
have been true and correct in all material respects as of the date when made,
and such representation or warranty materially affects the party’s ability to
perform under the Agreement, then the other party shall have the right to
terminate this Agreement. In order to be effective, the notice of termination
must be delivered within [***] after the date such other party first becomes
aware that such representation or warranty is not true and correct. This
Agreement will terminate [***] after delivery of such notice of termination.

(c) If a party (i) is no longer Solvent; (ii) generally does not pay its debts
as such debts become due, or admits in writing its inability to pay its debts
generally; (i) makes a general assignment for the benefit of its creditors;
(iv) has any proceeding instituted by or against it seeking to adjudicate it
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the

 

28



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property (provided that if a proceeding is
commenced against such party and not consented to or acquiesced by such party,
then such proceeding is not withdrawn or dismissed within [***]; or (v) takes
any corporate action which authorizes any of the actions set forth above in
(i) through (iv) above, then the other party shall have the right to terminate
this Agreement. In order to be effective, the notice of termination must be
delivered within [***] after such other party becomes aware of the occurrence of
such event; provided, that in the case of an occurrence under clause (iv), this
Agreement shall terminate automatically unless the parties shall mutually agree
in writing to continue the Program. In any case in which notice is required for
termination, this Agreement will terminate upon delivery of such notice.

(d) If there is a Change in Control with respect to Retailer, then Bank shall
have the right to terminate this Agreement; provided that Bank’s right to
terminate this Agreement due to such Change in Control shall exist only if the
surviving entity materially alters the Retailer Marks used at [***] of Store
Locations, or that the surviving entity materially alters the merchandise mix in
existence at such stores. In order to be effective, the notice of termination
must be delivered within [***] after Bank becomes aware of the occurrence of
such event. This Agreement will terminate [***] after delivery of such notice of
termination.

(e) If a party is in default under any indenture or other instrument relating to
any indebtedness for borrowed money in excess of [***] dollars ($[***]) and such
default gives any person, either with or without notice and without giving
effect to any extension of any grace period, the right to accelerate such
indebtedness and such person does in fact accelerate such indebtedness, then the
non-defaulting party hereunder shall have the right to terminate this Agreement.
In order to be effective, the notice of termination must be delivered within
[***] after such non-defaulting party becomes aware of the occurrence of such
event. This Agreement will terminate [***] after delivery of such notice, unless
the underlying default is cured during such [***] period.

(f) If a material adverse change has occurred in the operations, financial
condition, business or prospects of a party hereto, which the other party has
reasonably determined, in good faith, has had, or is reasonably likely to have,
a material adverse effect on the ongoing operation or continued viability of the
Program, then such other party shall have the right to terminate this Agreement.
In order to be effective, the notice of termination must be delivered within
[***] after the terminating party makes such determination. This Agreement will
terminate [***] after delivery of such notice of termination.

(g) Bank shall have the right to terminate this Agreement upon not less than
[***] prior notice if at any time there is a CIL Decline; provided that Bank has
first sought to engage Retailer in a good faith renegotiation of the terms of
this Agreement and the parties have not agreed within [***] on modifications
sufficient to offset the effect of the CIL Decline, including any CIL Decline
resulting from any new limits on Bank’s rights and/or increased obligations
under the Program resulting from the applicable Change in Law. This Agreement
will terminate [***] after delivery of Bank’s notice of termination pursuant to
this Section 10.2(g). Additional terms and conditions applicable to Bank’s
termination right under this Section are set forth on Schedule 10.2(g).

 

29



--------------------------------------------------------------------------------

(h) If the increase made by Bank to the Credit Review Point does not satisfy the
Retailer’s good faith projections of Program growth pursuant to Section 7.6(a)
or Bank declines to increase the Credit Review Point then in effect pursuant to
Section 7.6(b) then Retailer may terminate this Agreement. In order to be
effective, the notice of termination must be delivered within [***] after Bank
notifies Retailer pursuant to Section 7.6. This Agreement will terminate [***]
after Retailer’s delivery of such notice of termination.

(i) Either Bank or Retailer shall have the right to terminate the Agreement upon
notice to the other party hereto, if the performance by the other party of its
obligations under this Agreement is prevented or materially impeded, without
ability to cure, for a period of not less than [***] by a Force Majeure Event.
Any such failure to perform shall not be considered a breach of this Agreement
(giving rise to a damage claim) if the disabled party promptly advises the other
party in writing that it is unable to perform due to such a Force Majeure Event,
setting forth: (i) the nature of the event; (ii) its expected effect(s) and
duration; (iii) any expected development which may further affect performance
hereunder; and (iv) the efforts which will be made to cure such Force Majeure
Event or provide substitute performance.

(j) [Intentionally omitted.]

(k) Retailer shall have the right to terminate the Agreement, if Bank fails to
meet Service Level Standards as provided in Schedule 7.16.

(l) Retailer shall have the right to terminate the Agreement, if Bank fails to
meet the Minimum Credit Targets set forth on Schedule 7.4(c)(1), as provided in
Schedule 7.4(c).

(m) [Intentionally omitted.]

(n) If there is a Change in Control with respect to Bank or Synchrony Financial
then Retailer shall have the right to terminate this Agreement; provided,
however, that Retailer’s termination right with respect to a Change in Control
of the Bank shall not apply where, after the consummation of all transactions
constituting such Change in Control, Synchrony Financial continues to
beneficially own fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of Bank or of any entity acquiring the ownership or assets of Bank
pursuant to such Change in Control. In order to be effective, the notice of
termination must be delivered within [***] after Retailer becomes aware of the
occurrence of such event. This Agreement will terminate [***] after delivery of
such notice of termination.

(o) [***], upon prior notice (“Shortfall Notice”) to Retailer, Bank shall have
the right to request that Retailer enter into good faith negotiations to change
the financial terms of this Agreement if the Rolling ROI for any Rolling ROI
Measurement Period is

 

30



--------------------------------------------------------------------------------

less than the “Rolling ROI Minimum” (as defined on Schedule 10.2(o)) (an “Annual
ROI Shortfall”) other than due to a Change in Law (as defined on Schedule
10.2(g) or any decline in interchange rate fees received by Bank from an
Association. If Retailer and Bank have not agreed within [***] after Bank’s
delivery of the Shortfall Notice on changes to the financial terms of the
Program that would have been necessary to reduce the Annual ROI Shortfall to
[***] during such Rolling ROI Measurement Period, then the terms and conditions
set forth on Schedule 10.2(o) shall apply.

(p) Bank shall have the right to terminate the Agreement, if Retailer fails to
meet the financial covenants set forth on Schedule 10.2(p) or shall otherwise
fail to comply with the terms of Schedule 10.2(p).

ARTICLE 11 — EFFECTS OF TERMINATION

11.1 General Effects.

(a) Upon the expiration or any termination of this Agreement, the parties shall
have any rights or remedies available to such party under this Agreement or in
law or at equity. Upon such expiration or termination, all obligations of the
parties under this Agreement shall cease, except that the provisions specified
in Section 15.16 shall survive.

(b) All solicitations, marketing and advertising of the Program, other than
acceptance of applications through Retailer Channels in the ordinary course of
business consistent with past practice, shall cease either upon notice to Bank
from Retailer of Retailer’s intent not to purchase the Accounts following
termination of this Agreement by either party or the failure of Retailer to
exercise its Purchase Option prior to the expiration of the time period in which
Retailer may provide an Exercise Notice to Bank as set forth in Schedule 11.2,
except as the parties may otherwise mutually agree. The parties shall continue
to operate the Program and service the Accounts in good faith and in the
ordinary course of their respective businesses, subject to the terms of this
Agreement, including Schedules 11.2, 11.3, and 11.4, and Bank shall continue to
market and advertise the Program following termination of this Agreement by
either party until the later of the (i) Closing Date if Retailer provides an
Exercise Notice to Bank or (ii) date upon which Retailer notifies Bank of
Retailer’s intent not to purchase the Accounts or the last date upon which
Retailer may exercise its Purchase Option as set forth in Schedule 11.2 if
Retailer has failed to provide an Exercise Notice to Bank subject in all cases
to Bank’s rights under this Agreement with respect to Bank Matters. The parties
shall cooperate to ensure the orderly wind-down or transition of the Program.

(c) Except as set forth in Schedule 7.18, the expiration or any termination of
this Agreement shall apply to both the PLCC Program and the Co-Brand Program and
neither Bank nor Retailer shall have the right to terminate the PLCC Program or
the Co-Brand Program separately.

11.2 Purchase of Accounts by Retailer upon Termination. Upon notice of
termination or non-renewal of this Agreement by either party, Retailer shall
have the right to purchase, or to arrange for the purchase, of not less than all
the Program Assets in accordance with Schedule 11.2 hereto.

 

31



--------------------------------------------------------------------------------

11.3 Determination of Fair Market Value. In the event this Agreement expires or
terminates and Retailer notifies Bank that it, or its Nominated Purchaser, shall
purchase the Program Assets, the parties shall determine the fair market value
thereof in accordance with Schedule 11.3 hereto.

11.4 Bank’s Rights If Retailer Does Not Purchase Accounts. If Retailer does not
exercise its option to purchase, or arrange for the purchase, of the Program
Assets pursuant to Section 11.2 and Schedule 11.2, Bank shall have the rights
set forth in Schedule 11.4.

11.5 Limitation on Retailer’s Right to Purchase Accounts. Notwithstanding
anything in this Agreement, if (a) a Significant Event shall have occurred and
the Agreement expires or is terminated, or (b) this Agreement is terminated in
any manner other than as provided in Article 10, Bank’s rights under Schedule
11.4 shall apply; provided that, subject to the exercise by Bank of any of
Bank’s rights pursuant to Schedule 11.4 (including the right to convert any or
all of the Accounts to another credit or charge program subject to the
restrictions therein), Retailer shall have the right to purchase or arrange for
the purchase of the Accounts (other than Accounts that have been written-off by
Bank) on the terms and conditions set forth in Schedule 11.2 except as follows:

(i) The purchase price for the Accounts shall be equal to [***].

(ii) If either (x) Retailer fails to exercise its Purchase Option prior to the
expiration of the time period in which Retailer may provide an Exercise Notice
to Bank as set forth in Schedule 11.2 or (y) Retailer or the Nominated Purchaser
does not complete the purchase within the time period set forth in Schedule 11.2
after the delivery of the Exercise Notice, Bank may enter into a binding
commitment to sell the Accounts to a third party in accordance with Schedule
11.4, and Retailer’s (or its Nominated Purchaser’s) right to purchase such
Accounts pursuant to this Section 11.5 shall immediately expire.

(iii) Bank shall use reasonable efforts to notify Retailer upon the commencement
of any negotiations between Bank and a third party regarding the sale of such
Accounts pursuant to this Section 11.5 which Bank deems reasonably likely to
result in a sale transaction and prior to entering into a binding commitment for
such sale. Bank shall provide Retailer notice that Bank and such third party are
close to finalizing the terms of a sale, and Retailer shall have the right, but
not the obligation, to present to Bank no later than five (5) Business Days
following receipt of such notice, a viable alternate purchaser for the Accounts
(it being agreed that Bank is under no obligation to enter into a binding
commitment with either the third party engaged by Bank or any alternate
purchaser presented by Retailer); provided, however, that Retailer shall use
good faith efforts to notify Bank as soon as possible after the initial notice
if Retailer does not plan on pursuing an alternate purchaser and as soon as
possible following the second notice if they do not think they will be able to
find a viable purchaser in such five (5) Business Day period.

 

32



--------------------------------------------------------------------------------

ARTICLE 12 — REPRESENTATIONS AND WARRANTIES

12.1 Representations and Warranties. Each party makes the following
representations and warranties to the other party at all times during the Term
(except with respect to (i) any representation and warranty related to the
execution and delivery of the Agreement, and (ii) Sections 12.1(e)(ii) and
12.1(f), which each party represents only as of the Effective Date) as follows:

(a) Such party is duly organized, validly existing, and in good standing under
the laws of its state of incorporation or organization, as the case may be;

(b) Such party has the requisite organizational power and authority to conduct
its business as presently conducted and hereafter contemplated to be conducted
and to execute, deliver and perform this Agreement;

(c) This Agreement has been duly executed and delivered by such party, and
constitutes the legal, valid, and binding obligation of such party, enforceable
against such party in accordance with its terms;

(d) The execution and delivery of this Agreement by such party and the
consummation of the transactions contemplated hereby do not and will not
(i) conflict with the organizational documents of such party, (ii) conflict
with, or result in a breach of any provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under any material agreement of such party; or (iii) constitute a violation of
any material order, judgment or decree to which such party is bound. No consent,
approval, permit, waiver, authorization, notice or filing is required to be made
or obtained in connection with the execution, delivery and performance by such
party of this Agreement;

(e) All (i) material written reports issued by a party to another party under
this Agreement and (ii) other information furnished by such party to the other
for purposes of or in connection with this Agreement, is true and correct in all
material respects and no such report or information omits to state a material
fact necessary to make the information so furnished not misleading; and

(f) Except as disclosed to the other party, there is no fact known to such party
(including threatened or pending litigation) that could materially and adversely
affect the financial condition, business, property, or prospects of such party.

12.2 Continuity of Retailer Business. Retailer represents and warrants that it
will continue to sell the type of goods and services generally similar to those
sold by Retailer as of the Effective Date and Retailer further acknowledges that
Bank’s obligation to continue to extend credit under the Program is contingent
on the continuing validity of this representation and warranty. Notwithstanding
anything herein to the contrary, Retailer shall be in compliance with the
requirements of this Section 12.2 if Retailer expands its business to include
new and

 

33



--------------------------------------------------------------------------------

unrelated products or services provided that such new products or services do
not materially adversely affect the Program. In the event Bank reasonably
determines in its sole discretion that an expansion of Retailer’s business as
contemplated hereunder has or will have a material adverse effect on the
Program, the parties agree to negotiate in good faith to modify the terms of the
Program to address the expansion in Retailer’s business.

12.3 Operation of Store Locations. Retailer represents and warrants as of the
date of this Agreement and throughout the Term of the Agreement, that Stein
Mart, Inc. owns and operates (or leases and operates) all Store Locations and
all other Retailer Sales Channels except to the extent provided in Section 15.3;
provided, however, that sub-leasing or other arrangements with respect to
certain areas within Store Locations (such as the shoe departments or fragrance
departments) to third parties (each a “Third Party Participant”) for operation
of such departments shall not violate this provision. Except for Third Party
Participants, Retailer will not permit any licensee, subtenant or third party
operating in or from a Store Location to accept Credit Cards for purchases by
Cardholders. No later than thirty (30) days after the Effective Date, Retailer
shall notify Bank of any existing Third Party Participants and thereafter shall
promptly provide Bank with notice of any changes in the Third Party
Participants. With respect to each Third Party Participant, Retailer
acknowledges and agrees that (i) it shall be responsible for all acts and
omissions of such Third Party Participant in connection with the Program (and
each of the sub-sections of Section 13.1 shall apply to each Third Party
Participant as if such Third Party Participant and Retailer were one and the
same), (ii) it shall otherwise ensure that such Third Party Participant complies
with the terms and conditions of this Agreement applicable to Retailer, and
(iii) any failure of any Third Party Participant to comply with such terms and
conditions shall be deemed to be a breach by Retailer hereunder (subject to any
notice or cure rights that would be applicable to Retailer hereunder) to the
same extent as if Retailer had directly breached this Agreement, and shall be
subject to the same rights and remedies (including indemnification) of Bank as
provided for herein. Without limiting the foregoing, all sales of goods and
services by Third Party Participants financed on Accounts shall be treated as a
sale of goods and services from Retailer under this Agreement and all such
sales, and any related credits or other adjustments, shall be (x) settled
between Bank and Retailer pursuant to Section 3.1 and (y) subject to the
chargeback provisions of Article 8.

ARTICLE 13 — INDEMNIFICATION

13.1 Indemnification by Retailer. Retailer agrees to indemnify and hold harmless
Bank, its affiliates, and their respective employees, officers, directors,
agents and licensees, from and against any and all Damages to the extent such
Damages arise out of or result from:

(a) Any breach by Retailer of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;

(b) Any products or services sold by Retailer or its licensees (including any
failure to provide the service as promised, any product defects, or product
liability or warranty claims relating thereto);

(c) Any act or omission, where there was a duty to act, by Retailer or its
employees, officers, directors, agents or licensees (including any assignee or
delegate of Retailer contemplated by Section 15.3) including the failure of
Retailer to comply with Applicable Law;

 

34



--------------------------------------------------------------------------------

(d) Any advertisements, solicitations or other promotions of the Program or of
goods or services eligible for purchase under the Program conducted by or on
behalf of Retailer (other than Program-related disclosures included therein and
approved by Bank);

(e) The acquisition by Retailer from Bank, in connection with a charge or credit
to an Account, of a Cardholder’s Account number by telephone or by some other
means;

(f) Bank’s use of the Retailer Marks in accordance with the terms of this
Agreement;

(g) Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available by or on behalf of Retailer,
including information transferred or made available to a third party by Bank at
Retailer’s express request (including requests that require ongoing, periodic
transfers by Bank on Retailer’s behalf);

(h) The Cardholder Rewards Program, except for any act or omission where there
was a duty to act by Bank in connection with its administration of the
Cardholder Rewards Program;

(i) Any activities, acts or omissions of any Retailer employee working at Bank’s
facilities (other than those activities, acts or omissions performed at the
direction or instruction of Bank); or

(j) Failure to comply with the data security and privacy provisions in
Section 15.6 applicable to Retailer or its agents.

The foregoing indemnity obligation of Retailer shall not apply to any Damages of
Bank to the extent caused by (i) the gross negligence, willful misconduct or
illegal acts of Bank or (ii) any violation or failure to comply with this
Agreement by Bank.

13.2 Indemnification by Bank. Bank agrees to indemnify and hold harmless
Retailer, its affiliates, and their respective employees, officers, directors
and agents, from and against any and all Damages to the extent such Damages
arise out of or result from:

(a) Any breach by Bank of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;

(b) Any act or omission, where there was a duty to act, by Bank or its
employees, officers, directors, or agents (including any assignee or delegatee
of Bank contemplated by Section 15.3), including the failure of Bank to comply
with Applicable Law;

 

35



--------------------------------------------------------------------------------

(c) Any failure of the Account Documentation as prepared by Bank or Bank’s
activities in administering the Program to comply with the Consumer Credit
Protection Act, the Truth in Lending Act, the Fair Debt Collection Practices
Act, the Equal Credit Opportunity Act, the Fair Credit Billing Act, the Fair
Credit Reporting Act or other Applicable Law or the regulations implementing
each of them;

(d) Any advertisements, solicitations or other promotions of the Program by or
on behalf of Bank (other than those materials included therein and approved by
Retailer);

(e) Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available by or on behalf of Bank;

(f) Retailer’s use of Bank’s business name (or any of Bank’s related marks,
logos or similar proprietary designations, to the extent permitted herein) in
accordance with the terms of this Agreement;

(g) Claims for indemnity against Retailer asserted by a person indemnified by
Retailer under the Association rules or Association application for claims
arising in connection with the Program if such claims are not based, and to the
extent such claims are not based, on actual or alleged actions or inactions by
Retailer in breach of its obligations under this Agreement or the Association
rules or Association application; or

(h) Any activities, acts or omissions of any Bank employee working at Retailer’s
facilities (other than those activities, acts or omissions performed at the
direction or instruction of Retailer);

(i) Failure to comply with the data security and privacy provisions in
Section 15.6 applicable to Bank or its agents; or

(j) Any Enhancement Products offered by Bank to Cardholders.

The foregoing indemnity obligation of Bank shall not apply to any Damages of
Retailer to the extent caused by (i) the gross negligence, willful misconduct or
illegal acts of Retailer or (ii) any violation or failure to comply with this
Agreement by Retailer.

13.3 Indemnification Procedures.

(a) Notice. If a party receives notice of any Third-Party Claim for which
indemnification may be available under this Agreement (the “Indemnified Party”),
the Indemnified Party must promptly notify the other party (the “Indemnifying
Party”) in writing of such Third-Party Claim, including, if possible, the amount
or estimate of the amount of liability arising from it. The Indemnified Party
shall use its commercially reasonable efforts to provide notice to the
Indemnifying Party no later than fifteen (15) days after receipt by the
Indemnified Party in the event a suit or action is commenced, or thirty
(30) days under all other circumstances; provided, however, that (i) such
Indemnified Party shall provide notice to the Indemnifying Party earlier when
the fifteen (15) day period would cause a default or other prejudicial action in
the defense of such

 

36



--------------------------------------------------------------------------------

Third-Party Claim and (ii) the failure to give such notice shall not relieve an
Indemnifying Party of its obligation to indemnify except to the extent the
Indemnifying Party is materially prejudiced by such failure.

(b) Right to Defend Third-Party Claims; Coordination of Defense.

(i) The Indemnifying Party shall have the right to defend any such Third-Party
Claim at its expense and in the name of the Indemnified Party and shall select
the counsel for the defense of such Third-Party Claim as approved by the
Indemnified Party, such approval not to be unreasonably withheld, conditioned or
delayed, and shall reasonably cooperate with the Indemnified Party in the
conduct of the defense against such Third-Party Claim. The Indemnified Party may
participate, at its own expense, in such defense and in any settlement
discussions directly or through counsel of its choice on a monitoring,
non-controlling basis, or at the Indemnifying Party’s expense and with full
control to the extent that the Indemnifying Party does not fulfill its
obligations to defend the Indemnified Party in accordance herewith. The parties
agree to cooperate in good faith to coordinate the defense of any Third-Party
Claim that may give rise to indemnification obligations of more than one
(1) party or that may include allegations that are not subject to
indemnification.

(ii) Notwithstanding the foregoing, the Indemnifying Party shall not have the
right to defend any such Third-Party Claim if: (1) it refuses to acknowledge
fully its obligations to the Indemnified Party (but only as to the obligations
specific to the Indemnifying Party in the event a Third-Party Claim gives rise
to indemnification obligations of more than one party); (2) it contests (in
whole or in part), its indemnification obligations (but only as to the
obligations specific to the Indemnifying Party in the event a Third-Party Claim
gives rise to indemnification obligations of more than one party); (3) it fails
to employ appropriate counsel approved by the Indemnified Party to assume the
defense of such Third-Party Claim or refuses to replace such counsel upon the
Indemnified Party’s reasonable request, as provided for herein; (4) the
Indemnified Party reasonably determines that there are issues which raise
possible conflicts of interest between the Indemnifying Party and the
Indemnified Party; or (5) such Third-Party Claim seeks an injunction, cease and
desist order, or other equitable relief against the Indemnified Party that is
separate from or in addition to any relief requested from the Indemnifying
Party. In each such case described in clauses (1) through (5) above, the
Indemnified Party shall have the right to direct the defense of the Third-Party
Claim and, to the extent reasonably necessary, retain its own counsel to be
approved by the Indemnifying Party (which approval shall not be unreasonably
withheld, conditioned or delayed), and the Indemnifying Party shall pay the cost
of such defense, including reasonable attorneys’ fees and expenses.

(c) Settlement of Third-Party Claims. The Indemnifying Party may, upon prior
notice to and consultation with the Indemnified Party, compromise or enter into
a settlement agreement that involves solely the payment of money by the
Indemnifying

 

37



--------------------------------------------------------------------------------

Party, if: (i) such settlement includes a complete, unconditional, irrevocable
release of the Indemnified Party with respect to such Third-Party Claim; and
(ii) in the good faith judgment of the Indemnified Party, such settlement is not
likely to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party.

(d) Judgments and Subrogation. The Indemnifying Party shall be subrogated to any
third party claims or rights of the Indemnified Party as against any other
persons with respect to any amount paid to the Indemnifying Party under this
Article 13. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, in the assertion by the
Indemnifying Party of any such claim against such other persons.

(e) Indemnification Payments. Amounts owing under this Article 13 shall be paid
promptly upon written demand for indemnification containing reasonable detail
the facts giving rise to such liability.

(f) Apportionment of Costs. The parties recognize and acknowledge that
Third-Party Claims may be made as part of an action, suit, investigation or
proceeding that may give rise to the indemnification obligations of more than
one party or that may include allegations that are not subject to
indemnification, and the parties agree that they shall cooperate in good faith
to fairly apportion the Damages relating to such Third-Party Claims. Damages
incurred in defending Third-Party Claims shall be apportioned to the respective
party who has responsibility for each specific Third-Party Claim, but only to
the extent that those Damages directly arise from such Third-Party Claim.

ARTICLE 14 — AUDIT / ACCESS

14.1 Audit.

(a) Once a year or at any time that a party disputes the amount of any material
monies owed by either party to the other hereunder, such party (the “Auditing
Party”), subject to this Section 14.1(b), at its sole cost and expense and upon
reasonable prior notice to the other party (the “Audited Party”), may conduct an
audit of those of the Audited Party’s records that are under the control and/or
direction of the Audited Party and relate to the Program or can be reasonably
segregated. Such audit shall be conducted during normal business hours in
accordance with generally accepted auditing standards and the auditing party
shall employ such reasonable procedures and methods as necessary and appropriate
in the circumstances, minimizing interference with the Audited Party’s normal
business operations. The Audited Party shall use reasonable commercial efforts
to facilitate the Auditing Party’s review, including making reasonably available
such personnel of the Audited Party to assist the Auditing Party as reasonably
requested. The Audited Party shall deliver any document or instrument reasonably
necessary for the Auditing Party to obtain such records from any person
maintaining records for the Audited Party and shall maintain records pursuant to
its regular record retention policies. For purposes of this provision, the
Audited Party also shall be required to provide records relating to the Program
held by persons performing services in connection with the

 

38



--------------------------------------------------------------------------------

Program at the Auditing Party’s request. Notwithstanding the generality of the
foregoing, however, an Audited Party shall not be required to provide access to
records to the extent that (i) such access is prohibited by Applicable Laws,
(ii) such records are legally privileged, (iii) such records are company
planning documents of such party or any of its affiliates, operating budgets
(unless such records relate solely to the Program), management reviews or
employee records, and (iv) such records relate to other customers or operations
of such party other than the Program or to personnel records not normally
disclosed in connection with audits.

(b) In the event that an audit performed pursuant to this Section 14.1 reveals
any systemic error, operational deficiency or material discrepancy, the Audited
Party shall correct such error, make any necessary adjustments and in addition
pay for the Auditing Party’s costs in connection with conducting such audit up
to the amount of the impact of such error or adjustment.

14.2 Access. Retailer will permit Bank’s representatives to visit Retailer
stores during normal business hours with reasonable advance notice. Retailer
also authorizes Bank, at Bank’s expense, to monitor administration and promotion
of the Program through mystery shopping and by other reasonable means. Retailer
will allow access to its stores and/or records relating to the Program to Bank’s
regulators to the extent such access is requested by Bank’s regulators.

ARTICLE 15 — MISCELLANEOUS

15.1 Confidentiality.

(a) Except as provided in this Section 15.1, “Confidential Information” means
any of the following: (i) all material and information supplied by one party to
another party in connection with the Program or with the transactions
contemplated by this Agreement, (ii) information concerning a party and its
businesses, customers and employees obtained in connection with the Program,
including marketing plans, objectives or financial results, business systems,
methods and processes and (iii) the terms and conditions of this Agreement and
all documents and information generated pursuant to this Agreement.

(b) Confidential Information will not include information that is sourced from
information that: (i) is already rightfully known to such party at the time it
obtains Confidential Information from the other party; (ii) is or becomes
generally available to the public other than as a result of disclosure in breach
of this Agreement or any other confidentiality obligations; (iii) is lawfully
received on a non-confidential basis from a third party not known to be bound by
an obligation of confidentiality, and without breach of this Agreement; or
(iv) is developed by a party without the use of any proprietary, non-public
information provided by the other party under this Agreement.

(c) If a party (the “Receiving Party”) receives Confidential Information of the
other party (the “Disclosing Party”), the Receiving Party shall do the following
with respect to such Confidential information: (i) keep the Confidential
Information of the Disclosing Party secure and confidential; (ii) treat all
Confidential Information of the

 

39



--------------------------------------------------------------------------------

Disclosing Party with the same degree of care as it accords its own Confidential
Information, but in no event less than a reasonable degree of care; and
(iii) implement and maintain commercially reasonable physical, electronic,
administrative and procedural security measures with respect to such
Confidential Information.

(d) Nothing in Section 15.1 will prohibit the Receiving Party or its employees,
officers, directors, representatives, agents, third-party service providers and
advisors, including its accountants, consultants, independent auditors or
attorneys (collectively, its “Representatives”) from disclosing Confidential
Information: (i) as required by Applicable Law; (ii) to those of its respective
affiliates, and its and their respective Representatives who reasonably require
such Confidential Information in connection with providing advice to the
Receiving Party, including with respect to the Receiving Party’s exercise of its
rights or performance of its obligations under this Agreement and each of which
is bound by an obligation of confidentiality consistent with this Section 15.1;
(iii) as required to be disclosed in response to interrogatories, subpoenas,
civil investigative demands, compulsory process or otherwise required by
Applicable Law in connection with any judicial or arbitral process or public
securities filing requirements (on condition that (A) the Receiving Party,
subject to such Applicable Law, uses commercially reasonable efforts to avoid
such disclosure and to notify the Disclosing Party of any such use or
requirement prior to disclosure of any Confidential Information in order to
afford the Receiving Party an opportunity to seek a protective order to prevent
or limit disclosure of the Confidential Information to third parties; and
(B) such information is disclosed only to the extent required by such Applicable
Law); (iv) to the extent necessary, in exercising or enforcing its rights or
performing its obligations under this Agreement; or (v) as may be agreed upon in
writing by the Disclosing Party.

(e) Upon written request after the Final Liquidation Date, each party will
destroy or return to the party providing such Confidential Information all such
Confidential Information in its possession or control, provided, however, Bank
or Retailer may retain a copy of any such Confidential Information it reasonably
determines it must maintain to satisfy Applicable Law or any regulatory
authority and may retain Cardholder Information as otherwise provided in this
Agreement.

(f) Section 15.1(a) to the contrary notwithstanding, if Retailer is obligated to
file periodic reports with the Securities and Exchange Commission, then Retailer
shall have the right to file a copy of this Agreement with the applicable
commission or governmental agency to the extent necessary, in Retailer’s
reasonable opinion, to comply with any applicable disclosure laws or regulations
(including any reporting requirement of the Securities Exchange Commission), or
any listing requirement of any stock exchange, including NASDAQ, applicable to
Retailer; provided, that Retailer shall (i) notify Bank in writing not less than
thirty (30) days prior to any such filing of this Agreement (or such shorter
period as is required to permit Retailer to comply with applicable SEC rules);
(ii) redact or move to schedules such terms of this Agreement as Bank may
reasonably request prior to any such filing; and (iii) file a confidential
treatment request reasonably acceptable to Bank with respect to such redacted
document as part of any such filing.

 

40



--------------------------------------------------------------------------------

15.2 Binding Effect. This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective successors and permitted assigns.

15.3 Assignment. Neither Bank nor Retailer may assign its rights or delegate its
obligations under this Agreement without the prior consent of the other party
except as set forth in Schedule 15.3 hereto.

15.4 Outsourcing; Subcontracting. Bank and Retailer may outsource or subcontract
their respective obligations under the Program as set forth in Schedule 15.4
hereto.

15.5 Governing Law; Venue; Waiver of Jury Trial. Except to the extent superseded
by federal law applicable to banks or savings associations, this Agreement and
all rights and obligations hereunder, including matters of construction,
validity and performance, shall be governed by and construed in accordance with
the laws of the State of Delaware. Each party agrees that any legal action or
proceeding arising out of or in connection with this Agreement shall be brought
in the United States District Court for the District of Delaware (or, should
such federal court lack competence to hear such legal action or proceeding, in a
state court with competent jurisdiction in New Castle County). THE PARTIES
HERETO WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING IN ANY COURT OF LAW, TRIBUNAL, OR OTHER LEGAL PROCEEDING ARISING OUT
OF OR INVOLVING THIS AGREEMENT, OR ANY DOCUMENT DELIVERED IN CONNECTION
HEREWITH, OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

15.6 Data Security and Privacy.

(a) Retailer and Bank will only use, maintain and/or disclose Cardholder
Information in compliance with all applicable privacy and security laws and with
the policies set forth in Schedule 7.2 and this Section 15.6 and related
disclosures made by Bank (collectively, the “Bank Privacy Disclosures”), and
each will ensure that persons to whom it transfers Cardholder Information do the
same. Retailer acknowledges that it is subject to the reuse and redisclosure
provisions of the Gramm-Leach-Bliley Act (the “Gramm-Leach-Bliley Act” as
defined in Title V, Subtitle A of 15 U.S.C. 6801 et seq. (as it may be amended
from time to time) and the implementing privacy and security regulations issued
pursuant to the Gramm-Leach-Bliley Act (as the same may be amended from time to
time)), and that it will ensure that Cardholder Information received from Bank
is used only as permitted by the terms of this Agreement, including Section 6 of
Schedule 7.2 and Section 7.8 and for no other purpose. Bank will ensure that
persons to whom it transfers Cardholder Information (other than at the direction
of Retailer) will use the Cardholder Information only as permitted by the terms
of this Agreement.

(b) Retailer and Bank will each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Information, including, as
applicable, by complying with PCI DSS with respect to the Private Label Program
(as if the Private Label Cards were Co-Brand Cards) and the Co-Brand Program.
These safeguards will be designed to comply with Applicable Law and to protect
the security, confidentiality and integrity of

 

41



--------------------------------------------------------------------------------

the Cardholder Information, ensure against any anticipated threats or hazards to
its security and integrity, and protect against unauthorized access to or use of
such information or associated records which could result in substantial harm or
inconvenience to any Cardholder or applicant.

(c) Retailer and Bank will each ensure that any third party to whom it transfers
or discloses Cardholder Information signs a written contract with the transferor
in which such third party agrees to (i) restrict its use of Cardholder
Information to the use specified in the written contract; (ii) to comply with
all Applicable Laws (including privacy and security laws and the reuse and
redisclosure provisions of the Gramm-Leach-Bliley Act) and the Bank Privacy
Disclosures, and (iii) implement and maintain appropriate safeguards as stated
in paragraph (b) above. Information transferred by Bank on Retailer’s behalf and
at Retailer’s express direction (including requests that require ongoing,
periodic transfers by Bank on Retailer’s behalf) will be considered information
transferred by Retailer hereunder. Retailer agrees to transfer or make available
to third parties only such Cardholder Information as is reasonably necessary to
carry out the contemplated task.

(d) Retailer and Bank shall promptly notify the other party (except in instances
where notice is prohibited by Applicable Law or a Governmental Authority
requests that notice be withheld or delayed) following discovery or notification
of any actual or threatened breach of security of the systems maintained by the
Retailer and Bank, respectively. The party that suffers the breach of security
(the “Affected Party”) agrees to take action immediately, at its own expense, to
investigate the actual or threatened breach, to identify and mitigate the
effects of any such breach and to implement reasonable and appropriate measures
in response to such breach and prevent further breaches. The Affected Party also
will provide the other party with all available information regarding such
breach to assist such other party in implementing its information security
response program. The Affected Party shall (i) assist the other party and any
forensic firm retained by the other party in investigating, remedying and taking
any other action the other party reasonably deems necessary regarding any breach
of security to the extent that it impacts such other party’s systems and any
dispute, inquiry or claim that concerns such breach of security and (ii) provide
the other party with assurance satisfactory to the other party that any breach
of security or potential breach of security will not recur. Unless prohibited by
Applicable Law, the Affected Party shall also notify the other party of any
third-party legal process relating to any breach of security, including any
legal process initiated by any Governmental Authority. The Affected Party, in
consultation with the other party, shall provide any notices to Cardholders
required by Applicable Law or that the Affected Party reasonably determines are
appropriate under the circumstances, and shall bear the cost and expense of any
such notice to Cardholders. For the purposes of this subsection (d), the term
“breach of security” or “breach” means the unauthorized access to or acquisition
of any record containing personally identifiable information relating to a
Cardholder, whether in paper, electronic, or other form, in a manner that
renders misuse of the information reasonably possible or that otherwise
compromises the security, confidentiality, or integrity of the information.

 

42



--------------------------------------------------------------------------------

(e) Notwithstanding anything else contained in this Agreement, neither Bank nor
Retailer will, and neither of them will be obligated to, take any action that
either of them believes in good faith would violate, or is reasonably likely to
cause either of them to violate, any Applicable Law (including privacy and
security laws and the reuse and redisclosure provisions of the
Gramm-Leach-Bliley Act) or the Bank Privacy Disclosures, or that would cause
either of them to become a “consumer reporting agency” for purposes of the
federal Fair Credit Reporting Act, as it may be amended from time to time.

(f) Retailer and Bank, respectively, will use reasonable measures designed to
properly dispose of all records containing personally identifiable information
relating to Cardholders, whether in paper, electronic, or other form, including
adhering to policies and procedures that require the destruction or erasure of
electronic media containing such personally identifiable information so that the
information cannot practicably be read or reconstructed.

(g) Notwithstanding anything else contained in this Agreement, Retailer
acknowledges and agrees that it shall not be entitled to obtain any personally
identifiable, non-public, personal information regarding Non-Retailer Purchases
and other transactions at Non-Retailer Locations. Bank may, in its sole
discretion, provide Retailer with aggregate, non-personally identifiable
information regarding Non-Retailer Purchases and other transactions involving
the use of a Co-Brand Credit Card. In the event Retailer obtains any personally
identifiable non-public, personal information regarding such Non-Retailer
Purchases or other transactions at Non-Retailer Locations or otherwise, the use
and safeguarding of such information by Retailer shall be governed by this
Section 15.6 and Section 7.2 hereof.

15.7 No Third Party Beneficiaries. Except as otherwise expressly set forth in
this Agreement, this Agreement does not confer upon any person, other than the
parties, any rights or remedies under this Agreement.

15.8 Amendments. This Agreement may not be amended except by written instrument
signed by Retailer and Bank.

15.9 No Partnership. Nothing contained in this Agreement will be construed to
constitute Retailer and Bank as partners, joint venturers, principal and agent,
or employer and employee.

15.10 Notices. All notices and communications given under this Agreement must be
in writing and must be sent by hand, by facsimile (with verbal confirmation of
receipt), by certified mail, return receipt requested, or by nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made as such party’s address as set
forth below and will be deemed given one (1) Business Day after being sent, as
follows:

 

43



--------------------------------------------------------------------------------

if to Retailer:

 

Stein Mart, Inc.

1200 Riverplace Boulevard

Jacksonville, FL 32207

Attn: Chief Financial Officer

  

if to Bank:

 

Synchrony Bank

170 West Election Drive, Suite 125

Draper, Utah 84020

Attn: President

with a copy to:

Kirschner & Legler, P.A.

1431 Riverplace Blvd., Suite 910

Jacksonville, FL 32207

Attn: Mitchell W. Legler, Esq.

  

with a copy to:

Synchrony Bank – Retail Finance

777 Long Ridge Road

Stamford, CT 06902

Attn: General Counsel

provided, however, that (i) a party may notify the other party in writing (in
accordance with the notice provisions in this Section 15.10) from time to time
of an alternative address for notices under this Section 15.10 and, in such
case, notices hereunder will be effective if sent to the last address so
designated and (ii) a party may provide approval of advertisements and marketing
materials and other Program-related materials using electronic mail.

15.11 Incorporation of Appendices. Each of the Appendices attached hereto is
hereby incorporated by reference.

15.12 Nonwaiver; Remedies Cumulative; Severability. All remedies are cumulative
and not exclusive, and no delay in exercising a right will be deemed a waiver
thereof. If any provision of this Agreement is held to be invalid, void or
unenforceable, all other provisions will remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.

15.13 Damages Waiver. Notwithstanding anything to the contrary in this
Agreement, Bank and Retailer shall not be liable to the other under or in
connection with this Agreement or the Program for any indirect or consequential
or other damages relating to prospective profits, income, anticipated sales or
investments, or goodwill, or for any punitive or exemplary damages; provided,
that the damages limitation set forth in this Section 15.13 shall not apply to
any Damages arising out of the failure of the parties under Schedules 7.2
[Ownership and Use of Cardholder Information], 15.1 [Confidentiality] or 15.6
[Data Security and Privacy] or from Damages which result from an obligation of
Bank or Retailer to pay any third party damages claims to the extent such third
party claims otherwise fall under Bank’s or Retailer’s respective indemnity
obligations hereunder.

15.14 Entire Agreement. This Agreement (together with the schedules, exhibits
and appendices attached to this Agreement) is the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
other prior understandings, writings and agreements whether written or oral,
including the Prior Agreement and all amendments thereto. Without limiting the
generality of the foregoing, and with respect to those Accounts (as such term is
defined in the Prior Agreement) established under the Prior Agreement, and with
respect to all related indebtedness and account documentation, Bank and Retailer
each acknowledge and reaffirm that from and after the Effective Date, such
Accounts, indebtedness and related account

 

44



--------------------------------------------------------------------------------

documentation, and each party’s rights and obligations with respect thereto,
shall be governed by the provisions of this Agreement, including the termination
provisions set forth in Article 10, and the indemnification provisions of
Article 13.

15.15 Further Assurances. Retailer and Bank agree to execute all such further
documents and instruments and to do all such further things as any other party
may reasonably request in order to give effect to and to consummate the
transactions contemplated by this Agreement.

15.16 Survival.

(a) Except as is expressly provided to the contrary in this Agreement, all of
the terms, conditions and covenants of this Agreement (including the applicable
provisions of Section 2.2 that relate to Retailer’s retail practices, Cardholder
transactions, billing, customer servicing, settlement, chargeback and dispute
handling) will continue in effect following the expiration or termination of the
Term of this Agreement until the Purchase Expiration Date.

(b) In addition, the following provisions will continue in effect following the
Purchase Expiration Date: clause (2) of Schedule 4.1 (Royalty Payments) (during
any Tail Period), Section 6.5 and Schedule 6.5 (Cardholder Rewards Program)
(during any Tail Period), Section 7.1 (Ownership of Accounts; Credit Losses);
Section 7.2 and Schedule 7.2 (Ownership and Use of Cardholder Information),
Section 7.11 (Intellectual Property), Section 7.13 (Grant of Security Interest)
(until Final Liquidation Date), Section 7.14 (In-Store Payments) (during any
Tail Period), Section 7.21 (Sales Taxes and Related Record Retention) (until the
Final Liquidation Date), Article 8 (chargebacks) and Schedule 8.1(e)
(Presentment Warranties) (for six (6) months after Retailer ceases to accept
Credit Cards under this Agreement), Section 11.4 and Schedule 11.4 (Bank’s
Rights Upon Retailer’s Failure to Purchase Accounts), Article 13
(Indemnification), Section 14.2 (during any Tail Period), Article 15
(Miscellaneous) other than Section 15.4 and Schedule 15.4 (Outsourcing;
Subcontracting), and the provisions of the Agreement relating to acceptance of
Credit Cards, including settlement and dispute resolution with respect thereto
(during any Tail Period)

15.17 Obligations Subject to Law. All obligations of either party hereunder
shall be subject to all Applicable Laws including any changes or amendments
thereto and either party may take any actions that it in good faith believes are
appropriate and are required by then Applicable Law or the direction of any
regulatory authority or, in Bank’s case, to prevent the occurrence of an “unsafe
or unsound” banking practice (as defined in 12 U.S.C. § 1818, as may be
amended).

15.18 Multiple Counterparts. This Agreement may be executed in any number of
multiple counterparts, all of which will constitute but one and the same
original.

15.19 Internet Gambling. Retailer covenants that it shall not permit any
transaction through any Retailer Sales Channel or the Retailer Website, and
shall not submit any Charge Transaction Data, with respect to which any Credit
Card was used to place, receive, or otherwise

 

45



--------------------------------------------------------------------------------

knowingly transmit a bet or wager by any means which involves the use, at least
in part, of the Internet where such bet or wager is unlawful under any
applicable Federal or State law in the State or Tribal lands in which the bet or
wager is initiated, received, or otherwise made.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Retailer and Bank have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

RETAILER: STEIN MART, INC. By:   

/s/ Gregory W. Kleffner

      Name:  Gregory W. Kleffner       Title:    EVP and CFO of Stein Mart, Inc.
BANK: SYNCHRONY BANK By:  

/s/ Tom Qundlen

      Name:  Tom Qundlen       Title:    EVP and CEP Retail of Synchrony
                 Financial

 

Signature Page to Program Agreement



--------------------------------------------------------------------------------

Appendix A

Definitions and Construction

I. Definitions. As used in this Agreement, the following terms will have the
following meanings:

“Account” means the legal relationship established by and between a Cardholder
and Bank pursuant to a Cardholder Agreement, together with all Indebtedness
owing thereunder from time to time and any current or future guaranties,
security or other credit support therefore. The term Account shall include both
Private Label Accounts and Co-Brand Accounts.

“Account Documentation” means any and all Account information, credit
applications, Cardholder Agreements and change in terms notices, Charge
Transaction Data, charge slips, credit slips, payments, credit information and
documents or forms of any type and in any media relating to the Program,
excluding materials used for advertising or solicitations.

“Active Account” means, as of any given date, any Account (other than an Account
that has been written off in accordance with Bank’s write-off policies) that had
a debit or credit balance at any time after the beginning of the complete
billing cycle immediately preceding such date.

“Affected Party” has the meaning given to in Section 15.6(d).

“Affiliated Credit Product” has the meaning given to it in Schedule 9.1.

“Aggregate Outstanding Indebtedness” means, as of any date of determination, an
amount equal to the aggregate amount of Indebtedness on all Accounts (other than
Accounts that have been written off by Bank or should have been written off by
Bank pursuant to Bank’s risk management policies for the Program) as of such
date.

“Agreement” means this Co-Brand and Private Label Credit Card Consumer Program
Agreement, including all schedules and appendices, as it may be amended from
time to time.

“Annual ROI Shortfall” has the meaning given to it in Section 10.2(p).

“Applicable Law” means, to the extent applicable to the Program or either party,
any federal, state and local laws, statutes, regulations, written or oral
regulatory guidance, orders or directives, and examination report comments, as
may be amended and in effect from time to time during the Term, including:
(i) the Truth in Lending Act and Regulation Z; (ii) the Equal Credit Opportunity
Act and Regulation B; (iii) the Fair Debt Collection Practices Act; (iv) the
Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley Act and its implementing
regulations; (vi) the PATRIOT Act and its implementing regulations; (vii) the
Unfair and Deceptive Trade Practices Act; (viii) the Credit Card Accountability
Responsibility and Disclosure Act of 2009; and (ix) interpretations by Bank
relating to bank regulatory or legal requirements regarding safety and
soundness, [***].

“Association” means the card network or card association under which Bank issues
the Co-Brand Credit Cards.

 

48



--------------------------------------------------------------------------------

“Association Rules” means the rules imposed for bankcard programs by the
Association as the same may be amended from time to time by the Association.

“Audited Party” has the meaning given to it in Section 14.1(a).

“Auditing Party” has the meaning given to it in Section 14.1(a).

“Authorized Liquidation Sale” means, with respect to any Store Location, any
sale that otherwise qualifies as a GOB Sale, but with respect to which all of
the following apply: (i) including the GOB Sale at such Store Location, no more
than [***] percent ([***]%) of Retailer’s Store Locations have conducted GOB
Sales during the [***] period prior to the commencement of such GOB Sale,
(ii) such GOB Sale is conducted by Retailer’s employees and does not involve the
use of any outside Liquidator (other than in an advisory or administrative
capacity), and (iii) such GOB Sale only involves the sale of Retailer’s goods
(including goods from other Store Locations) and does not include any goods
supplied (or sold to Retailer) by an aggregator, Liquidator or a similar entity.
For the avoidance of doubt, if more than [***] percent ([***]%) of Retailer’s
Store Locations have conducted GOB Sales during any [***] period, no GOB Sale
from and after the date such threshold is crossed shall be deemed an Authorized
Liquidation Sale (including such sales that are in process) and Bank shall have
all rights available to it with respect to such GOB Sales under this Agreement.
Notwithstanding the foregoing, (i) the parties may mutually agree in writing in
advance of any proposed GOB Sale to increase the number of GOB Sales that will
qualify as Authorized Liquidation Sales during any [***] period, which agreement
shall not be unreasonably withheld or delayed, and (ii) if a Store Location is
being closed for the purpose of being relocated within [***] miles from the
closed location within [***] following such closing, such closing and GOB Sale
shall not be included as a GOB Sale for purposes of determining the number of
permitted GOB Sales in this definition, and notice of which shall be included in
the notice of the closure of such location pursuant to Schedule 7.19.

“Average Cardholder Indebtedness” means the sum of the Indebtedness on the last
day of each month in any twelve (12) Fiscal Month period or any Rolling ROI
Measurement Period, as applicable, divided by twelve (12).

“Average Loss Reserve Balance” means the sum of the Program loss reserve balance
for the Accounts on the last day of each month during any twelve (12) Fiscal
Month period or any Rolling ROI Measurement Period, as applicable, divided by
twelve (12).

“Bank” has the meaning given to it in the recitals.

“Bank Marks” means the trademarks, tradenames, service marks, logos and other
proprietary designations of Bank listed on Schedule 7.10 and licensed to
Retailer under Section 7.10 hereof.

“Bank Matters” has the meaning given to it in Section 2 of Schedule 5.3(d).

“Bank Privacy Disclosure” has the meaning given to it in Section 15.6(a).

“Bank Relationship Manager” has the meaning given to it in Section 1 of
Schedule 5.4.

 

49



--------------------------------------------------------------------------------

“Bank Subcontractor” means any third party that has directly contracted with
Bank to perform services relating to Bank’s credit card business or specifically
relating to the Program and/or Agreement. For the avoidance of doubt, the term
Bank Subcontractor shall not include third parties with whom Bank has contracted
for the provision of generalized services such as utility and telecommunication
providers.

“Bank Webpage” means a website hosted by Bank or Bank’s agent for use in
connection with the Program. For the avoidance of doubt, Bank shall have the
sole right to determine the design and content of the Bank Webpage. Retailer
shall have the right to approve the usage of its marks on the Bank Webpage.

“beneficial owner” has the meaning given to it in Rule 13d-3 of the Exchange
Act, and determinations of “beneficial ownership” and whether a person
“beneficially owns” a security shall be made pursuant thereto.

“Branding Expiration Date” has the meaning given to it in Section 2.3(a).

“Business Days” means any day other than a Saturday, Sunday or legal holiday on
which Retailer and Bank are both open for business.

“Cardholder” means any natural person who has entered into a Cardholder
Agreement with Bank or which is or may become obligated under or with respect to
an Account.

“Cardholder Agreement” means the open-end revolving credit agreement, in either
tangible or electronic form, between Bank and each Cardholder pursuant to which
such Cardholder and its authorized user(s), if any, may make purchases through
the Retailer Sales Channels and/or Non-Retailer Locations, as the case may be,
on credit provided by Bank under the Program.

“Cardholder Rewards Program” has the meaning given to it in Section 1,
paragraph (a) of Schedule 6.5.

“Cardholder Information” has the meaning given to it in Schedule 7.2.

“Cardholder Terms” has the meaning given to it in Section 7.3.

“Change in Control” means, with respect to any person, a transaction or series
of related transactions as a result of which (i) any other person or group of
persons acquires, after the date of this Agreement, beneficial ownership of
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of such person entitled to vote generally in the election of
directors; (ii) the stockholders of such person approve a reorganization, merger
or consolidation (each a “Reorganization”), in each case through which the
persons who were the respective beneficial owners of the voting securities of
such person immediately prior to such Reorganization do not beneficially own,
following such Reorganization, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of such person, as a result of such
Reorganization; (iii) all or substantially all of the assets or property of such
person are sold or otherwise disposed of; or (iv) with respect to Bank, a sale
of any portion of Bank’s Retail Card Group that includes the Program.

 

50



--------------------------------------------------------------------------------

“Change in Law” has the meaning given to it in Schedule 10.2(g).

“Charge Transaction Data” means Account and related Cardholder and/or authorized
user identification and transaction information transmitted by Retailer to Bank
with regard to a charge or a credit to an Account.

“CIL Decline” has the meaning given to it in Schedule 10.2(g).

“Closing Date” has the meaning given to it in Section 5 of Schedule 11.2.

“Co-Brand Account” means an Account with respect to which a Co-Brand Credit Card
has been issued.

“Co-Brand Credit Card” means a Credit Card bearing Retailer’s name or logo, and
which is intended for use by Cardholders designated by Bank (a) in connection
with the Program, through any of the Retailer Sales Channels, and (b) at
Non-Retailer Locations, in connection with the Program.

“Co-Brand Program” has the meaning given to it in Section 1.1(a).

“Co-Brand Purchase” means the purchase of goods and/or services through any of
the Retailer Sales Channels financed on a Co-Brand Account.

“Collateral” has the meaning given to it in Section 7.13(a).

“Confidential Information” has the meaning given to it in Section 15.1.

“Core Value Proposition” has the meaning given to it in paragraph (c) of
Schedule 6.5.

“Credit Card” means the plastic card or other device or form factor issued by
Bank under the Program and pursuant to a Cardholder Agreement for use with the
Program (including a Private Label Credit Card or a Co-Brand Credit Card) which
evidences the right of a Cardholder and, if the Cardholder has so designated,
any authorized user(s) to make purchases through the Retailer Sales Channels
and/or Non-Retailer Locations, as the case may be, under the Program and, with
respect to Co-Brand Credit Cards, to obtain, use or effect cash advances,
convenience checks and balance transfers.

“Credit Card Application” means Bank’s credit application which must be
completed and submitted for review to Bank by individuals who wish to become
Cardholders.

“Credit Product” has the meaning given to it in Schedule 9.1.

“Credit Review Point” has the meaning provided in Schedule A-1.

“Cross-Selling Net Revenue” shall mean: (a) the gross amount of fees billed to
Cardholders with respect to Enhancement Products; minus (b) the sum of all
(i) cancelled products (e.g. products that have been purchased and that customer
requests to be cancelled); (ii) waived fees; (iii) direct fulfillment expenses
related to such products; and (iv) benefit claims. Notwithstanding the
foregoing, Bank shall not deduct any general overhead expenses allocated to
Enhancement Products in the calculation of Cross-Selling Net Revenue.

 

51



--------------------------------------------------------------------------------

“Cure Month” has the meaning given to it in Schedule 7.4(c).

“Damages” means any and all losses, liabilities, costs, and expenses (including
reasonable attorneys’ fees and expenses, reasonable out-of-pocket costs,
interest and penalties), settlements, equitable relief, judgments, damages,
claims (including counter and cross-claims, and allegations whether or not
proven) demands, offsets, defenses, actions, or proceedings by whomsoever
asserted.

“Debt Cancellation Program” means any program which may be offered through Bank
pursuant to Schedule 6.6 under which Bank, any affiliate of Bank, or any third
party makes available debt cancellation coverage to Cardholders.

“Debt to Equity Ratio” has the meaning given to it in Schedule 10.2(g).

“Determining Party” has the meaning given to it in Section 7.14.

“Direct Settlement Process” has the meaning given to it in Section 3.2(b).

“Disclosing Party” has the meaning given to it in Section 15.1(c).

“Disputed Matter” has the meaning given to it in Section 5.3(c).

“Dodd-Frank Act” has the meaning given to it in Schedule 10.2(g).

“Effective Date” has the meaning given to it in Section 1.1(a).

“Eligibility Threshold” has the meaning given to it in Schedule 7.4(c)(1).

“Eligible Application” has the meaning given to it in Schedule 7.4(c)(1).

“Enhancement Product” has the meaning provided in Section 1 of Schedule 6.6.

“Excluded Calls” has the meaning given to it in Section 7.16(c).

“Exercise Notice” means the notice given by Retailer to Bank of Retailer’s
intent to purchase or arrange for the purchase of the portfolio pursuant to
Section 2(b) of Schedule 11.2.

“Expedited Review” has the meaning given to it in Section 5.5.

“Expedited Review Notice” has the meaning given to it in Section 5.5(a).

“Final Liquidation Date” means, if Retailer does not exercise its Purchase
Option as set forth in Schedule 11.2, the day on which all indebtedness on the
Accounts is repaid.

“Financial Covenants” has the meaning given to it in Schedule 10.2(p).

 

52



--------------------------------------------------------------------------------

“Fiscal Month” means a fiscal month of Bank.

“Fiscal Year Average Net Investment” has the meaning given to it in Schedule
4.1(6).

“Force Majeure Event” means any of the following: acts of God, fire, earthquake,
explosion, accident, terrorism, war, nuclear disaster, and/or riot, rendering it
illegal, impossible or untenable for such party to perform as contemplated in,
or to offer the Program on the terms contemplated under, this Agreement.

“Funded Debt” has the meaning given to it in Schedule 10.2(g).

“GAAP” has the meaning given to it in Schedule 10.2(g).

“Gain Sharing Payment” has the meaning given to it in Schedule 4.1.

“Gain Sharing Statement” has the meaning given to it in Schedule 4.1.

“Generally Accepted” has the meaning given to it in Schedule 9.1.

“GOB Sale” means any sale of goods which is advertised or presented to the
public as a liquidation or “going out of business” sale.

“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.

“Gross Program Revenue” has the meaning given to it in Schedule 10.2(g).

“Indebtedness” means any and all amounts owing from time to time with respect to
an Account whether or not billed, including any unpaid balance, finance charges
(inclusive of finance charges subject to possible reversals due to unexpired
credit-based promotions), late charges, and NSF fees less the amount of any
credit balances owing by Bank to Cardholders, including in respect of any
payments and any credits associated with returns of goods and/or services and
other credits and adjustments, whether or not billed.

“Indemnified Party” has the meaning given to it in Section 13.3(a).

“Indemnifying Party” has the meaning given to it in Section 13.3(a).

“Initial Association” has the meaning given to it in Section 2.3(b).

“Initial Renewal Term” has the meaning given to it in Section 10.1.

“In-Store Payments” has the meaning given to it in Section 7.14.

“Inserts” has the meaning given to it in Section 7.8(a).

“Intangible Assets” has the meaning given to it in Schedule 10.2(g).

 

53



--------------------------------------------------------------------------------

“Internet Purchases” has the meaning given to it in Schedule 8.1(e).

“Internet Transaction” has the meaning given to it in Section 7.17(a).

“Operating Committee” has the meaning given to in Section 5.1.

“Liquidator” means, a third party sales agent or similar party not an affiliate
of Retailer selling the goods of Retailer, on behalf of or as agent for
Retailer, at Store Locations which are liquidating in connection with a GOB Sale
or similar sale, and which may include the sale of goods delivered on
consignment or goods belonging to any similar party.

“Majority of Comparable Programs” means more than [***] (measured by number of
programs) of the lesser of: (i) [***] or (ii) [***]. Bank shall provide Retailer
with [***] at the time Bank seeks to effectuate any right premised on the above
threshold as to [***] the applicable “Majority of Comparable Programs”. [***].

“Marketing Fund” has the meaning given to it in Section 1 of Schedule 6.2.

“Marketing Plan” means the plan approved by the Operating Committee pursuant to
Section 5.2(b).

“MasterCard” means MasterCard International Incorporated.

“Master File Information” has the meaning given to it in Section 4 of Schedule
11.2.

“Material Issue” has the meaning given to it in Section 5.5.

“Measurement Month” has the meaning given to it in Schedule 7.4(c)(1).

“Measurement Period” has the meaning given to it in Schedule 7.4(c)(1).

“Minimum Approval Rate Targets” has the meaning given to it in Schedule
7.4(c)(1).

“Minimum Credit Line Targets” has the meaning given to it in Schedule 7.4(c).

“Minimum Credit Targets” has the meaning given to it in Schedule 7.4(c).

“Minimum Tangible Net Worth” has the meaning given to it in Schedule 10.2(g).

“Minimum Threshold” has the meaning given to it in Schedule 7.4(c)(1).

“Net Purchase Volume” means with respect to any Account during the calculation
period, the dollar amount of purchases of goods and services (including any
applicable sales tax, delivery fees, or other service fees), after deducting the
amount of any credits associated with returns of goods and services and similar
credits and adjustments (other than payments with respect to such Accounts);
provided, however, such Net Purchase Volume shall not include balance transfers,
cash advances, convenience checks, fraudulent or unauthorized purchases or
credits or any other types of fees and charges that do not represent the
purchase of goods and services.

 

54



--------------------------------------------------------------------------------

“Newly Activated Bounty Account” has the meaning given to it in Schedule 4.1.

“New Store Certification” has the meaning given to it in Schedule 7.19.

“New Store Opening Time Period” has the meaning given to it in Schedule 7.19.

“New [***] Credit Product” has the meaning given to it in Schedule 9.1.

“Net Worth” has the meaning given to it in Schedule 10.2(g).

“Nominated Purchaser” has the meaning given to it in Section 1 of Schedule 11.2.

“Non-Retailer Locations” means any retail location (including through catalogs
and the Internet), other than the Retailer Sales Channels, which accepts
Association-branded credit cards in payment for goods and services purchased at
such location.

“Non-Retailer Purchase” means the purchase of goods and services at Non-Retailer
Locations financed on a Co-Brand Account.

“Non-Retailer Royalty” has the meaning given to it in Schedule 4.1.

“Operating Procedures” means procedures developed by Bank governing the flow of
application information and Charge Transaction Data, the logistics and specific
procedures involved in the establishment and maintenance of Accounts under the
Program and settlement procedures for charges submitted to Bank.

“Origination Activities” has the meaning given to it in Schedule 9.1.

“Outside Buying Information” has the meaning given to it in Section 2 of
Schedule 7.2.

“PCI DSS” means the data security standards adopted by the PCI Security
Standards Council, LLC.

“Permitted Credit Products” has the meaning given to it in Schedule 9.1.

“Permitted Promotions” has the meaning given to it in Schedule 9.1.

“Planned Promotion” has the meaning given to in Section 7.16(c).

“Planned Promotion Notice” has the meaning given to in Section 7.16(c).

“Planned Promotion Period” has the meaning given to in Section 7.16(c).

“PLCC Program” has the meaning given to it in Section 1.1(a).

“PLCC Purchase” means the purchase of goods and/or services through any Retailer
Sales Channel financed on a Private Label Account.

“Portfolio Data” has the meaning given to it in Section 2 of Schedule 11.2.

 

55



--------------------------------------------------------------------------------

“Portfolio Data Delivery Date” has the meaning given to it in Section 2(a) of
Schedule 11.2.

“[***]” has the meaning given to it in Section 7.4(e).

“Preferred Customers” means Retailer customers designated as “VIP” and customers
enrolled in the Retailer’s card-based loyalty program.

“Prior Program” has the meaning given to it in the recitals.

“Prior Program Agreement” has the meaning given to it in the recitals.

“Privacy Policy” means the privacy policy and associated disclosures to be
provided by Bank to Cardholders in connection with the Program as set forth on
Schedule 7.2(b).

“Private Label Account” means any Account with respect to which a Private Label
Credit Card has been issued.

“Private Label Credit Card” means a Credit Card bearing Retailer’s name or logo
for use by Cardholders designated by Bank to make purchases exclusively through
Retailer Sales Channels.

“Program” has the meaning given to it in Section 1.1.

“Program Assets” means the Co-Brand Accounts, PLCC Accounts, Account
Documentation, Cardholder Information, solicitation materials and all Aggregate
Outstanding Indebtedness.

“Program Materials” has the meaning given to it in Section 7.10(a).

“Program Half-Year” means either the first consecutive six months or the second
consecutive six months of a Program Year.

“Program Year” means the twelve (12) month period between February 1 to
January 31. The first Program Year shall begin on February 1, 2016.

“Program Year Average Net Investment” has the meaning given to it in Schedule
4.1(6).

“Prohibited Transactions” means, any sale of goods or services that are:
(i) sold in violation of any applicable federal, state or local law or
regulation pertaining to a general liquidation of the assets of Retailer, GOB
Sale or similar sale; or (ii) sold in a sale involving a Liquidator which is not
an Authorized Liquidation Sale.

“Purchase Expiration Date” means the latest of (i) the Closing Date if Retailer
provides an Exercise Notice to Bank, (ii) the date upon which Retailer notifies
Bank of Retailer’s intent not to purchase the Accounts, or (iii) last date upon
which Retailer may exercise its Purchase Option as set forth in Schedule 11.2 if
Retailer has failed to provide an Exercise Notice to Bank.

“Purchase Option” has the meaning given to it in Section 1 of Schedule 11.2.

“Reasonable Financial Services Practices” means practices reasonably determined
by Bank to be necessitated in order to comply with Applicable Law.

 

56



--------------------------------------------------------------------------------

“Receiving Party” has the meaning given to it in Section 15.1(c).

“Relationship Manager” means the Bank Relationship Manager or the Retailer
Relationship Manager, as such terms are defined in Sections 1 and 2 of Schedule
5.4.

“Renewal Term” has the meaning given to it in Section 10.1.

“Repeat Change in Law” has the meaning given to it in Schedule 10.2(g).

“Representatives” has the meaning given to it in Section 15.1(d).

“Remediation Period” has the meaning given to it in Schedule 10.2(g).

“Retailer” has the meaning given to it in the recitals.

“Retailer-Generated Materials” has the meaning given to it in Section 2.2(p).

“Retailer Marks” means the names and any related marks, tradestyles, trademarks,
service marks, logos or similar proprietary designations as the same currently
exist and as they may be amended or adopted by Retailer or its affiliates from
time to time hereafter. As of the date hereof, the Retailer Marks include those
listed on Schedule 7.10.

“Retailer Matters” has the meaning given to it in Section 1 of Schedule 5.3(d).

“Retailer Royalty” has the meaning given to it in Schedule 4.1.

“Retailer Sales Channel(s)” means the sales channels through which Retailer
sells its good and services to consumers, which, as of the Effective Date shall
mean its Store Locations. To the extent Retailer develops the capability during
the Term to sell goods via any other sales channel, subject to the mutual
agreement of Bank and Retailer, such sales channel shall be considered a
Retailer Sales Channel for purposes of this Agreement.

“Retailer Website” means the internet website with the internet address
www.steinmart.com, and any other internet website maintained, operated or
controlled by Retailer for the purposes of selling goods and services that Bank
agrees in writing may constitute the Retailer Website.

“Rolling ROI” means, for any Rolling ROI Measurement Period, the “Return on
Investment” or “ROI” as defined in Schedule 4.1(6); provided, however, that in
calculating the Rolling ROI, all income from Debt Cancellation Programs and any
other Enhancement Products shall be excluded, and all income from sales tax
recoveries pursuant to Section 7.21 of this Agreement shall be included.

“Rolling ROI Measurement Period” means any period of four consecutive fiscal
quarters beginning with the first period of four full consecutive fiscal
quarters of the Bank following the Effective Date.

“Rolling ROI Minimum” has the meaning given to it in Schedule 10.2(o).

“Second Look Program” has the meaning given to it in Schedule 9.1.

 

57



--------------------------------------------------------------------------------

“Senior Officers” has the meaning given to it in Section 5.3(c).

“Service Level Standards” has the meaning given to in Section 7.16(a).

“Significant Event” has the meaning given to it in Section 7.20.

“Signing Bonus” has the meaning given to it in Schedule 4.1,

“Solvent” means, as to any person, (i) that the present fair salable value of
such person’s assets exceeds the total amount of its liabilities; (ii) that such
person is generally able to pay its debts as they come due; and (iii) that such
person does not have unreasonably small capital to carry on such person’s
business as theretofore operated and as thereafter contemplated. The phrase
“present fair salable value of such person’s assets” means that value that could
be obtained if such person’s assets were sold within a reasonable time in one or
more arm’s-length transactions in an existing and not theoretical market.

“Shortfall Notice” has the meaning given to it in Section 10.2(p).

“Store Location” means those retail stores owned or operated by Retailer within
the United States and the Retailer Website.

“Store Transaction Information” has the meaning given to it in Section 2 of
Schedule 7.2.

“Tail Period” has the meaning given to it in Schedule 11.4.

“Tangible Net Worth” has the meaning given to it in Schedule 10.2(g).

“Term” has the meaning given to it in Section 10.1.

“Third Party” has the meaning given to it in Schedule 7.2.

“Third-Party Claim” means any action, suit, proceeding, arbitration, claim or
demand that is instituted or asserted by a third party, including a Governmental
Authority, against an Indemnified Party pursuant to which the Indemnified Party
makes a claim for indemnification under this Agreement.

“Third Party Participant” has the meaning given to in Section 12.3.

“Through-The-Door Applicants” has the meaning given to it in Schedule 7.4(c)(1).

“Transaction Information” has the meaning given to it in Section 2 of Schedule
7.2.

“Unamortized Signing Bonus” has the meaning given to it in Schedule A-2.

II. Construction. As used in this Agreement, the following rules of construction
apply:

(i) all references to the plural number shall include the singular number (and
vice versa);

 

58



--------------------------------------------------------------------------------

(ii) all references to the masculine gender shall include the feminine gender
(and vice versa);

(iii) the terms “include” and “including” are meant to be illustrative and not
exclusive, and shall be deemed to mean “include without limitation” or
“including without limitation;”

(iv) the word “or” is disjunctive, but not necessarily exclusive, except where
clearly indicated by the context;

(v) the word “and” is conjunctive only, except where clearly indicated by the
context;

(vi) the words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Agreement as a whole (including its Schedules and Exhibits),
unless the context clearly indicates to the contrary (for example, where a
particular Section, Schedule or Exhibit is the intended reference);

(vii) where specific language is used to clarify or illustrate by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated;

(viii) text enclosed in parentheses has the same effect as text that is not
enclosed in parentheses;

(ix) all references made in this Agreement to a statute or statutory provision
shall mean such statute or statutory provision as it has been amended through
the date as of which the particular portion of this Agreement is to take effect,
or to any successor statute or statutory provision relating to the same subject
as the statutory provision so referred to in this Agreement, and to any then
applicable rules or regulations promulgated thereunder, unless otherwise
provided;

(x) all references in this Agreement to an Article, Section or Schedule is to
the Article of, Section of, or Schedule to this Agreement unless otherwise
expressly provided;

(xi) all references to an Article or Section in this Agreement shall, unless the
context clearly indicates to the contrary, refer to all sub-parts or
sub-components of any said article or section;

(xii) all references to “notice,” “notification,” “approval” or “consent” shall
be deemed to include the words “in writing” unless otherwise specifically noted;

(xiii) all references to “days” mean calendar days unless otherwise indicated
through the use of the phrase “Business Day;”

 

59



--------------------------------------------------------------------------------

(xiv) the construction of this Agreement shall not take into consideration the
party who drafted or whose representative drafted any portion of this Agreement,
and no canon of construction shall be applied against a party on the basis that
such party was the drafter;

(xv) any Article, Section, Subsection, Paragraph or Subparagraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement;

(xvi) unless the context otherwise requires or unless otherwise provided herein,
all references in this Agreement to a particular agreement, instrument, or
document also shall refer to all schedules or exhibits, renewals, extensions,
modifications, amendments and restatements of such agreement, instrument, or
document;

(xvii) references to any amount as on deposit or outstanding on any particular
date means such amount at the close of business on such day;

(xviii) if a day on or by which an obligation must be performed or an event must
occur is not a Business Day, the obligation must be performed or the event must
occur on or by the next Business Day;

(xix) “dollars” and “$” mean United States dollars;

(xx) a reference to time is to New York local time (i.e., Eastern Time in the
United States); and

(xxi) reference to “oral” with respect to regulatory guidance, orders or
directives shall be deemed to require a written certification signed by an
officer of Bank that a Governmental Authority has provided such guidance, order,
directive or instruction orally.

References herein to a “person” or “persons” shall be deemed to be references to
an individual, corporation, limited liability company, partnership, trust,
unincorporated association, joint venture, joint-stock company, or any other
form of entity.

Captions of the sections of this Agreement are for convenience of reference only
and are not intended as a summary of such sections and do not affect, limit,
modify or construe the contents thereof.

 

60



--------------------------------------------------------------------------------

SCHEDULE 2.1(d)

Bank Program Resources

 

Position

  

Number of Staff

  

Specifications

Relationship

[***]

   [***]   

•    Overall responsibility for [***]. Permanently physically located at [***].

Marketing [***]    [***]   

•    Overall responsibility for [***]. Permanently physically located at [***].

Risk [***]    [***]   

•    Overall responsibility for [***].

Operations [***]    [***]   

•    Overall responsibility for [***].

Database [***]    [***]   

•    Responsible for providing [***].

[***].

Bank shall provide all required tools, equipment, seats, and licenses for all
Bank employees relating to the Program, including those that may be physically
located on Retailer’s premises.

Bank will cause its employees and subcontractors at Retailer’s facilities to
comply with Retailer’s safety, security, and confidentiality rules and other
rules applicable to those working in Retailer’s facilities, and access to and
security of any Retailer computer system to which Bank may have access. Bank
will cooperate with authorized employees or third party agents or subcontractors
of Retailer at Retailer’s facilities.

 

61



--------------------------------------------------------------------------------

SCHEDULE 2.2(h)

Submission of Charge Transaction Data

Retailer shall only submit Charge Transaction Data in respect of products or
services reasonably related to the types of products or services offered for
sale by Retailer through the Retailer Sales Channels as of the Effective Date.
Notwithstanding the foregoing, Retailer may expand its business to add new and
unrelated products or services provided that such new products or services do
not materially adversely affect the Program. In the event Bank reasonably
determines that an expansion of Retailer’s business as contemplated hereunder
has or will have a material adverse effect on the Program, the parties agree to
negotiate in good faith to modify the terms of the Program to address the
expansion in Retailer’s business.

 

62



--------------------------------------------------------------------------------

SCHEDULE 2.5

Program Expenses

 

Synchrony Expenses

   Stein Mart Expenses

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

 

63



--------------------------------------------------------------------------------

SCHEDULE 4.1

Compensation

1. Signing Bonus. As an incentive for Retailer to enter into this Agreement
(including the provisions of Article 9), within five (5) Business Days of the
date of execution of this Agreement, Bank will pay to Retailer [***].

2. Royalty Payments and the Calculation Thereof. Bank shall pay to Retailer the
royalty payments as set forth below.

(a) The royalty payment in the case of all Co-Brand Purchases and PLCC Purchases
shall be an amount equal to the product of Net Purchase Volume applicable to
Co-Brand Purchases and PLCC Purchases and (i) [***] and (ii) [***] (the
“Retailer Royalty”).

(b) The royalty payment in the case of all Non-Retailer Purchases shall be an
amount equal to the product of Net Purchase Volume applicable to Non-Retailer
Purchases and [***] (the “Non-Retailer Royalty”).

3. Cross-Selling Revenue.

(a) Each month, to the extent permitted by Applicable Law, Bank shall pay to
Retailer an amount equal to [***] of the Cross-Selling Net Revenue derived from
the sale of Enhancement Products pursuant to Schedule 6.6 to the Agreement,
excluding Debt Cancellation Programs.

(b) Each month, to the extent permitted by Applicable Law, Bank shall pay to
Retailer an amount equal to [***] of the Cross-Selling Net Revenue derived from
the sale of Debt Cancellation Programs pursuant to Schedule 6.6 to the
Agreement.

4. Interchange. [***].

5. Tracking and Payment for SPIFs. Bank shall track the accumulation of SPIFs
provided that Retailer submits to Bank tracking data related to such SPIFs.
Following each month, Bank shall pay Retailer for the payment of SPIFs an amount
equal to [***] as provided for in Schedule 6.4 of the Agreement. Notwithstanding
the foregoing, Bank’s obligation to pay such SPIFs pursuant to this paragraph 5
shall be subject to Retailer’s demonstration to Bank’s reasonable satisfaction
that Retailer is directly awarding the proceeds of such SPIFs to employees as an
incentive for promoting the Program. Retailer’s employee incentive program with
respect to the Program shall be subject to approval by Bank solely with respect
to compliance with Applicable Law and risk management practices.

6. Gain Sharing. Each Program Year, Bank shall make the payment due to Retailer,
if any, as provided for in and calculated in accordance with Schedule 4.1(6)
hereto.

7. Field Sales Support. To the extent that Retailer has a field sales team
actively facilitating the promotion of the Program, each Program Year, Bank
shall pay to Retailer [***].

 

64



--------------------------------------------------------------------------------

8. In-Store Payments. Bank shall pay to Retailer an amount equal to the product
of (a) the actual number of separate In-Store Payments processed by Retailer in
accordance with Section 7.14 during the prior month and (b) [***].

9. Store Grand Opening Payments. With respect to any Store Location opened by
Retailer on or after the Effective Date, Bank shall pay to Retailer [***].

10. Acquisition Bounty Payments. Bank shall pay to Retailer the following amount
for each Newly Activated Bounty Account [***]:

 

   [***]   [***]

Co-Brand Account

   [***]   [***]

Private Label Account

   [***]   [***]

For purposes of this Schedule 4.1, “Newly Activated Bounty Account” means a
Co-Brand Account or Private Label Account which meets each of the following
conditions: (a) opened on or after the Effective Date and (b) for which at least
one purchase, of any amount, at a Retailer Sales Channel or Non-Retailer
Location was processed in the [***] following the opening of such Co-Brand
Account or Private Label Account.

11. Payment. Amounts owing under paragraphs 2(b), 3, 4(a), 5, 8, 9 and 10 of
this Schedule 4.1 shall be paid within fifteen (15) Business Days following the
end of each month during the Term. Amounts owing under paragraph 2(a) shall be
paid each Business Day in accordance with Section 3.1. Amounts owing under
paragraph 6 and 7 herein shall be paid within forty-five (45) calendar days
after the end of each Program Year following the Effective Date during the Term.

 

65



--------------------------------------------------------------------------------

SCHEDULE 4.1(6)

Gain Sharing Terms and Conditions

(a) Bank shall provide Retailer with an annual actual gain sharing statement,
prepared in accordance with the formula set forth below (each such statement is
referred to as a “Gain Sharing Statement”), the form for which is shown in
Exhibit A to this Schedule 4.1(6). Bank shall also provide Retailer with a
forecasted annual Gain Sharing Statement for each Program Year by the end of
February of each Program Year, and shall update such forecasted statement
quarterly during the Program Year. Within forty-five (45) days after the end of
each Program Year, Bank shall pay to Retailer the gain sharing amount computed
as described in this Schedule 4.1(6) (the “Gain Sharing Payment”), if such
amount is a positive number. The parties acknowledge and agree that (x) any Gain
Sharing Payment is intended to be based on a calculation as of the end of each
applicable Program Year, which takes into account the revenues, expenses and
investment (as more fully described below in X, Y and Z, respectively)
applicable to such Program Year, and (y) a Gain Sharing Payment will only be
payable with respect to a Program Year if [***].

The Gain Sharing Payment shall be calculated as follows:

[(ROI x Z) — ([***] x Z)] x [***].

“Return on Investment” or “ROI” as of the end of any Program Year shall mean an
amount calculated in accordance with the following formula:

ROI=(X—Y)/Z

Where X, Y and Z are equal to the following amounts, in each case calculated at
the end of such Program Year in accordance with GAAP (unless otherwise
specified):

 

  X =    total revenues derived from the Program during such Program Year,
calculated as follows: (1) interest charges net of waivers and reversals, plus
(2) all fees, including late fees, pay-by- phone fees and interchange fees, net
of waivers and reversals, plus (3) any other revenue recognized for the Program
in the ordinary course in connection with the Program; provided that all such
revenues included in “X” for purposes of calculating Gain Sharing Payments shall
exclude any revenues or net income derived from any Debt Cancellation Programs
and any other Enhancement Products approved by the parties pursuant to Schedule
6.6.   Y =    total expenses (not including taxes), net of any reimbursements
from Retailer, directly incurred or allocated, under the Program during such
Program Year, including:

 

  (1)

all operating costs and expenses (including compensation and benefits for
employees of Synchrony Financial and

 

66



--------------------------------------------------------------------------------

  Bank supporting the Program, Program- related systems expenses, and
Program-related hiring and training expenses); plus

 

  (2) the cost of debt funding for the Program, which shall be calculated, with
respect to each Fiscal Month during each of such Program Years, at the
applicable fixed and floating interest rates [***]; plus

 

  (3) payments to or for the account of Retailer under the Program including
royalty payments (including any payments resulting from royalty rate
adjustments) and bounties, but excluding any amount paid from the Marketing Fund
or any amount paid for store grand openings under Section 9 of Schedule 4.1 that
are otherwise covered by clause (6) below or the Signing Bonus; plus

 

  (4) actual net credit losses and fraud losses (provided, that net credit
losses shall exclude any sales tax recoveries contemplated by Section 7.21 of
the Agreement); plus

 

  (5) any change (an increase being a positive number and a decrease being a
negative number for the purposes of this calculation) to the provision for
credit losses with respect to the Program above a base provision of [***], such
provision to be calculated consistent with Bank’s methodology applied across
Bank’s Retail Cards business, the calculation of which will be provided to
Retailer on an annual basis; plus

 

  (6) (i) acquisition and portfolio marketing costs, including amounts actually
incurred and applicable to the Marketing Fund, but excluding amounts credited to
the Marketing Fund (and not yet expended), and (ii) amounts paid for store grand
openings under Section 9 of Schedule 4.1; plus

 

  (7) reasonable expenses allocated to the Program by Synchrony Financial, Bank
and/or by Bank’s Retail Cards business and their parent companies, including
administrative expenses of Synchrony Financial, Bank and/or Bank’s Retail Cards
business, as well as the headquarters expenses of such entities, in each case
consistent with Bank’s methodology applied across Bank’s Retail Cards business.

 

  Z =    “Program Year Average Net Investment”.

The “Program Year Average Net Investment” shall be determined as the net of (1)
below less (2) below, divided by twelve (12) (or, in the case of any early

 

67



--------------------------------------------------------------------------------

termination of the Term, the net of (1) below less (2) below for any Program
Year, divided by the number of Fiscal Months elapsed in such Program Year
through the date of such termination).

 

  (1) the sum, for all of the Fiscal Months during such Program Year, of the
Aggregate Outstanding Indebtedness as of the last day of each Fiscal Month
during such Program Year;

 

  (2) the sum of the Fiscal Month end balances of the Program loss reserve for
each Fiscal Month in such Program Year, calculated in accordance with GAAP;

The “Fiscal Month Average Net Investment” for any Fiscal Month shall be
determined as the net of (1) below less (2) below.

 

  (1) the sum of the Aggregate Outstanding Indebtedness as of the opening of the
first day of such Fiscal Month, plus the Aggregate Outstanding Indebtedness as
of the close of the last day of such Fiscal Month, divided by two; less

 

  (2) the sum of the Program loss reserve as of the opening of the first day of
such Fiscal Month, plus the Program loss reserve as of the close of the last day
of such Fiscal Month, divided by two.

(b) In the event of the expiration or early termination of this Agreement, the
Gain Sharing Payment with respect to the number of months since the previous
Gain Sharing Payment shall be paid to Retailer within forty-five (45) days after
(x) the end of each Program Year in which such Gain Sharing Payment is due, in
the event of expiration of this Agreement, or (y) the date of termination in the
event of an early termination of this Agreement, on a pro-rata basis for the
portion of the Program Year preceding the effective date of termination, based
on the calculation above.

(c) If, within one hundred eighty (180) days after the applicable Program Year
end, Bank or Retailer discovers that the Gain Sharing Statement contains any
errors that would change the amount of the Gain Sharing Payment, if any, for
such Program Year, then Bank and Retailer agree in good faith to recalculate the
Gain Sharing Payment correcting any such errors. Bank shall pay to Retailer any
shortfall determined in the Gain Sharing Payment upon such recalculation, and
Retailer shall refund to Bank any overpayment of the Gain Sharing Payment upon
such recalculation.

(d) At any time during the Term, the Management Committee may agree to additions
to or deletions from the listing of revenue and expense items in this Schedule
4.1(6).

(e) All revenues, costs, and expenses derived from Debt Cancellation Programs
and any other Enhancement Products shall be excluded, and all revenues, costs,
and expenses derived from sales tax recoveries pursuant to Section 7.21 of the
Agreement shall be included, in X and Y for purposes of calculating the Gain
Sharing Payment.

 

68



--------------------------------------------------------------------------------

(f) In the event Retailer exercises its purchase right pursuant to Schedule
11.5, upon the consummation of the acquisition of the Program Assets, Bank shall
recalculate the last Gain Sharing Payment related to this Agreement to reflect
the reversal of the then existing loss reserves in Y(5) above (but only with
respect to amounts in excess of [***]) and shall make any incremental Gain
Sharing Payment, if any, to Retailer resulting from such reversal; provided,
that if no such acquisition occurs, then no such reversal will occur for
purposes of the calculation of such last Gain Sharing Payment.

(g) Bank shall calculate the final gain share calculation in accordance with the
requirements of the Prior Agreement for the period of October 1, 2015 through
January 31, 2016, and make such Gain Sharing Payments within forty-five
(45) calendar days after January, 31, 2016, but in no event will Bank be
required to make such payment before five (5) Business Days after the date that
both parties execute this Agreement.

 

69



--------------------------------------------------------------------------------

EXHIBIT A

TO SCHEDULE 4.1(6)

 

Sample Gain Sharing Statement       [***]    [***] Z    [***]      
Profit & Loss Statement X(1)    [***]    [***]    [***]    [***]    [***]   
X(2)    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    X(3)    [***]    [***]    X    [***]    Y(2)    [***]
Y(3)    [***]    [***]    [***]    (X-Y(2)-Y(3))    [***]    [***]    [***]   
[***]    Y(4)    [***] X-Y(2)-Y(3)-Y(4)    [***]    Y(5)    [***]    

 

70



--------------------------------------------------------------------------------

X-Y(2)-Y(3)-Y(4)-Y(5)    [***]    Y(6)    [***] Y(1)+Y(7)    [***]
Y(1)+Y(6)+Y(7)    [***]    Y    [***]    X-(Y(1)+Y(2)+Y(3)+Y(4)+Y(5)+Y(6)+Y(7))
   [***]    ROI    [***]    Gain Sharing Payment    [***]

 

71



--------------------------------------------------------------------------------

SCHEDULE 5.1

Members of Operating Committee

Bank Operating Committee Members:

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

Retailer Operating Committee Members:

 

  •   Senior Executive Member: Greg Kleffner

 

  •   Gary Pierce

 

  •   Glori Katz

 

  •   Hunt Hawkins

 

  •   Donna Mills

 

72



--------------------------------------------------------------------------------

SCHEDULE 5.3(d)

Retailer Matters and Bank Matters

1. Retailer Matters. In accordance with and subject to this Section 1 of this
Schedule 5.3(d), Retailer shall have the ultimate decision making authority with
respect to any unapproved matters in respect of the following matters (the
“Retailer Matters”):

(a) content and implementation of the Marketing Plan in Retailer Sales Channels
and the Retailer Website;

(b) the look, feel and marketing message, and changes thereto, of the Credit
Cards, Credit Card Applications, Cardholder Agreements, billing statements,
solicitation materials including media, and the Bank Webpage devoted to the
Program or any other website space devoted to the Program, other than content or
changes that are required or prohibited by Applicable Law or Reasonable
Financial Services Practices;

(c) all usage of Retailer Marks or other Retailer intellectual property;

(d) any maintenance of, and improvements to, any systems of Retailer used in
connection with the Program, including any capital expenditures of Retailer and
its affiliates for maintenance of, and improvements to, systems in connection
with the Program;

(e) any other capital expenditures of Retailer or its affiliates;

(f) the approval, in the sole discretion of Retailer, of any new credit card
products which have not been agreed upon prior to the Effective Date as set
forth in Schedule 6.6 to the Agreement, or any products subject to the annual
review of the Operating Committee pursuant to Section 1, paragraph (b) of
Schedule 6.6 to the Agreement, including new credit card products, Enhancement
Products, or other products and services proposed to be offered by Bank to
Cardholders and, in each case, the approval of any compensation payable to
Retailer in respect thereof; provided, that the products or services, the
economic terms and compensation arrangements related to such new products or
services shall be acceptable to both parties;

(g) [***];

(h) the description of any Retailer products or services;

(i) the approval of any products or services being marketed to Cardholders;

(j) management and retention of Retailer personnel; and

(k) [***].

 

73



--------------------------------------------------------------------------------

2. Bank Matters. In accordance with and subject to this Section 2 of this
Schedule 5.3(d), Bank shall have the ultimate decision making authority with
respect to any unapproved matters in respect of the following matters (the “Bank
Matters”):

(a) changes to risk management policies for the Program;

(b) changes to the Cardholder Terms set forth in Schedule 7.3 that are [***];

(c) changes to the Operating Procedures that are [***] Majority of Comparable
Programs;

(d) changes to privacy provisions of Section 15.6 of the Agreement or to the
Privacy Policy that are required by Applicable Law or Reasonable Financial
Services Practices;

(e) capital expenditures for maintenance of, and improvements to, the Bank
systems used in connection with the Program;

(f) content of Credit Cards, Credit Card Applications, Cardholder Agreements,
billing statements, solicitation materials including media, and the Bank Webpage
or any website space devoted to the Program [***];

(g) any materials bearing only Bank Marks or which are solely Bank’s
intellectual property;

(h) any maintenance of, and improvements to, any systems of Bank used in
connection with the Program, including any capital expenditures of Bank and its
affiliates for maintenance of, and improvements to, systems in connection with
the Program;

(i) any other capital expenditures of Bank or its affiliates;

(j) management and retention of Bank personnel;

(k) [***]; and

(l) [***].

 

74



--------------------------------------------------------------------------------

SCHEDULE 5.4

Relationship Managers; Other Designated Bank Employees

1. Bank shall designate an individual with responsibility for the day-to-day
management and administration of the Bank/Retailer relationship and the Program
(“Bank Relationship Manager”). The Bank Relationship Manager shall be dedicated
solely to the Program and shall be located at Bank’s Charlotte, North Carolina
location or such other Bank location as the parties mutually agree.

2. Retailer shall designate an individual with responsibility for the day-to-day
management and administration of the Retailer/Bank relationship and the Program
(“Retailer Relationship Manager” and together with Bank Relationship Manager,
the “Relationship Managers”).

3. Each Relationship Manager shall have sufficient authority to facilitate
decision-making on behalf of his or her respective party and shall have
sufficient knowledge and experience to effectively and efficiently perform his
or her responsibilities. Each Relationship Manager shall make available a
sufficient amount of his or her working time, attention, skill, and efforts
necessary to furthering the interests of the Program, it being understood that
the Bank Relationship Manager shall be dedicated solely to the Program.

4. Either party may replace its Relationship Manager at any time upon reasonable
notice to the other party, so long as the replacement Relationship Manager meets
the foregoing qualifications. Each party shall consult the other party regarding
the appointment of such party’s replacement Relationship Manager.
Notwithstanding the foregoing sentence, the appointment of individuals to serve
as a party’s replacement Relationship Manager shall rest solely in the
discretion of the respective appointing party.

5. The performance review of Bank’s Relationship Manager shall take into account
the overall performance of the Program during the period in which such
individual served as Relationship Manager.

6. Without limiting any other rights expressed in this Section, in considering
the appointment and/or replacement of Relationship Managers, each party shall
endeavor to maintain a level of stability and continuity in the personnel
managing the Program.

7. In addition to the Bank Relationship Manager, Bank shall designate [***].

8. Bank shall designate [***] to serve as the [***] the Program on a [***]
basis.

9. Bank shall designate [***] to serve as the [***] for the Program, and [***]
to serve as the [***] for the Program, it being understood that [***].

10. Bank shall designate [***] to serve as a [***] database [***] to the Program
who shall serve as a resource for Retailer in providing [***] to Retailer
pursuant to Section 7.15 herein, it being understood that the database [***].

 

75



--------------------------------------------------------------------------------

SCHEDULE 6.2

Marketing Fund

1. Bank will establish (by creation of a record maintained by Bank) and
administer a marketing fund (“Marketing Fund”) to be used to execute marketing
activities pursuant to the Marketing Plan, including [***], as defined below, or
other activities as approved by the Operating Committee.

2. During the Term of this Agreement, [***], Bank shall allocate [***].

3. Bank will be the exclusive owner of the Marketing Fund, and Retailer
acknowledges and agrees that it will have no right, title or interest in or to
the Marketing Fund except to enforce the terms of this Agreement relating to the
use of such funds. Any amounts previously allocated to the Marketing Fund but
not spent as of the end of any Program Year shall carry forward as part of the
Marketing Fund for the subsequent Program Year(s). Any amounts previously
allocated to the Marketing Fund but not used as of the date when this Agreement
expires or terminates, may be withdrawn and retained by Bank for its own account
without obligation to account therefor to Retailer. For clarity, any amounts
allocated to the “Marketing Fund” established under the Prior Agreement shall be
allocated to the Marketing Fund created hereunder.

4. The out-of-pocket cost and expenses, as set forth in Schedule 6.2(e) to the
Agreement, of all marketing promotions provided for in the Marketing Plan will
be reimbursed out of any then available funds in the Marketing Fund as
determined by the Operating Committee. Neither party shall have any obligation
to pay more for any marketing promotion than the amount allocated at such time
to the Marketing Fund; provided, that the parties may mutually agree to share or
otherwise allocate the out-of-pocket costs of implementing any marketing
promotion (whether or not set forth in the Marketing Plan) to the extent the
out-of-pocket cost of such marketing promotion is expected to exceed the funds
then available in the Marketing Fund.

5. In developing and adopting the Marketing Plan and determining expenditures to
be made from the Marketing Fund, the Operating Committee shall plan expenditures
taking into account that Retailer’s fiscal year begins in February and that
sufficient funds must be allocated for the holiday shopping season.

 

76



--------------------------------------------------------------------------------

SCHEDULE 6.2(e)

Permissible Marketing Fund Expenditures

The Marketing Fund may be used to pay for expenses related to the following
items:

 

  •   Store Signage

 

  •   Periodic bonuses under the Cardholder Rewards Program

 

  •   Tabling events

 

  •   Direct mail solicitations (e.g., invitations to apply for Accounts)

 

  •   Credit Card application holders

 

  •   Collateral material such as brochures and fliers promoting the Program

 

  •   Re-activation mailings

 

  •   Near loyalty programs (notification to Cardholders that are nearing
rewards benefits)

 

  •   Lifecycle marketing

 

  •   Bank-generated prescreens

 

  •   Program marketing and promotion on Retailer Website (excluding costs for
placement on Retailer Website)

 

77



--------------------------------------------------------------------------------

SCHEDULE 6.3

Additional Bank Marketing Support

1. Additional Bank Marketing Support. Upon the reasonable request of Retailer
from time to time, consistent with the Marketing Plan, Bank shall perform the
following marketing functions at no cost or expense to Retailer:

(a) subject to Applicable Law and any contractual prohibitions, including Bank’s
Privacy Policy, to which Bank is subject, Bank shall use (i) Bank’s databases
and Bank’s consumer prospect database which, as of the Effective Date, is
maintained by Axciom; (ii) certain data that Bank obtains about Cardholders as
set forth on Schedule 7.15; (iii) aggregated summary level data regarding
Cardholder purchases at Non-Retailer Channels; (iv) analytic support and tools;
and (v) Bank’s marketing support services, for the purpose of assisting Retailer
in its marketing and promotion of Retailer Sales Channels, Retailer goods and
services and the Program;

(b) periodically collaborate with Retailer to identify, research and test new
marketing initiatives to promote the Program and Retailer Sales Channels;

(c) provide models and modeling support, which may include Cardholder attrition
models, prospect marketing models and other tools designed to improve Program
performance; and

(d) facilitate discussion between Retailer and Bank’s United States consumer
finance affiliates for purpose of exploring cross-selling opportunities for
Retailer goods and services.

 

78



--------------------------------------------------------------------------------

SCHEDULE 6.4

Promotion of Program by Retailer

1. Responsibility of Retailer to Promote the Program. Without limiting
Retailer’s obligations under the Marketing Plan, Retailer will actively support
and promote the Program by, among other things:

(a) encouraging the establishment and use of Accounts as the preferred method of
payment for Retailer’s products and services, such as, by way of example,
instructing Retailer employees to ask customers if they would like to pay for
in-store purchases using their Credit Card;

(b) utilizing credit advertisements, promotional inserts, statement messages,
Internet website promotions, direct mail promotions in the course of its general
retail direct mail campaigns, take one applications as provided and paid for by
Bank, and other marketing materials promoting the Program in accordance with the
Marketing Plan and as funded by the Marketing Fund;

(c) maintaining a logo advertisement in a prominent position on the home page of
the Retailer Website which promotes the Co-Brand Credit Card and the Private
Label Credit Card and contains an embedded, direct link (with no intermediate
links) to the Bank Webpage subject to Bank’s prior approval of the usage of such
logo advertisement;

(d) providing incentives and performance goals for Retailer personnel with
respect to the Program such as incentive contests at the Store Location level
and SPIFFs, to be funded by Bank;

(e) providing a first purchase discount of ten percent (10%) to new Cardholders
who use their Credit Card at Retailer Sales Channels for their first purchase
upon opening an Account;

(f) provide Retailer’s customer lists (including Retailer’s Preferred Customer
list) to Bank for purposes of direct mail solicitations by Bank for Credit
Cards; provided that Bank shall conduct a direct mail solicitation to some
portion or all of Retailer’s customer lists for Credit Cards and/or other
products mutually agreed upon by the parties consistent with the Marketing Plan
only with Retailer’s prior consent; moreover, Bank shall first offer Retailer
the opportunity to conduct the mailing itself; and

(g) fund the redeemed rewards for the Cardholder Rewards Program pursuant to the
terms of Schedule 6.5 to the Agreement.

 

79



--------------------------------------------------------------------------------

SCHEDULE 6.5

Cardholder Rewards Program

(a) Retailer shall maintain during the Term a Cardholder rewards program and
fund rewards redeemed by Cardholders as part of the rewards program connected to
Credit Card and Account use under the Program (the “Cardholder Rewards
Program”). During the Term, except for Retailer’s Preferred Customer loyalty
program and any successor program thereof, Retailer shall not promote any other
loyalty program that detracts from the participation by Cardholders in the
Cardholder Rewards Program.

(b) Bank shall be responsible for administration, servicing and mailing via
statements of reward certificates issued under the Cardholder Rewards Program,
but shall not be required to fund the rewards component of the program, such
rewards funding being the sole responsibility of Retailer as set forth in
Section 1, paragraph (g) of Schedule 6.4.

(c) Subject to Schedule 5.3(d), the overall value of the Cardholder Rewards
Program to Cardholders shall be at least [***] percent ([***]%) of [***] on
Co-brand Purchases, and [***] percent ([***]%) of [***] on Non-Retailer
Purchases, and holders of the Co-Brand Credit Cards and the Private Label Credit
Cards will be entitled to participate in at least [***] in each calendar year
(the “Core Value Proposition”); provided that Retailer shall [***]. Retailer
agrees to have a minimum cardholder value proposition at all times during the
Term even if the multi-tender loyalty program is eliminated. Rewards “points”
awarded pursuant to the Cardholder Rewards Program shall not be redeemable for
cash and shall only be redeemable for Retailer merchandise at the then current
purchase price of the merchandise.

(d) In connection with the Cardholder Rewards Program, Bank shall provide to
Cardholders who reach a certain rewards points threshold, as determined by the
Operating Committee, rewards redeemable at all Retailer Sales Channels in an
amount to be determined by the Operating Committee.

(e) Retailer shall be entitled to retain all breakage from the Cardholder
Rewards Program and shall not be required to fund any unredeemed rewards points;
provided, however, that Retailer shall comply with all applicable unclaimed
property laws, including laws relating to escheatment.

(f) All other terms and conditions of the Cardholder Rewards Program and any
modifications thereto shall be established by the Operating Committee.

(g) Retailer shall comply with the terms and conditions of the Cardholder
Rewards Program as provided to Cardholders and shall honor all non-expired
outstanding rewards certificates issued under the Cardholder Rewards Program
offered to Cardholders subject to the terms thereof.

 

80



--------------------------------------------------------------------------------

(h) All materials related to the Cardholder Rewards Program, including the terms
and conditions thereto, shall comply with Applicable Law and shall clearly state
that the Cardholder Rewards Program is a program operated by Retailer and the
funding liability under such program shall be the sole responsibility of
Retailer. Such materials shall state that Retailer reserves the right to cancel
the Cardholder Rewards Program at any time upon a minimum of ninety (90) days’
notice to Cardholders, and that after such notice period, all unredeemed points
shall expire. Notwithstanding the foregoing, Retailer shall not cancel the
Cardholder Rewards Program without prior consent of the Operating Committee
during the Term, and in the event of such cancellation, Retailer shall continue
to honor outstanding rewards certificates as contemplated in subsection
(g) above.

(i) At Retailer’s request, Bank shall timely provide Retailer with such reports
regarding the Cardholder Rewards Program as Retailer shall reasonably request
such as certificate issuance reports, loyalty liability and loyalty transaction
reports.

(j) Upon the termination of this Agreement, subject in all respects to
Schedule 11.2 and Bank’s election to implement a Tail Period, Retailer shall
have the option to either (i) subject to subsection (h) of this Section,
terminate the Cardholder Rewards Program upon ninety (90) days’ notice and
cancel all unredeemed points after such date; (ii) at Retailer’s expense, cause
Bank to issue rewards certificates to Cardholders based on criteria determined
by Retailer; or (iii) cause Bank to transfer electronically all pertinent
information relating to the Cardholder Rewards Program to another credit card
issuer in conjunction with the completion of the purchase of the Program Assets.

 

81



--------------------------------------------------------------------------------

SCHEDULE 6.6

Cross-Selling

1. Bank (or its designees) may, consistent with this Agreement, solicit
Cardholders for, and offer to Cardholders (or arrange for a third party to
solicit and/or provide), by means of solicitations the form of which is mutually
agreed by the parties, the following products (each, an “Enhancement Product”
and collectively, “Enhancement Products”):

(a) credit card debt cancellation or credit insurance products, and credit
reporting and fraud alert services (including identity theft);

(b) upon mutual agreement by the parties, deposit products offered by Bank or
its affiliates; and

(c) product inserts for “non-competing products” (which term, for the avoidance
of doubt, shall refer to any products which do not compete with any products or
services offered by Retailer through any Retailer Sales Channel), and any other
ancillary credit card products or financial services as approved by the
Operating Committee.

2. The Enhancement Products contemplated by this Schedule 6.6 shall be marketed
through channels as mutually agreed by the parties. For the avoidance of doubt,
the parties hereby agree that Bank (or its designees) shall have the right to
solicit and offer to Cardholders the Enhancement Products specified in
Section 1, paragraphs (a) and (b) of this Schedule 6.6 for the duration of the
Term. Bank (or its designees) shall have the right to solicit and offer to
Cardholders the Enhancement Products specified in Section 1, paragraph (c) of
this Schedule 6.6 subject to the approval by the Operating Committee of such
products and subject to the Operating Committee’s annual review and re-approval
of such products in each Program Year during the Term.

3. Bank shall compensate Retailer for such cross-selling activity in accordance
with Section 3 of Schedule 4.1 to the Agreement or as otherwise mutually agreed
upon by the parties.

4. In addition to any Enhancement Products listed in Section 1 of this Schedule
6.6 Bank (or its designees) may also solicit (or arrange for a third party to
solicit and/or provide) such other non-competing financial or non-financial
products and services, subject to approval by the Operating Committee (which may
be financed on Accounts or purchased by other means). Retailer will have the
right to share in the proceeds of the sale of other goods and services referred
to in this Section 4 of this Schedule 6.6 to the extent approved by the
Operating Committee.

5. All cross-selling solicitations contemplated by this Schedule 6.6 shall be
made in accordance with Bank Privacy Disclosure as well as Retailer’s privacy
policies and contact management policies with regard to Retailer’s Preferred
Customers and Retailer employees.

6. In the event the parties mutually agree that the cross-selling of credit card
debt cancellation or credit insurance products contemplated in Section 1 of this
Schedule 6.6 has, or could reasonably be expected to have, a material adverse
effect on the Program or Retailer’s business, the parties shall work in good
faith to mitigate such material adverse effect.

 

82



--------------------------------------------------------------------------------

SCHEDULE 7.2

Ownership and Use of Cardholder Information

1. Bank is the sole and exclusive owner of all information that is obtained by
or on behalf of Bank in connection with processing a Credit Card Application or
making a pre-screened offer for an Account, extending credit on or servicing or
collecting on an Account, or otherwise operating the Program, including
(a) information provided by an applicant, a Cardholder or a third party in
connection with an Account or Credit Card Application, and (b) lists of
Cardholders and applicants generated by the Program (including names, addresses,
telephone numbers, e-mail addresses, dates of birth, social security and similar
numbers, and account and similar access numbers) (the “Cardholder Information”);
provided that Bank shall not have any further rights in or to any Cardholder
Information after the closing of the purchase of the Program Assets by Retailer
or its Nominated Purchaser in accordance with Section 11.2 and Schedule 11.2.
Notwithstanding the foregoing, Bank may retain (i) Cardholder Information as
required to comply with Applicable Law and (ii) Cardholder Information used in
Bank’s models and business analysis to the extent that any such Cardholder
Information is aggregated, anonymized and cannot be reasonably anticipated to
provide Bank or any third party with access to any insights into the performance
or attributes of the Retailer credit card portfolio or to Retailer’s business.
For the avoidance of doubt, except as may relate to the Program (including the
exercise of Bank’s rights under this Agreement to sell or liquidate the
Accounts), no information shall be provided by Bank to a third party which
identifies Retailer or can be reasonably traced to Retailer.

2. During the Term, Bank may capture information regarding: (i) specific
purchases by individual Cardholders at Retailer Sales Channels (“Store
Transaction Information”); and/or (ii) information regarding general buying
habits by Cardholders at Non-Retailer Locations (“Outside Buying Information”).
Retailer and Bank shall each own Store Transaction Information to the extent
that Retailer and Bank receive such information in connection with Credit Card
transactions, and Bank shall provide Store Transaction Information to Retailer
(to the extent Bank maintains such information) within a reasonable time after
Retailer’s request therefor. Bank shall also work with Retailer to provide
Retailer with the benefit of the Outside Buying Information, either by providing
such information to Retailer, or by conducting or collaborating with Retailer on
mailings to targeted Cardholder segments (for instance, making a luggage offer
to a list of Cardholders who may be frequent travelers). All activities
described in this paragraph shall be subject to Applicable Law and the Privacy
Policy. Notwithstanding the foregoing, Bank shall only use such information as
specified in Section 4 of this Schedule 7.2 and Retailer shall only use such
information as set forth in Section 6 of this Schedule 7.2. For purposes of this
Agreement, Store Transaction Information and Outside Buying Information shall
collectively be referred to as “Transaction Information.”

3. The Privacy Policy applicable to the Cardholder Information and Transaction
Information is attached as Schedule 7.2(b) hereto. Subject to Section 2 of
Schedule 5.3(d), any modifications to the Privacy Policy shall be approved by
the Operating Committee; provided that the Privacy Policy shall comply with
Applicable Law at all times; and provided further, that the Privacy Policy shall
provide Retailer and its affiliates with the maximum availability and use of
Cardholder Information and Transaction Information, but only to the extent that
(a) disclosure of

 

83



--------------------------------------------------------------------------------

such Cardholder Information and Transaction Information would not cause Bank to
become a “consumer reporting agency” for purposes of the federal Fair Credit
Reporting Act, (b) Bank shall not be required to implement any opt-in processes,
(c) Bank shall not be required to disclose to Retailer any social security
number information; and (d) Bank shall not be required to provide Outside Buying
Information that is identifiable to particular merchants.

4. During the Term, Bank shall not use the Cardholder Information or Transaction
Information, or permit Cardholder Information or Transaction Information to be
used by others besides Retailer to whom Bank provides such information. except
as provided in this Schedule 7.2. Bank may use such information in compliance
with Applicable Law and the Privacy Policy solely (i) for purposes of soliciting
or marketing (as provided in this Agreement) or servicing customers listed in
the Cardholder Information for Credit Cards, Debt Cancellation Programs,
Enhancement Products, and any other products and services approved by the
Operating Committee, (ii) as otherwise necessary to carry out its obligations or
exercise its rights hereunder; (iii) with respect to the administration and
liquidation (including any conversion or sale) of Accounts after the expiration
or earlier termination of the Term; (iv) as required by Applicable Law or Bank’s
internal risk management purposes or (v) in Bank’s models and business analysis
for the benefit of the Program or to the extent that any such Cardholder
Information or Transaction Information is aggregated, anonymized and cannot be
reasonably anticipated to provide Bank or any third party with access to any
insights into the performance or attributes of the Retailer credit card
portfolio or to Retailer’s business. Bank has no rights to use the Cardholder
Information or Transaction Information for marketing purposes except as
expressly provided herein; provided, however, that notwithstanding anything in
this Schedule 7.2, Bank shall be authorized to use models and business analysis
that satisfy the requirements of clause (v) above in connection with the Program
as permitted by this Agreement or as long as such use does not involve
personally identifiable information obtained by Bank in connection with the
Program.

5. Bank shall not disclose, or permit to be disclosed, the Cardholder
Information or Transaction Information, except as provided in this Schedule 7.2.
Bank shall not, directly or indirectly, sell or otherwise transfer any right in
or to the Cardholder Information or Transaction Information (to the extent Bank
has such right) other than to Retailer or one of its affiliates. Bank may
disclose the Cardholder Information or Transaction Information in compliance
with Applicable Law and the Privacy Policy solely:

(a) to its authorized subcontractors in connection with a permitted use of such
information under this Schedule 7.2, provided that each such authorized
subcontractor agrees in a written agreement reasonably satisfactory to Bank to
maintain all such information as strictly confidential and not to use or
disclose such information to any Person other than Bank or Retailer, except as
required by Applicable Law or Governmental Authority (after giving Bank, who
shall in turn promptly give to Retailer, prior notice and an opportunity to
defend against such disclosure); provided, further, that each such authorized
subcontractor maintains, and agrees in writing to maintain, an information
security program that is designed to meet all requirements of Applicable Law and
the PCI DSS with respect to the Private Label Program (as if the Private Label
Cards were Co-Brand Cards) and the Co-Brand Program , including, at a minimum,
maintenance of an information security program that is designed to: (A) ensure
the

 

84



--------------------------------------------------------------------------------

security and confidentiality of such information; (B) protect against any
anticipated threats or hazards to the security or integrity of such information;
(C) protect against unauthorized access to or use of such information; and
(D) ensure the proper disposal of such information; and provided, further, that
each such authorized subcontractor of Bank agrees to promptly notify Bank, who
shall in turn promptly notify Retailer, of any unauthorized disclosure, use, or
disposal of, or access to, such information and to cooperate with Bank and
Retailer in any investigation thereof and remedial action with respect thereto;

(b) to its affiliates, and its and such affiliates’ employees, attorneys,
accountants and advisors with a need to know such information in connection with
a permitted use of such information under this Schedule 7.2; provided that
(A) any such Person is bound by terms substantially similar to this Schedule 7.2
as a condition of employment or of access to such information or by professional
obligations imposing comparable terms; and (B) Bank shall be responsible for the
compliance by each such Person with the terms of this Schedule 7.2;

(c) to any Governmental Authority with authority over Bank in connection with
(i) an examination of Bank or other communication with a Governmental Authority
with supervisory authority over Bank that is not covered by clause (ii), or
(ii) an investigation by a Governmental Authority into compliance with
Applicable Law, including pursuant to compulsory legal process; provided that
Bank seeks the full protection of confidential treatment for any disclosed
Cardholder Information or Transaction Information to the extent available under
Applicable Law governing such disclosure, and with respect to clause (ii) or any
other matter in which the Program is the primary focus of the discussion and
there is a reasonable possibility that the Governmental Authority will take an
action adverse to Retailer, to the extent permitted by Applicable Law, Bank
(A) provides at least ten (10) Business Days’ prior notice of such proposed
disclosure to Retailer if reasonably possible under the circumstances, and
(B) seeks to redact such information to the extent reasonably necessary to
protect the interests of Retailer; or

(d) to the extent permitted in the risk management policies for the Program and
Operating Procedures, to any consumer reporting agency in accordance with the
federal Fair Credit Reporting Act.

Bank shall remain responsible for any violations of the confidentiality terms of
this Agreement by any third party to which Cardholder Information or Transaction
Information has been disclosed by Bank (other than at the express request of
Retailer, including requests that require ongoing, periodic transfers by Bank on
Retailer’s behalf).

6. Nothing herein shall limit Retailer’s rights in or use of any customer list
of Retailer to the extent the information on the customer list therein is
generated by Retailer independently of the Program. Notwithstanding Bank’s
ownership interest in the Cardholder Information and subject to the requirements
of Applicable Law and Bank’s Privacy Policy, Retailer may: (i) use the contact
information included in the Cardholder Information during the Term to promote
the Program and to promote the products and services sold by Retailer under

 

85



--------------------------------------------------------------------------------

the Program; (ii) use (or through a third party service provider use) the
Outside Buying Information (to the extent provided by Bank under the terms of
this Agreement) for its internal analysis and marketing purposes and (iii) use
Store Transaction Information for any purpose during the Term and, except as
expressly provided in this Agreement, following expiration or termination of
this Agreement whether or not Retailer exercises its Purchase Option; provided
that Retailer shall not sell any Cardholder Information obtained from Bank to
any third party or permit any such Cardholder Information to be used in
violation of Applicable Law, the Privacy Policy or Retailer’s privacy policies,
or to market financial goods or services of the type offered by Bank. For the
avoidance of doubt, this Agreement does not govern Retailer’s use of information
captured by Retailer independently of the Program (including, for example,
through the Cardholder Rewards Program) even if such information is the same or
similar to Cardholder Information.

7. Except as expressly provided in this Agreement, the limitations on Bank’s use
of Cardholder Information shall cease to apply after the expiration or
termination of this Agreement to the extent that Retailer or its Nominated
Purchaser do not purchase the Accounts.

8. The following shall apply to each third party that holds Cardholder
Information on behalf of Retailer or is provided access to Cardholder
Information by or through Retailer (a “Third Party”): (a) Retailer will use
reasonable efforts to train the Third Party regarding the data security
requirements of this Agreement that apply to Retailer under this Agreement with
respect to Cardholder Information; (b) Retailer shall use reasonable efforts to
provide Bank access to the Third Party to conduct reasonable data security
audits; and (c) Retailer shall cease to allow the Third Party to hold or have
access to Cardholder Information if Bank reasonably determines, after
consultation with Retailer, that the Third Party is unable or unwilling to
comply with the data security requirements that apply to Retailer under this
Agreement with respect to such Cardholder Information.

 

86



--------------------------------------------------------------------------------

SCHEDULE 7.2(b)

Privacy Policy

 

LOGO [g187547snap1.jpg]

IMPORTANT NOTICE

SYNCHRONY BANK

STEIN MART PLATINUM MASTERCARD®

CONSUMER CREDIT CARD PROGRAM

PRIVACY POLICY

Rev. 3/16

 

FACTS

  

WHAT DOES SYNCHRONY BANK DO WITH YOUR PERSONAL INFORMATION?

Why?    Financial companies choose how they share your personal information.
Federal law gives consumers the right to limit some but not all sharing. Federal
law also requires us to tell you how we collect, share, and protect your
personal information. Please read this notice carefully to understand what we
do. What?   

The types of personal information we collect and share depend on the product or
service you have with us. This information can include:

 

•    Social Security number and income

 

•    Account balances and payment history

 

•    Credit history and credit scores

How?    All financial companies need to share customers’ personal information to
run their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information; the reasons Synchrony
Bank chooses to share; and whether you can limit this sharing.

 

Reasons we can share your personal information

  

Does Synchrony

Bank share?

  

Can you limit this
sharing?

For our everyday business purposes –

such as to process your transactions, maintain your account(s), respond to court
orders and legal investigations, or report to credit bureaus

   Yes    No

For our marketing purposes –

to offer our products and services to you

   Yes    No For joint marketing with other financial companies    Yes    No

For our affiliates’ everyday business purposes –

information about your transactions and experiences

   Yes    No

For our affiliates’ everyday business purposes –

information about your creditworthiness

   Yes    Yes For our affiliates to market to you    Yes    Yes For
nonaffiliates to market to you    Yes    Yes*

 

87



--------------------------------------------------------------------------------

To limit our sharing   

•    Call 1-866-864-2151 – our menu will prompt you through your choice(s)

 

Please note:

 

If you are a new customer, we can begin sharing your information 30 days from
the date we sent this notice. When you are no longer our customer, we continue
to share your information as described in this notice.

However, you can contact us at any time to limit our sharing.

Questions?    Call 1-866-864-2149

 

Page 2    What we do How does Synchrony Bank protect my personal information?   
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings. How does Synchrony Bank collect my
personal information?   

We collect your personal information, for example, when you

 

•    open an account or give us your contact information

 

•    provide account information or pay your bills

 

•    use your credit card

 

We also collect your personal information from others, such as credit bureaus,
affiliates, or other companies.

Why can’t I limit all sharing?   

Federal law gives you the right to limit only

 

•    sharing for affiliates’ everyday business purposes—information about your
creditworthiness

 

•    affiliates from using your information to market to you

 

•    sharing for nonaffiliates to market to you

 

State laws and individual companies may give you additional rights to limit
sharing. See below for more on your rights under state law.

What happens when I limit sharing for an account I hold jointly with someone
else?    Your choices will apply to everyone on your account. Definitions   
Affiliates   

Companies related by common ownership or control. They can be financial and
nonfinancial companies.

 

•    Our affiliates include Synchrony Financial and its subsidiaries, including
Retail Finance Credit Services, LLC and CareCredit LLC.

Nonaffiliates   

Companies not related by common ownership or control. They can be financial and
nonfinancial companies.

 

•    Nonaffiliates we share with can include the retailer named on your account
and direct marketing companies.

Joint marketing    A formal agreement between nonaffiliated financial companies
that together market financial products or services to you.

 

88



--------------------------------------------------------------------------------

  

•    Our joint marketing partners include insurance companies.

Other important information We follow state law if state law provides you with
additional privacy protections. For instance, if (and while) your billing
address is in Vermont, we will treat your account as if you had exercised the
opt-out choice described above and you do not need to contact us to opt out. If
you move from Vermont and you wish to restrict us from sharing information about
you as provided in this notice, you must then contact us to exercise your
opt-out choice.

 

* Please keep in mind that, as permitted by federal law, if you opt out of
sharing with nonaffiliates, your opt-out will not prohibit us from sharing your
information with Stein Mart, Inc. (and its affiliates) in connection with
maintaining and servicing the Stein Mart Platinum MasterCard® program, including
marketing of such programs.

The above notice applies only to consumer Stein Mart Platinum MasterCard®
Accounts with Synchrony Bank and does not apply to any other accounts you have
with us. It replaces our previous privacy notice disclosures to you. We can
change our privacy policy at any time and will let you know if we do if/as
required by applicable law.

For helpful information about identity theft, visit the Federal Trade
Commission’s (FTC) consumer website at https://www.identitytheft.gov/.

 

89



--------------------------------------------------------------------------------

SCHEDULE 7.3

Initial Cardholder Terms

 

Component

  

Co-Brand

  

Private Label

Standard APR    P+ 22.74%    P+ 22.74% Delinquent APR (with trigger to cause and
cure)    N/A    N/A Compounding Methodology    Daily periodic rate applied to
daily balance    Daily periodic rate applied to daily balance Billing
Methodology    The purchase balance subject to a finance charge is daily balance
of the Account (including new purchases)    The purchase balance subject to a
finance charge is daily balance of the Account (including new purchases) Minimum
Payment   

Sum of the following:

 

The greater of either:

 

a)   $27, or $37 if at least the total minimum payment not made by the due date
in any of the prior 6 billing periods,

 

b)   The sum of (i) any past due amounts, (ii) 1% of the new balance (iii) any
late payment fees charged to the Account in the billing period and (iv) all
finance charges charged to the Account in the billing period.

  

Sum of the following:

 

The greater of either:

 

a)   $27, or $37 if at least the total minimum payment not made by the due date
in any of the prior 6 billing periods,

 

b)   The sum of (i) any past due amounts, (ii) 1% of the new balance (iii) any
late payment fees charged to the Account in the billing period and (iv) all
finance charges charged to the Account in the billing period.

Minimum Finance Charge    $2.00    $2.00 Due Date Calculation    Bill date plus
23 days    Bill date plus 23 days Cash APR    P + 25.74%    N/A Cash APR Cap   
None    N/A Late Fee Amount    Up to $37**    Up to $37** Late Fee Grace Period
   None    None NSF Fee    None    None

 

90



--------------------------------------------------------------------------------

Component

  

Co-Brand

  

Private Label

Overlimit Fee    None    None Cash Access Fee (ATM)    $10 or 4% of amount of
transaction, whichever is each greater    N/A Convenience Check Fee    N/A   
N/A Convenience Check Fee Cap    N/A    N/A Balance Transfer Fee    $10 or 4% of
amount of each transfer, whichever is greater    N/A Balance Transfer Fee Cap   
None    N/A Live Customer Service Pay by Phone Fee    $15    $15 International
Transaction Fee    3% of each transaction    N/A

 

** Changes to the Late Fee as a result of changes in the safe harbor amounts in
Regulation Z shall not require the consent of Retailer.

 

91



--------------------------------------------------------------------------------

SCHEDULE 7.4(c)

Approval Rates and Credit Lines

1. [Intentionally Omitted]

2. Following the Effective Date:

(a) Notwithstanding anything in Section 7.4(b) of the Agreement to the contrary,
and subject to the requirements of Applicable Law or changes made to the
Majority of Comparable Programs, the following targets shall apply to the
Program commencing from the first full month following the Effective Date:
(i) the Minimum Approval Rate Targets determined in accordance with Schedule
7.4(c)(1), and (ii) the minimum initial credit line amounts for the Program as
set forth on Schedule 7.4(c)(1) hereto (the “Minimum Credit Line Targets” and
together with the Minimum Approval Rate Targets, the “Minimum Credit Targets”).

(b) If, at the end of any calendar month during the Term, Bank fails to meet the
Minimum Approval Rate Target for the applicable Measurement Period [***], Bank
shall have the opportunity to implement a cure in the following month (the “Cure
Month”) without penalty. If at the end of any calendar month during the [***]
immediately following a Cure Month, Bank fails to meet the Minimum Approval Rate
Target for the applicable Measurement Period [***], Bank shall make a penalty
payment in the amount of [***], such payment to be made on an alternating basis
into the Marketing Fund or directly to Retailer (first payment shall be made
into the Marketing Fund).

(c) If, at the end of any calendar month during the Term, Bank fails to meet the
Minimum Approval Rate Target for the applicable Measurement Period [***], Bank
shall have the opportunity to cure such failure in the month following such
period of non-compliance. If, at the end of any calendar month during the [***]
thereafter, Bank fails to meet the Minimum Approval Rate for the applicable
Measurement Period [***], Retailer shall have the right to terminate this
Agreement.

(d) In the event Bank fails to meet the Minimum Credit Line Targets for any
Account (subject to Schedule 7.4(c)(1)), upon notice from Retailer to Bank of
such failure, Bank shall increase the minimum credit line of the applicable
Account to the applicable amount.

(e) Notwithstanding the foregoing, the targeted Minimum Credit Targets and
penalty payments under this Schedule 7.4(c) shall only apply if Retailer has
fully performed its responsibilities under the Program and there do not exist
any facts that would give rise to Bank’s right to terminate this Agreement
pursuant to Article 10.

(f) Notwithstanding anything herein to the contrary, the remedies provided by
this Schedule 7.4(c) shall be Retailer’s sole and exclusive remedy for Bank’s
failure to meet the Minimum Credit Targets contemplated in Schedule 7.4(c)(1).

 

92



--------------------------------------------------------------------------------

(a) Bank’s compliance with the Minimum Credit Line Targets shall be evidenced by
a certificate as to such compliance delivered by Bank to Retailer pursuant to
Schedule 7.15.

 

93



--------------------------------------------------------------------------------

SCHEDULE 7.4(c)(1)

Minimum Approval Rate and Minimum Initial Credit Lines

 

1. Minimum Approval Rate: (Note 1)

 

  (a) [***]

 

  (i) [***]

 

  (ii) [***]

 

  (iii) [***]

 

  (b) [***]

 

  (c) [***]

 

  (d) [***]

[***]

 

  (i) [***]

 

  (ii) [***]

 

  (iii) [***]

 

  (iv) [***]

 

  (v) [***]

 

  (vi) [***]

[***]

[***]

[***]

 

2. Minimum Initial Credit Lines: (Note 2 and Note 3)

 

[***]

 

  (a) [***]

 

  (b) [***]

[***]

[***]

 

94



--------------------------------------------------------------------------------

SCHEDULE 7.10

Bank Marks

SYNCHRONY - U.S. Application No. 86/180,679

S and design - U.S. Application No. 86/216,819

SYNCHRONY FINANCIAL and design - U.S. Application No. 86/240,164

SYNCHRONY BANK and design - U.S. Application No. 86/240,216

ENGAGE WITH US - U.S. Application No. 86/276,645

QUICKSCREEN - U.S. 2887459

Retailer Marks

LOGO [g187547snap2.jpg]

 

95



--------------------------------------------------------------------------------

SCHEDULE 7.15

Periodic Program Reports

Bank will prepare and send to Retailer mutually agreed upon Program-level
management reports tracking the performance of the Program on store, district,
regional, divisional and departmental levels as outlined below.

All reports will be accessible through paper or e-mail or Bank could post
reports onto a client site if so required. The reports shall include and/or
track:

 

Report Name

  

Frequency

  

Objective

  

Key Metrics

  

Format of Report

Applications Report by Region    Daily    Measure and Rank Performance by Store,
District and Region against Goal. List of Top 10 Stores and Closed Stores   
Apps    Excel - worksheets for each region Daily Apps Summary Report    Daily   
Measure Application performance by Channel by Day, Month, year and PTD vs. Goal
   Apps, Approval Rate, Apps per Store/Day    Excel Daily Sales Report    Daily
   Measure Total sales by day for in-store and world   

In-store Sales,

World Sales. In/Out Mix

   Excel MTD Apps Report    Weekly (Monday)    Ranks Apps by Store, Region and
District vs. Goal    Apps    Excel Baseline Reporting    Weekly (Monday)   
Measure the App performance of field sales manager markets to Goal    Apps   
Excel Rewards Report    Monthly (5th of Monday)    Track # of Issued
Certificates by Month    Certificates Issued    Excel Reward Point Forfeiture   
Monthly (5th of Monday)    Track the # of accts that are 18 months inactive and
forfeited reward points    Reward Points    Excel

 

96



--------------------------------------------------------------------------------

Report Name

  

Frequency

  

Objective

  

Key Metrics

  

Format of Report

Month End Summary Report    Monthly (First Monday)    Track the top performing
stores by District, Region and Store against goal    Apps vs. Goal    Excel, PPT
Executive Summary    Monthly (Second Monday)    Measure Monthly Performance
across key metrics: Apps, new accts, sales, transactions, closures, activation
   Apps, sales, new accts, activation    Excel Financial Report    Monthly
(First Monday)    In and Out Mix    Sales and New Accts    Excel Double Points
Event Tracking    Monthly (First Monday)    Track Sales by Transaction Date to
align with key event dates    Sales    Excel MC Category & Retailer Report   
Quarterly (First Monday)    Track SMMC World Spend for the Top 20 Retailers   
Sales    Excel SPIF Reporting    Monthly    Track SPIF Activity by Store    Apps
   Excel, PPT Ad Hoc    Weekly/ Monthly    Pulsing, SPIF, Contest Reporting,
Test Stores    Apps    Excel, PPT Applicant Distribution    Monthly    Track
applicant distribution for in-store and online channels for the past 24 months
   Apps, Approval Rate    Excel FICO Score    Monthly    Track new Accounts by
FICO score band for in-store and online channels for the past 24 months    Apps,
Approval Rate    Excel Gain Share Forecast    Quarterly    Track estimated Gain
Sharing Payments for the current Program Year    Gain Share    Excel

 

97



--------------------------------------------------------------------------------

SCHEDULE 7.16

Service Level Standards

 

SLA

  

SLA Target

  

Description of SLA

  

Measurement

Operations

         Telephone Average Speed of Answer (Cardholder)          [***]         
      [***]                [***]       Telephone Average Speed of Answer
(Stores)    [***]    [***]    [***] Telephone Abandon Rate    [***]    [***]   
[***] Take One / Mailed Application Processing    [***]    [***]    [***]
Plastics Issuance    [***]    [***]    [***] Payment Processing    [***]   
[***]    [***] Payment Processing Accuracy    [***]    [***]    [***] Statement
Production    [***]    [***]    [***] Statement Accuracy    [***]    [***]   
[***] POS Application Processing    [***]    [***]    [***] Authorization System
Uptime    [***]    [***]    [***] Call Blockage    [***]    [***]    [***]
E-mail Requests    [***]    [***]    [***] Transaction Processing    [***]   
[***]    [***] Authorization Referrals    [***]    [***]    [***]

Bank shall report to Retailer monthly, in a mutually agreed upon format, Bank’s
performance under each of the Service Level Standards set forth in this Schedule
7.16. If Bank fails to meet any Service Level Standard, Bank shall immediately
report to Retailer the reasons for such failure and promptly take corrective
action to prevent recurrence of such failure. Such shall include, but not be
limited to: (a) within fifteen (15) days of such report, proposing a remediation
plan for taking such action as Bank deems necessary to correct and prevent
recurrence of such failure(s); and (b) subject to agreement by Retailer, which
agreement shall not be unreasonably withheld, implementing the remediation plan
as soon as practicable.

If after implementing the remediation plan contemplated above, Bank fails to
meet the same Service Level Standard in any [***] during the following [***]
period following implementation of such remediation plan, or if Bank fails to
meet any [***] Service Level Standards within any

 

98



--------------------------------------------------------------------------------

[***] period during the Term, Bank shall be subject to the following penalties
set forth below for Service Level Standard failures. Bank shall pay [***] of
such penalty to Retailer and [***] of such penalty to the Marketing Fund.

 

     Difference in Target Service Level Standards from Actual Service
Level Standards achieved in basis points          [***]         
      [***]                [***]       Service Level Standard   
      [***]                [***]                [***]      

Retailer shall have the right to terminate the Agreement, if Bank fails to meet
any combination of Service Level Standards [***] in any rolling [***] period by
more than [***] and such failures have a materially adverse effect on the
Program. In order to be effective, the notice of termination must be delivered
within: (i) [***] of the end of the month in which Bank fails to meet the [***]
Service Level Standard; or (ii) [***] after Retailer learns of such [***]
consecutive month failure, whichever is later. This Agreement will terminate
[***] after Retailer’s delivery of such notice of termination. Notwithstanding
anything to the contrary herein, the penalties and remedies set forth in this
Schedule 7.16 shall be Retailer’s sole and exclusive remedy for Bank’s failure
to meet the Service Level Standards contemplated hereunder. For avoidance of
doubt, the limitation on remedies set forth in this Schedule 7.16 shall not
apply to Bank’s obligation to indemnify Retailer for any Third-Party Claims to
the extent set forth in Section 13.2.

 

99



--------------------------------------------------------------------------------

SCHEDULE 7.18

Interchange Regulation

If at any time during the Term there occurs a decline of [***] or more in the
interchange rate received by Bank from the Association with respect to
Non-Retailer Purchases, as benchmarked against a weighted average interchange
rate of [***], then Bank and Retailer shall engage in a good-faith renegotiation
of the terms of this Agreement that Bank reasonably believes are necessary to
mitigate such material adverse effect; provided, that if the parties have not
agreed to such modified terms within thirty (30) days after the initiation of
such renegotiation, Bank reserves the right to (a) stop originating any new
Co-Brand Accounts, and (b) at Bank’s option, either maintain the then-existing
Co-Brand Accounts or convert such Co- Brand Accounts to Private Label Accounts
(it being understood that if Bank elects to stop originating Co-Brand Accounts
hereunder and to convert such Co-Brand Accounts to Private Label Accounts, the
provisions of this Agreement relating solely to the Co-Brand Program shall cease
to apply). If Bank elects to exercise its rights under either of clauses (a) or
(b) of this Schedule 7.18, Bank shall notify Retailer in advance of such
election.

 

100



--------------------------------------------------------------------------------

SCHEDULE 7.19

Store Closure

If at any time, Retailer sells or closes a Store Location and (i) there is not
another Store Location within [***] of the sold or closed Store Location and
(ii) Retailer has not delivered to Bank a written certification (“New Store
Certification”) that a new Store Location within [***] miles of the sold or
closed Store Location will be opened within [***] of the sale or closure of such
Store Location (“New Store Opening Time Period”), then with respect of any
Account for which at least [***][***]%) of the Co-Brand Purchases or PLCC
Purchases, as the case may be, were made at the closed Store Location in the
[***] billing cycles preceding the earlier of the date on which the Store
Location was closed or sold or the date upon which notice thereof is given by
Retailer to Bank, Bank will have the right (but not the obligation) to liquidate
any or all such Accounts in a manner consistent with Bank’s post-termination
Account liquidation rights set forth in Schedule 11.4; provided, however, that
the foregoing shall not apply to (x) any Account used to finance a purchase at
any Retailer Sales Channel or the Retailer Website (to the extent Bank can
reasonably determine) during the [***] period subsequent to the closure of the
relevant Store Location and (y) to the extent Bank can reasonably determine, any
Account on which [***] ([***]%) or more of the Co-Brand Purchases or PLCC
Purchases, as the case may be, were made at the Retailer Website in the [***]
billing cycles preceding the earlier of the date on which the Store Location was
closed or sold or the date upon which notice thereof is given by Retailer to
Bank. If with respect to any such Account there is not another Store Location
within [***] miles of the sold or closed Store Location, then Bank may request
that Retailer waive the [***] period contemplated in the preceding sentence,
which Retailer may waive in its reasonable discretion. Retailer shall provide to
Bank (a) at least [***] prior notice of any closure or sale of any Store
Location after the date hereof, which notice shall include the location of the
nearest Store Location and, if applicable, the New Store Certification, and
(b) promptly following the end of each fiscal quarter, a report setting forth
the number of Store Locations that were closed or sold during the quarter and
not located within [***] of another Store Location. For the avoidance of doubt,
if a new Store Location is not opened within the New Store Opening Time Period,
Bank’s rights under this Schedule 7.19 shall apply.

 

101



--------------------------------------------------------------------------------

SCHEDULE 7.22

Additional [***]

 

  •   [***]

 

  •   [***]

 

  •   [***]

 

102



--------------------------------------------------------------------------------

SCHEDULE 8.1(e)

Presentment Warranties

With respect to each submission of Charge Transaction Data to Bank, Retailer
represents and warrants as follows with respect to such Charge Transaction Data
and each underlying transaction:

(a) All purchases included in the Charge Transaction Data constitute bona fide,
arms-length sales by Retailer of the goods or services described therein in the
ordinary course of Retailer’s business (and do not include any purchases
conducted in connection with any GOB Sale that is not an Authorized Liquidation
Sale); Retailer has delivered all the products and fully performed all the
services covered by the Charge Transaction Data;

(b) The charges included in the Charge Transaction Data did not involve a cash
advance or goods or services not listed in the applicable invoice, purchase
order, purchase confirmation or receipt; only goods and services sold by
Retailer are included in the Charge Transaction Data; the charges represent the
entire purchase price of the goods and services identified in the Charge
Transaction Data other than a bona fide down payment, deposit, or similar
payment paid by cash or check, or financed by any means other than the Account;

(c) No other credit provider has financed a portion of any sales transaction
included in the Charge Transaction Data other than a bona fide down payment,
deposit, or similar payment;

(d) For each charge included in the Charge Transaction Data, Retailer has
(i) with respect to such charge (other than any charge pertaining to a purchase
transacted through the internet (“Internet Purchases”)), prior to the submission
of such Charge Transaction Data to Bank, obtained a signed invoice or receipt
executed by the Cardholder or the authorized user, or (ii) to the extent such
charge pertains to an Internet Purchase, (x) obtained proof of the applicable
purchase (in the form of a receipt, an order form, internet “screen shot” or
such other proof reasonably acceptable to Bank) and (y) obtained or will obtain,
no later than twenty (20) days after the submission of such Charge Transaction
Data to Bank, proof of delivery; provided, however, that nothing in this
subparagraph (e) shall limit Bank’s right to charge back to Retailer any
Indebtedness pursuant to any applicable provision of Section 8.1;

(e) All purchases included in the Charge Transaction Data occurred no earlier
than five (5) days prior to the submission of such Charge Transaction Data; and
all transactions included in the Charge Transaction Data were conducted in
accordance with the Operating Procedures, this Agreement and all Applicable Law;
and

(f) Each invoice or receipt included in the Charge Transaction Data is not
invalid, or in any material respect illegible, inaccurate or incomplete and has
not been materially altered since being signed or submitted by the Cardholder;
the masked or truncated Account number has been accurately printed on each
charge slip, purchase order or purchase confirmation and has been included in
each transmission of Charge Transaction Data; subject only to any “floor limit”
set forth in the Operating Procedures, which is applicable in any case in which
Bank’s authorization system is unavailable, Retailer has obtained a valid
authorization from Bank for each purchase (unless otherwise waived by Bank).

 

103



--------------------------------------------------------------------------------

SCHEDULE 9.1

Exclusivity

(a) Definitions. For purposes of this Schedule, the following terms shall have
the meanings indicated below:

“Generally Accepted” means accepted as a means [***].

“Credit Product” means a charge or credit card or program, an on-line, digital
wallet or mobile credit or charge account, or other credit or charge device
regardless of form and whether accessed online or offline or where the relevant
account information is stored. For avoidance of doubt, this term does not
include debit products with an incidental credit feature.

“Origination Activities” means: [***].

“Permitted Promotions” means [***].

(b) Issuance and Origination of Credit Products. Except as provided in this
Schedule 9.1, Bank shall be the exclusive issuer of co-brand credit cards and
private label credit cards bearing Retailer’s Marks during the Term within the
United States. Retailer shall not, during the Term engage in any Origination
Activities, other than in connection with Credit Products offered through any
program offered by Bank or an affiliate of Bank.

(c) Permitted Credit Products. [***] (collectively, “Permitted Credit
Products”): (i) [***]; (ii) [***]; (iii) a traditional “lay-away” or “flex pay”
plan operated by Retailer whether or not bearing Retailer Marks; and (iv) [***].
For the avoidance of doubt, this subsection (c) does not apply to the acceptance
of any forms of payment as set forth in subsection (e) below.

(d) Permitted Promotions. Nothing in this Schedule 9.1 shall limit or restrict
the ability of Retailer to participate in Permitted Promotions; provided that
Retailer shall not participate in Permitted Promotions that, in the aggregate,
would have a material adverse effect on the Program.

(e) Acceptance of Forms of Payment. Nothing in this Schedule 9.1 shall limit or
restrict the ability of Retailer to accept any and all forms of payment for
goods and services at any time and at any Retailer Sales Channel and in any
medium and the display of customary acceptance identification in Retailer Sales
Channels (including through any point-of-sale signs, decals or displays) which
forms of payment may include any Credit Product.

(e) New Credit Products. If at any time during the Term, the parties [***] (each
a “New [***] Credit Product”), then the parties shall [***] New [***] Credit
Product [***]. If such New [***] Credit Product is [***], then the [***] New
[***] Credit Product. Bank will work with Retailer to [***].

(f) Transition. Nothing in this Agreement shall restrict Retailer from
negotiating and entering into during the Term an agreement with a third party to
issue, offer or market, in each case subsequent to the Term, any Credit Product.

 

104



--------------------------------------------------------------------------------

(g) Affiliates. The provisions of [***].

(h) Debit Card. If at any time during the Term Retailer decides to participate
in the issuance of a debit card or device, Retailer shall offer Bank the
opportunity to make a proposal regarding such debit card issuance and shall
reasonably consider such offer; provided, that nothing in this subsection
(h) shall preclude Retailer from rejecting Bank’s proposal.

(i) Promotion of Credit Cards. Retailer shall use commercially reasonable
efforts to ensure that the Credit Cards are promoted more prominently in the
aggregate over time than any other payment product or promotion contemplated
under this Schedule 9.1, including for avoidance of doubt, Affiliated Credit
Products, Permitted Credit Products, Permitted Promotions and the offering of
debit cards.

 

105



--------------------------------------------------------------------------------

SCHEDULE 10.2(g)

Change in Law

For the purposes of Section 10.2(g), “Change in Law” means any of the events or
circumstances specified in subsections (a) through (c) below:

(a) the enactment or promulgation of (i) a new federal, state or local statute,
law or regulation, or a modification to any such new (or existing) statute, law
or regulation, in each case binding on Bank or Retailer, or (ii) any
implementing regulations or interpretations issued under any such statute, law
or regulation referred to in clause (i) that are binding on Bank or Retailer;

(b) the issuance, enactment or promulgation of a written or oral directive,
guidance, order or interpretation with respect to a statute, law or regulation
by a Governmental Authority that has jurisdiction, authority or control over
Bank or Retailer, as the case may be, which directive, guidance, order or
interpretation is either (i) specifically directed at and binding upon Bank or
Retailer; or (ii) while not specifically directed at Bank or Retailer, either
(A) is directed at and binding upon institutions similarly situated to Bank or
Retailer (e.g., OCC directive to all banks over which the OCC exercises
authority) or (B) would, based upon a legal opinion delivered by Bank’s counsel,
be likely in the opinion of such counsel to subject Bank to monetary liability
or a disciplinary, enforcement or similar regulatory action by a Governmental
Authority if Bank or Retailer were to fail to comply with such directive,
guidance, order or interpretation subject to prior notice to Retailer and
Retailer’s right to Expedited Review after such legal opinion has been
delivered; or

(c) a decision, order, decree, ruling or opinion of a United States federal or
state court containing an interpretation of a statute, law or regulation
applicable to one or more jurisdictions within which Bank is operating the
Program; but only to the extent that one or more of the following applies:
either (A) such decision, order decree, ruling or opinion is specifically
directed at and binding upon institutions similarly situated to Bank or Retailer
(e.g., is specifically applicable to all federal savings bank), (B) Bank is
advised pursuant to a legal opinion of Bank’s counsel that such decision, order
decree, ruling or opinion is (or is likely to be) binding on Bank’s or
Retailer’s business and operations, or (C) such decision, order decree, ruling
or opinion would, based upon a legal opinion delivered by Bank’s counsel, be
likely in the opinion of such counsel to subject Bank to monetary liability or a
disciplinary, enforcement or similar regulatory action by a Governmental
Authority were Bank or Retailer to fail to comply with the substance of such
decision, order decree, ruling or opinion subject to prior notice to Retailer
and Retailer’s right to Expedited Review after such legal opinion has been
delivered.

Notwithstanding the foregoing subsections (a) through (c), the effectiveness or
implementation of any statute, law, regulation, written directive, guidance,
order or interpretation, or any decision, order, decree, ruling or opinion
implementing any of the foregoing, shall not be a Change in Law if such statute,
law, regulation, written directive, guidance, order or interpretation shall have
been enacted or adopted and, in either case, issued or otherwise released to the
public, prior to the Effective Date (even if it shall not have become effective
or shall not have been implemented prior to the Effective Date). For example, if
the CARD Act’s guidance on late fees had been publicly issued prior to the
Effective Date, but mandatory compliance had not been

 

106



--------------------------------------------------------------------------------

effective until after the Effective Date, a Change in Law would not have been
deemed to have occurred for purposes of this Schedule. However, for the
avoidance of doubt, and by way of example, if legislation was passed prior to
the Effective Date (e.g., the Dodd-Frank Act), but such legislation’s
implementing statutes, regulations, directives, guidance, orders or
interpretations are not effective, enacted or adopted and, in any such case,
issued or otherwise publicly released until after the Effective Date, then the
enactment, adoption or effectiveness and public issuance or release of such
implementing statutes, regulations, directives, guidance, orders or
interpretations after the Effective Date would be a Change in Law for purposes
of this Schedule if it meets the requirements of subsections (a), (b) or
(c) above.

“CIL Decline” means, as of any date, the existence of all of the following
conditions:

(i) A Change in Law (other than a Repeat Change in Law (as defined below))
(A) has occurred as of such date, and (B) remains in effect as of such date.

(ii) The effect of applying such Change in Law (as further discussed below) for
the twelve (12) calendar month period following such date (relative to the
actual experience under the Program for the twelve (12) calendar month period
immediately preceding such date) is reasonably determined by Bank to result in a
decrease in Bank’s Gross Program Revenue of more than [***] percent ([***]%).
Without otherwise limiting the foregoing, if the parties agree upon an offset to
the impact caused by a Change in Law, but such offset does not compensate Bank
for all components of such Change in Law, unless the parties have agreed
otherwise as part of the negotiation for any prior offset, Bank shall retain its
termination right hereunder (and any incremental impact of such additional
components shall be added to the impact of all prior components) until all
components of such Change in Law have been implemented and the impact of all
such components is the subject of a mutually agreeable offset. However, if the
Parties agree upon an offset that expressly accounts for the projected impact of
the components to a particular Change in Law that have not been implemented in
addition to any that have already been implemented, then regardless of the
actual impact of such components not yet implemented, Bank shall be deemed to
have waived its termination right (or any further offset) with respect to the
portions of such Change in Law that were offset on a projected basis. For
clarity, if a Change in Law is comprised of three components having a negative
impact on Gross Program Revenue of (X) [***]%, (Y) [***]% and (Z) [***]%, then
Bank shall continue to have a termination right hereunder until: (i) the entire
[***]% impact has been offset, (ii) the parties have agreed that Bank shall not
have a termination right for any future component as part of the negotiation
with respect to the offset for a prior component, or (iii) an estimated offset
has been agreed upon in advance of the implementation of (Z).

(iii) Bank shall have delivered a written certification to Retailer with respect
to the foregoing.

 

107



--------------------------------------------------------------------------------

Any change in any Applicable Law that reduces the interchange revenue payable to
Bank with respect to the Program shall not be taken into account when
determining a CIL Decline (instead, interchange reductions shall be governed by
Section 7.18).

If Bank does not notify Retailer of a Change in Law within twelve (12) months
after the latest effective date of the component of the Change in Law that
causes a decrease in Bank’s annual Gross Program Revenue of greater than [***]
percent ([***]%), Bank shall be precluded from terminating this Agreement based
on the particular Change in Law. For instance, if a series of related changes
constituting a Change in Law take place over a period of two years, Bank’s
failure to trigger its termination rights under Section 10.2(g) until after the
latest component of the related changes takes effect will not prevent Bank from
including the impact of the earliest components of the Change in Law that are
not Repeat Changes in Law in its calculations of a CIL Decline. Additionally,
this preclusion will not prejudice Bank’s right to terminate this Agreement in
connection with a later Change in Law, whether or not the later change includes
some aspects of the earlier change (such as multiple changes to finance charge
rates) that are not Repeat Changes in Law. Also, for clarity (and anything in
the definition of Change in Law or any of the provisions of this Schedule
10.2(g) to the contrary notwithstanding), it is understood that Bank has not
factored into the economics under this Agreement changes in law which may result
from the loss of preemption as the law may develop under the Dodd-Frank Act’s
preemption provisions. The Parties agree that the mere effectiveness of the
changes in preemption standards enacted by the Dodd-Frank Act on the “designated
transfer date” as defined in the Dodd-Frank Act, without further action,
development, or regulatory pronouncement, shall not by itself be considered a
Change in Law, but that regulatory or judicial guidance or interpretation
relating to preemption may constitute Changes in Law.

“Dodd-Frank Act” means Pub. L. 111-203 (July 21, 2010).

“Repeat Change in Law” means any Change in Law as to which the substantive
requirements thereof applicable to Bank or Retailer, as the case may be, shall
have been the subject of a prior certification pursuant to this Schedule
10.2(g). For example, in the event that Bank shall have certified upon enactment
of a particular statute as to a CIL Decline, implementation of such statute or
regulation implementing or interpreting the requirements of such statute would
be a Repeat Change in Law and would not be considered a Change in Law for
purposes of clause (i) of the definition thereof. However, if a particular
statute is enacted with multiple provisions (e.g. the CARD Act), then
certification of one such provision of such statute as to a CIL Decline shall
not be deemed a certification as to all such provisions (or a certification of
any subsequent interpretations thereof or guidance thereon), such that later
certification of any additional provisions (or any new interpretations or
guidance which have not previously been the subject of such a certification)
from the same statute shall not be considered a Repeat Change in Law, so long as
the pro forma effect reflected by Bank with respect to such later certification
shall be limited to such additional provisions (and the incremental impact
thereof) and shall exclude the pro forma effect of any Change in Law that was
previously subject to a prior certification; by way of example, if, in the event
that Bank shall certify upon enactment of a particular statute (e.g., the CARD
Act) as to a CIL Decline for one such provision of the newly enacted statute
(e.g., required POS disclosures), but does not yet certify as to a CIL Decline
for another provision of such statute (e.g., late fee guidance) or any
subsequent interpretation thereof, Bank’s later certification as to that
additional provision (or any subsequent interpretation thereof) would not be a
Repeat Change in Law and would instead be considered a Change in Law.

 

108



--------------------------------------------------------------------------------

“Gross Program Revenue” means, [***].

 

109



--------------------------------------------------------------------------------

SCHEDULE 10.2(o)

Minimum ROI

1. This paragraph 1 applies to the first time during the Term that the Rolling
ROI for any Rolling ROI Measurement Period is less than [***] (the “Rolling ROI
Minimum”). If Retailer and Bank have not agreed within [***] after Bank’s
delivery of the Shortfall Notice on changes to the financial terms of the
Program that would have been necessary to reduce the Annual ROI Shortfall to
[***] during such Rolling ROI Measurement Period, then Bank may reduce the
Retailer Royalty and/or the Non-Retailer Royalty by an amount necessary to
reduce the Annual ROI Shortfall to [***] during such Rolling ROI Measurement
Period.

2. If the Retailer Royalty and the Non-Retailer Royalty are adjusted pursuant to
paragraphs 1 or 3 and (i) such Retailer Royalty is reduced to: [***], and
(ii) such Non-Retailer Royalty is reduced to [***] as a result of such
reductions, Retailer may terminate this Agreement by providing Bank at least
[***] prior notice; provided that, in order to be effective, any such notice
must be delivered by Retailer within [***] after the date on which both of the
circumstances in the preceding clauses (i) and (ii) have occurred. Without
limiting the foregoing, if both the Retailer Royalty and the Non-Retailer
Royalty are reduced to [***] as a result of reductions by Bank pursuant to this
Schedule 10.2(o), then either party may terminate this Agreement by providing
the other party at least [***] prior notice; provided that, in order to be
effective, any such notice must be delivered by Retailer or by Bank, as the case
may be, within [***]after the date on which both the Retailer Royalty and the
Non-Retailer Royalty are reduced to [***].

3. This paragraph 3 applies to any subsequent Rolling ROI Measurement Period
after an initial reduction of the Retailer Royalty or the Non-Retailer Royalty
pursuant to paragraph 1. [***].

4. Notwithstanding anything in this Schedule 10.2(o), in no event shall the
Retailer Royalty or the Non-Retailer Royalty be reduced to less than [***]
pursuant to this Schedule 10.2(o) or result in the obligation of Retailer to
make payments to Bank.

 

110



--------------------------------------------------------------------------------

SCHEDULE 10.2(p)

Financial Covenants

A. “Financial Covenants”:

Debt to Equity Ratio: Retailer shall maintain on a consolidated basis, as of the
end of each fiscal quarter of Retailer, a Debt to Equity Ratio of not more than
3.5 to 1.0.

Minimum Tangible Net Worth: The Tangible Net Worth of Retailer on a consolidated
basis, as of the end of each fiscal quarter of Retailer, shall not be less than
$50,000,000.

B. Definitions: As used in this Schedule 10.2(p), the following terms have the
following meanings:

“Debt to Equity Ratio” means, with respect to any entity as of any date, the
ratio of (a) such entity’s Funded Debt as of such date, to (b) shareholders’
equity in such entity, as determined in accordance with GAAP, as of such date.

“Funded Debt” means, with respect to any entity and for any period, the sum of
(a) indebtedness under any working capital or similar credit facility with
respect to which such entity is the borrower, plus (b) all other debt of such
entity for borrowed money (whether by loan or the issuance and sale of debt
securities or for the deferred purchase price of property), plus (c) obligations
of such entity under capitalized leases, plus (d) such entity’s obligations in
respect of banker’s acceptances or standby letters of credit, or similar
instruments issued or accepted by banks and other financial institutions for the
account of such entity.

“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied; provided, however, that if at any time any change
in GAAP would affect the definition or computation of any financial ratio or
requirement set forth in this Agreement, and either Retailer or Bank shall so
request, Retailer and Bank shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such definition, ratio or requirement
shall continue to be interpreted and/or computed in accordance with GAAP prior
to such change therein and (ii) Retailer shall provide to Bank financial
schedules setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

“Intangible Assets” means, with respect to any entity and as of any date of
determination, the sum of (a) all of such entity’s assets which should be
classified as intangible assets (such as goodwill, patents, trademarks,
copyrights, franchises, and deferred charges including unamortized debt discount
and research and development costs) in accordance with GAAP, (b) cash held in a
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock, and (c) to the extent not already deducted from
total assets, reserves for depreciation, depletion, obsolescence or amortization
of properties and other reserves or appropriations of retained earnings which
have been or should be established in connection with business operation.

 

111



--------------------------------------------------------------------------------

“Net Worth” means, with respect to any entity and as of any date of
determination, all items which should be included as assets of such entity, less
all items which should be included as liabilities of such entity, in each case,
determined in accordance with GAAP.

“Remediation Period” means a [***] period beginning after Retailer’s failure to
satisfy either of the Financial Covenants and throughout which period Retailer
has been in full compliance with such Financial Covenants.

“Tangible Net Worth” means, with respect to any entity and as of any date of
determination, the Net Worth of such entity, less the amount of such entity’s
Intangible Assets.

C. Reporting: In order to establish compliance with the financial covenants set
forth above, Retailer shall deliver to Bank: (i) within forty five (45) days
after the end of each fiscal quarter of Retailer (other than Retailer’s fourth
fiscal quarter), a certificate (including all calculations), signed by
Retailer’s Chief Financial Officer, establishing Retailer’s compliance or
non-compliance with the financial covenants for such fiscal quarter, and
(ii) within ninety (90) days after the end of Retailer’s fourth fiscal quarter
during each fiscal year, a certificate (including all calculations), signed by
Retailer’s Chief Financial Officer, establishing Retailer’s compliance or
non-compliance with the financial covenants for such fiscal quarter. Unless
otherwise specifically set forth to the contrary, all financial calculations
contemplated herein shall be performed in accordance with GAAP.

D. Effect of Non-Compliance.

(1) Bank shall have the right to terminate the Agreement if the financial
covenants set forth in paragraph A above (the “Financial Covenants”) are not met
as of the end of any fiscal quarter pursuant to Section 10.2(p) which failure is
not cured by posting the applicable Reserve Amount as provided in (2) below.

(2) Without limiting the foregoing, if Retailer fails to satisfy either
Financial Covenant, Retailer may cure such failure by notifying Bank that
Retailer intends to transfer to Bank [***] (collectively, the “Reserve Amount”).
The Reserve Amount shall be determined by Bank acting reasonably and shall be
communicated to Retailer, including therewith a commercially reasonable detail
regarding Bank’s determination of the Reserve Amount. For the avoidance of
doubt, [***] with respect to: [***]. In the event that the Reserve Amount is
reasonably determined by Bank to be in excess of Bank’s actual exposure, Bank
shall, from time to time as it makes any such reasonable determination, pay any
such excess to Retailer. Upon receipt of the full amount of the Reserve Amount,
then, as to the specific reporting period within which Retailer failed to
satisfy either of the Financial Covenants, such default shall be deemed cured
and Bank shall have no right to terminate this Agreement pursuant to
Section 10.2(p) with respect to such default. In order to be effective as a cure
for Retailer’s failure to satisfy either Financial Covenant, Retailer must make
the election to effect such a cure and transfer the Reserve Amount to Bank (or
notify Bank of its right to withhold such amount from settlement payments)
within [***] after Bank’s notification of the applicable Reserve Amount.

(3) Bank shall hold the Reserve Amount in an account on Bank’s books (the
“Reserve Account”) and such Reserve Amount shall secure Retailer’s full and
prompt payment

 

112



--------------------------------------------------------------------------------

of all further amounts due hereunder. If Retailer fails to pay any amounts
hereunder when due, Bank may immediately, and without prior notice to Retailer,
debit any such unpaid amount from any amounts then remaining in the Reserve
Account. Bank’s security interest in the Reserve Account shall be in addition to
any right of setoff or recoupment that Bank may otherwise have under the
Agreement or Applicable Law.

(4) Bank’s rights under this Schedule 10.2(p) shall apply at all times until the
[***]. The foregoing notwithstanding, if after Bank shall have surrendered the
Reserve Amount to Retailer pursuant to the preceding sentence following the
successful completion by Retailer of a Remediation Period, Retailer shall again
fail to satisfy the Financial Covenants set forth in this Schedule 10.2(p), the
provisions of Section 10.2(p) and this Schedule 10.2(p) shall again apply.

 

113



--------------------------------------------------------------------------------

SCHEDULE 11.2

Purchase of Accounts by Retailer Upon Termination

1. Except as provided in Section 11.5, upon notice of termination of this
Agreement by either party, Retailer will have the option, exercisable as
provided below, to purchase, or to arrange for the purchase by a third party
nominated by Retailer (its “Nominated Purchaser”), of not less than all of the
Accounts and related Indebtedness (other than Accounts that have been
written-off, or should have been written off, by Bank in accordance with Bank’s
risk management policies for the Program), free and clear of all liens,
encumbrances, claims, third party rights, mortgages, restrictions, security
interests or other similar kind of right upon the termination or expiration of
this Agreement.

2. The purchase price for such Accounts shall be payable in immediately
available funds in an amount equal to: [***] (the “Purchase Option”). Retailer’s
Purchase Option may be exercised as provided in this Schedule 11.2.

3. Beginning [***] (i) [***] prior to the expiration of the Term or (ii) upon
any notice of termination by either party, Retailer may request and Bank will
provide Portfolio Data for purposes of Retailer exercising its Purchase Option.
Portfolio Data shall include information that is reasonably required in a
typical RFP process to allow Retailer, its advisors and participants in such RFP
process to conduct due diligence investigations on the Program, value the
portfolio and provide Retailer with RFP proposals. “Portfolio Data” shall be
[***] the portfolio data [***]. Bank shall [***].

(a) Bank will provide the Portfolio Data to Retailer for purposes of exercising
its Purchase Option (such date, the “Portfolio Data Delivery Date”): (i) within
[***] of Bank delivering a notice of termination, (ii) within [***] of Retailer
delivering a notice of termination or (iii) within [***] after Retailer’s
request which is made or delivered [***] prior to the expiration of the Term.

(b) Retailer shall notify Bank in writing of Retailer’s exercise of its Purchase
Option (the “Exercise Notice”):

(i) if this Agreement is expiring pursuant to either party’s decision not to
allow it to automatically renew under Section 10.1, within [***] following the
date on which a party provided notice of non-renewal of this Agreement pursuant
to Section 10.1;

(ii) if this Agreement terminates pursuant to Section 10.2 following the
delivery of a termination notice by Retailer, within [***] following the
Portfolio Data Delivery Date; and

(iii) if this Agreement terminates pursuant to Section 10.2 following the
delivery of a termination notice by Bank, within [***] following the Portfolio
Data Delivery Date.

 

114



--------------------------------------------------------------------------------

Retailer’s Purchase Option shall expire and be of no effect if Purchaser does
not provide an Exercise Notice to Bank within the time period required under
this Section 3.

4. Within [***] of receipt of the Exercise Notice from Retailer, Bank will
provide [***] Nominated Purchasers with masterfile account level data [***]
customarily provided to participants in an RFP process for a third party to
complete diligence with a copy of such data provided to Retailer at the same
time [***] (the “Master File Information”). In the event that the designated
Nominated Purchaser decides not to purchase the Program Assets, [***].

5. Retailer may use and disclose to its Representatives and prospective and
actual Nominated Purchasers (including payment networks) the (a) Portfolio Data,
(b) provisions of the Purchase Option process including Schedule 11.2, Schedule
11.3 and Schedule 11.3(1) and (c) subject to Section 4, Master File Information
in order to assist in better understanding the Program Assets, identifying
prospective Nominated Purchasers or assessing the value and evaluating a
potential purchase of the Program Assets. The Portfolio Data and Master File
Information shall be used and disclosed by Retailer and any other party
receiving such data or information solely as authorized by this Section 5.
Retailer, any prospective or actual Nominated Purchaser or other person or
entity receiving the Portfolio Data or Master File Information must execute,
prior to receipt of any such data or information, confidentiality and
non-disclosure agreement containing industry standard provisions and naming Bank
as a third party beneficiary.

6. If the Purchase Option is exercised pursuant to Section 3 of this Schedule
11.2, Retailer or the Nominated Purchaser must complete the purchase with a
simultaneous close and conversion as soon as reasonably practicable but in no
event later than (such date, the “Closing Date”):

(a) if this Agreement expires pursuant to Section 10.1, the[***];

(b) if this Agreement terminates pursuant to Section 10.2 following the delivery
of a termination notice by Retailer, within [***] after such notice; and

(c) if this Agreement terminates pursuant to Section 10.2 following the delivery
of a termination notice by Bank, within [***] after such notice of termination;

provided that upon notice by Retailer no later than [***] prior to the then
Closing Date, Retailer shall be granted an extension of the Closing Date for a
period of up to [***] (or such longer period as may be mutually agreed by the
parties) if (i) Retailer or its Nominated Purchaser experiences delay in
obtaining all necessary regulatory approvals or rating agency consents (after
exercising good faith efforts to do so) or (ii) Retailer or its Nominated
Purchaser requires additional time to complete necessary conversion activities
(after exercising good faith efforts to do so).

7. If Retailer exercises its Purchase Option under Section 3 of this Schedule
11.2:

(a) Retailer and Bank agree to work in good faith to prepare the necessary
purchase documents on terms and conditions that are reasonable and customary for
the industry.

 

115



--------------------------------------------------------------------------------

(b) Each party will bear their own expenses related to transfer and conversion
of the Accounts and Indebtedness to Retailer or its Nominated Purchaser.

(c) Bank shall have no obligation to extend further credit under the Program
after the closing of the sale of the Accounts and Indebtedness to Retailer or
its designee.

(d) Retailer shall no longer use Bank’s name and must re-brand the Credit Cards
within [***] after the date upon which the transfer and conversion of the
Accounts and Indebtedness is completed. In addition, if Retailer exercises its
Purchase Option, Bank shall have no rights to use the Cardholder Information or
Transaction Information or any list derived therefrom except as expressly
provided in this Agreement; provided, however, that Bank may use other lists
developed independently by Bank that may contain one or more of such
Cardholders.

(e) Bank shall cooperate with reasonable conversion and transition activities
following Retailer’s designation of a Nominated Purchaser in order to permit a
simultaneous close and customary conversion of the Accounts and Indebtedness,
including by providing customary conversion data, reasonable access to Bank’s
card processor, and allocation of a designated and responsive resource to effect
a transition by the Closing Date.

(f) The parties shall not unreasonably withhold or delay execution of such
purchase agreement or any other documents reasonably necessary to effectuate
such sale. The Parties shall use reasonable efforts to ensure that the purchase
date occurs as promptly as reasonably practicable following the execution of
such purchase agreement.

 

116



--------------------------------------------------------------------------------

SCHEDULE 11.2(a)(1)

[***]

[***]

 

  1. [***]

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

  d. [***]

 

  e. [***]

 

  f. [***]

 

  g. [***]

 

  h. [***]

 

  i. [***]

 

  2. [***]

 

  a. [***]

 

  b. [***]

 

  3. [***]

 

  a. [***]

 

  4. [***]

 

  a. [***]

 

  5. [***]

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

  6. [***]

 

  a. [***]

 

  7. [***]

 

  8. [***]

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

  d. [***]

 

  e. [***]

 

  f. [***]

 

  9. [***]

 

117



--------------------------------------------------------------------------------

  a. [***]

 

  b. [***]

 

118



--------------------------------------------------------------------------------

SCHEDULE 11.2(a)(2)

[***]

[***]

 

119



--------------------------------------------------------------------------------

SCHEDULE 11.3

Fair Market Value

1. [***] after Retailer provides Bank with notice of the actual Nominated
Purchaser, Bank and the actual Nominated Purchaser shall enter into good faith
negotiations for a period of [***] to determine the fair market value of the
Program Assets, based on the assumptions set forth in Schedule 11.3(1) and the
type of data set forth in Schedule 11.2(a)(1). Fair market value shall be
expressed as a percentage and shall equal the dollar amount of the Indebtedness
plus any premium or minus any discount, as applicable, divided by the dollar
amount of the Indebtedness. In the event that such Nominated Purchaser decides
not to purchase the Program Assets after determination of the fair market value
pursuant to this Schedule 11.3, Retailer shall have the right to designate
another third party as Nominated Purchaser; provided, that (a) the fair market
value previously determined pursuant to paragraphs 2 and 3 of this Schedule 11.3
shall be the fair market value applicable with respect to such new Nominated
Purchaser and (b) the time period for closing the purchase and sale of the
Accounts shall be extended only on the mutual agreement of the parties.

2. If the Bank and the actual Nominated Purchaser cannot reach such agreement
within such [***] period, each of Bank and the actual Nominated Purchaser shall
within [***] of the end of such period nominate an appraiser who together shall
select a third appraiser to value the Program Assets. In such case, the fair
market value shall be the average of the two closest valuations (expressed as a
percentage as set forth above) provided by the three appraisers; provided,
however, if the median valuation is within plus or minus [***] of the mean of
the three valuations, the fair market value shall be the mean.

3. In determining the fair market value of the Program Assets, (a) each of Bank
and the actual Nominated Purchaser shall instruct the appraisers to follow the
guidelines set forth in Schedule 11.3(1) hereto, (b) Bank shall provide
identical information to each appraiser as is necessary to provide a valuation,
and (c) each of Bank and the actual Nominated Purchaser shall instruct the
appraisers to complete their respective valuations within [***] after receiving
the relevant information from Bank.

4. The parties acknowledge that Retailer may be the actual Nominated Purchaser
with the rights and obligations as the Nominated Purchaser as set forth in this
Schedule 11.3.

5. Bank shall not restrict the Nominated Purchaser from disclosing to Retailer
the status of the negotiations between Bank and the Nominated Purchaser
regarding the determination of the fair market value of the Program Assets.

 

120



--------------------------------------------------------------------------------

SCHEDULE 11.3(1)

Fair Market Value Appraisal Guidelines

Each appraiser shall be given the following instructions for preparing their
valuations:

 

  (i) Instructions regarding the number of Accounts being purchased, whether the
Accounts represent all Program Accounts or a specified group of Program
Accounts, and if a specified group, the nature of the group, and any applicable
information regarding the exclusion of Excluded Accounts;

 

  (ii) Assume a [***] ongoing endorsement of the existing Program by Retailer
(for existing Accounts only);

 

  (iii) Assume no new Account acquisition marketing shall occur following the
purchase of the Program Assets (i.e., no new accounts to be added to the
Program); and

 

  (iv) Assume historical attrition rates and charge-offs, the then-existing
value proposition, revenue sharing, rewards program funding as provided by
Retailer, and product pricing for the Program shall remain in effect over the
entire [***] term of the ongoing endorsement of existing accounts for purposes
of the valuation.

 

121



--------------------------------------------------------------------------------

SCHEDULE 11.4

Bank’s Rights Upon Retailer’s Failure to Purchase Accounts

If Retailer does not exercise its option to purchase, or arrange for the
purchase of, the Accounts and Indebtedness under Schedule 11.2, and without
limiting any other right of Bank hereunder, upon the expiration or early
termination of the Agreement, (a) Retailer shall repay to Bank within ten
(10) Business Days after the effective date of such expiration or termination,
the Unamortized Signing Bonus; and (b) Bank will have the right, in addition to
and without waiving any other rights it may have under the terms of this
Agreement or Applicable Law, to: (i) subject to Applicable Law, notify
Cardholders that Bank shall cease providing credit under the Accounts and
require repayment of all amounts outstanding on all Accounts until all
associated receivables have been repaid; (ii) convert any or all of the Accounts
to another credit or charge program maintained by Bank or any of its affiliates
that is not a competitor store listed in Group 2 of Schedule 11.4 (1), including
to a Synchrony Bank-branded credit card (which card and related documentation
(including marketing material) must not bear any Retailer Mark and cannot have a
look and feel that is confusingly similar to any Account Documentation, Credit
Card, Cardholder Rewards Program or materials used for advertising or
solicitation); (iii) sell any or all of the Accounts, whether by securitization
or otherwise to any third party that is not a competitor store listed in Group 2
of Schedule 11.4(1) and will ensure that any third party purchaser or the
Accounts does not remarket to or re-brand the Accounts with the trademarks of a
competitor store listed in Group 2 of Schedule 11.4(1); or (iv) upon notice by
Bank, require that Retailer continue to accept Accounts at and through Retailer
Sales Channels for a period designated by Bank but not to [***] after the later
of the termination or expiration of Retailer’s right to purchase the Accounts
and Indebtedness (the “Tail Period”). During the Tail Period, Bank shall
continue to make the Retailer Royalty and the Non-Retailer Royalty set forth in
Section 2 of Schedule 4.1. In addition, all obligations of the parties with
respect to the Cardholder Rewards Program pursuant to Schedule 6.4 shall
continue during the Tail Period.

Retailer will cooperate with Bank and take any action reasonably requested by
Bank in connection with the provisions of the foregoing paragraph. Within [***]
after: (i) Retailer either gives notice that it shall not exercise its option
referred to in Schedule 11.2 or the time period for Retailer to exercise such
option shall have expired; or (ii) termination of this Agreement, whichever
occurs later, Bank shall no longer use any of Retailer Marks (or any other
trademarks or source indicators confusingly similar thereto) and must re-brand
the Accounts; provided that (x) if Bank elects to implement a Tail Period, then
such [***] period shall run from the expiration thereof, and (y) after the
expiration of any such [***] period, Bank may continue to use the Retailer Marks
solely to the extent necessary to identify the Accounts in connection with the
billing and collection thereof as described in clause (b)(i) above, and as
otherwise required by Applicable Law for no longer than [***], or may make
nominative use of Retailer’s name (or the Program name) to the extent necessary
to identify the Program in connection with any conversion or substitution, or in
connection with the billing and collection of the Accounts as described in
clause (b)(i) above.

Unless Retailer exercises its option to purchase the Accounts and Indebtedness,
Retailer shall have no rights to use the Cardholder Information or Transaction
Information or any list derived therefrom for a period of [***] to solicit new
Credit Products; provided, however, that

 

122



--------------------------------------------------------------------------------

Retailer may use other lists developed by Retailer independently of the Program
that may contain one or more of such Cardholders in connection with any new
Credit Products or the solicitation thereof.

 

123



--------------------------------------------------------------------------------

SCHEDULE 11.4(1)

Competitor Stores[***]

Group 1:

 

1. [***]

 

2. [***]

 

3. [***]

 

4. [***]

Group 2:

 

1. [***]

 

2. [***]

 

3. [***]

 

4. [***]

 

5. [***]

 

6. [***]

[***]

 

124



--------------------------------------------------------------------------------

SCHEDULE 15.3

Assignment

Neither Bank nor Retailer may assign its rights or delegate its obligations
under this Agreement without the prior consent of the other party, which consent
will not be unreasonably withheld, provided that (A) Bank may, without such
consent (i) assign all or part of its rights and delegate some or all of its
obligations under this Agreement to an affiliate; (ii) subject to Section 5.2(l)
of this Agreement herein, engage third parties to perform some or all of Bank’s
obligations under this Agreement, including the servicing and administration of
Accounts; and (iii) assign all or some of its rights hereunder to any person
acquiring any or all Accounts after the termination or expiration of this
Agreement; and (B) Retailer may, without such consent, but subject in all
respects to the limitations set forth in Schedule 9.1 (i) assign all or part of
its rights and delegate some or all of its obligations under this Agreement to
an affiliate; (ii) engage third parties to perform some or all of Retailer’s
obligations under this Agreement, including the servicing and administration of
its obligations under the Cardholder Rewards Program; and (iii) assign all or
some of its rights hereunder to any person acquiring any or all Accounts after
termination or expiration of this Agreement. Notwithstanding any assignment
pursuant to this Section, the assigning party will remain liable for all of its
obligations under this Agreement. Subject to Retailer’s rights under Section 7.9
of this Agreement as such relate to newly acquired affiliates and not affiliates
arising as a result of a corporate restructuring or reorganization, Retailer
agrees not to undertake a corporate restructuring or reorganization, unless it
ensures that all entities resulting from such restructuring or reorganization
that own or operate Retailer Sales Channels become parties to this Agreement.

 

125



--------------------------------------------------------------------------------

SCHEDULE 15.4

Outsourcing; Subcontracting

1. As specified in Schedule 15.4(1), Bank agrees that in the performance of all
customer-facing functions, including customer service functions for Cardholders
and Retailer Stores, Bank will utilize its or its affiliates’ facilities and
employees located in the United States or the Philippines; provided, however
that Skip Tracing, bi-lingual servicing and overnight/after-hours servicing
functions shall be provided from locations outside the United States. In the
event [***] for the Majority of Comparable Programs [***].

2. As specified in Schedule 15.4(1), Bank and Retailer agree that Bank may
perform certain collection activities and non-customer facing functions,
including data entry, remittance processing and printing, through the use of
third parties whether within the United States or in other locales, including
India and Mexico, provided that such third parties are subject to the same
Service Level Standards as Bank, provided further that Retailer shall approve
the use of such third parties, such approval not to be unreasonably withheld.

 

126



--------------------------------------------------------------------------------

SCHEDULE 15.4(1)

Geographical Location of Services

Bank currently performs services in the geographic locations as specified in the
tables and list below.

Customer and Store Facing Activities:

 

Activity

  

Location

Call Center Customer Service (Cardholders and Stores)    [***] Collections   
[***] Recovery    [***] Fraud Investigation    [***] Manual Underwriting   
[***]

Non-Customer and Non-Store Facing Activities:

 

Activity

  

Location

FDR Partnership    [***] Collection Processes    [***] Recovery    [***] Risk
Processes    [***] Customer Service Back-line Processing    [***]

 

127



--------------------------------------------------------------------------------

SCHEDULE A-1

Credit Review Point

The Credit Review Point shall be [***] or such other higher amount as Bank, in
its sole discretion, may from time to time specify to Retailer in writing.

 

128



--------------------------------------------------------------------------------

SCHEDULE A-2

Unamortized Signing Bonus

The Unamortized Signing Bonus, shall mean, on any date, an amount equal to
(x) one-one hundred twentieth (1/120th) of $[***], multiplied by (y) the number
of months, if any, rounded up to the next integer, remaining before the one
hundred twenty (120) month anniversary of the Effective Date; provided, that
(i) in the event this Agreement is terminated by Retailer pursuant to
Section 10.2(a), (b), (c), (e), (f), (h), (i), (k), or (l) the Unamortized
Signing Bonus shall be deemed to be [***] dollars ($[***]); and (ii) in the
event this Agreement is terminated by Bank pursuant to Section 10.2(g) or (o),
the Unamortized Signing Bonus shall be deemed to be [***] dollars ($[***]).

 

129